The next item is the Commission and Council statements on the preparation of the European Council (17 December 2004).
. Mr President, we are all aware of the fact that important decisions have to be taken at the coming European Council. These decisions will pave the way for a further enlarged European Union, as well as a further strengthening of policy areas that are of crucial importance for effective action by the European Union on the challenges facing the world of today and tomorrow.
The fifth round of enlargement did not end on 1 May this year. As reiterated by the European Council in June, Bulgaria and Romania are an integral part of it. In its regular reports in October, the Commission concluded that both countries should be ready to assume all membership obligations by 1 January 2007 and could sign the Accession Treaty early in 2005. The European Council is expected to agree on these conclusions. The accession negotiations with both countries were formally concluded at the accession conferences yesterday. At the same time, Bulgaria and Romania will be encouraged to maintain the pace of their reforms until the time of accession. Close monitoring by the Commission will assist them in their preparations for accession.
Next, the final steps for the fifth round of enlargement. The European Council will tackle the framework for future accession negotiations and the individual accession candidacies of Croatia and Turkey. In the future, specific frameworks for negotiations with each candidate country will take into account the experience of the past enlargement as well as the individual merits of the candidate country.
On Croatia, the European Council is expected to welcome its progress in preparing for the opening of accession negotiations, but also to urge Croatia to take the necessary steps for full cooperation with ICTY. The remaining indictee must be located and transferred to The Hague as soon as possible.
As far as Turkey is concerned, the European Council will assess whether it fulfils the Copenhagen political criteria. On the basis of this assessment, the European Council is expected to take a decision as to whether to start accession negotiations with Turkey, while also providing for a framework for these negotiations.
The Council has agreed on setting up a border agency. Passports will be safer through the use of biometrics. National capacity of anti-terrorism services will be strengthened and stricter controls on cash entering and leaving the Union to combat the financing of terrorism have been agreed upon. In order to integrate intelligence capacity within the Council, the Situation Centre has been enlarged and a secure communications link with Europol has been established. Member States will exchange information from criminal records, Europol and Eurojust will be better informed by Member States concerning terrorist offences and there will be closer cooperation with selected third countries.
I also mention the Hague Programme on freedom, security and justice, adopted by the European Council on 5 November, which in the coming years will contribute substantially to the fight against terrorism. This does not mean, however, that we can sit back – on the contrary! The EU remains vulnerable and there is still much work to be done in implementing the EU Action Plan. In the next six months the EU will therefore continue its efforts.
The Multiannual Strategic Programme 2004-2006 issued a clear mandate to the Netherlands presidency to take a decision on principles and guidelines in order to enable the EU to achieve political agreement on the financial perspectives by June 2005. Six months of intense discussions under the Netherlands presidency have resulted in clear principles and guidelines. They provide for a framework for the Council to reach a general political agreement. The principles and guidelines will be accompanied by an elaborate progress report, which constitutes an overview of the positions of Member States based on the legislative proposals, communications and further technical clarifications by the Commission. An important part of this report is the 'building blocks', which have provided a useful structure for the discussions and have contributed to the process of moving towards a consensus according to the established time frame. The result of this approach is an analysis and a clear picture of the positions of Member States in relation to policy content and financial implications. Considering the work done and results achieved under the Netherlands presidency, progress as scheduled should be within reach. We now pass the baton on to Luxembourg, which will continue the discussion in a spirit of mutual understanding directed at finding a consensus acceptable to every Member State. In this respect, let me also reiterate here that the important role of the European Parliament in reaching an agreement with the Council on the next multiannual financial framework is understood by all, and appropriate language will be included in the Council's conclusions.
At the European Council meeting the EU Drugs Strategy 2005-2012 will be adopted. The strategy will be a key instrument to confront drug use and trafficking effectively with a view to ensuring a high level of health protection, wellbeing and social cohesion, as well as a high level of security for the general public. The strategy is based on a balanced approach towards supply and demand reduction. The Commission will be requested to present an action plan based on this strategy for 2005-2008 to the Council and the European Parliament as soon as possible. I look forward to close cooperation with Parliament in this area.
The European Council will welcome the progress made under the Netherlands presidency in the field of immigration and integration. Common basic principles for immigrant integration policy within the European Union have been established. Moreover, the need for common basic principles on integration, clear goals and means of evaluation mechanisms, and greater coordination of national integration policies and EU initiatives in this field is also underlined in the Hague Programme.
In the field of external relations the European Council will discuss four issues. First, we will address the situation in Ukraine. I am glad that the parties concerned have reached an agreement on reform of the election laws and on a modification of the Constitution. We have seen that these changes have brought the Ukrainians a little closer to each other. We should now focus all our attention on the election process; because our goal remains free and fair elections, without external interference, where the Ukrainian people can be certain that the election results reflect their will. That is also the best way to guarantee the absence of violence and to maintain the territorial integrity of Ukraine.
The second subject to be discussed is the Middle East peace process. Of course, in the short term attention will have to go primarily to the preparations for the Palestinian presidential elections. But we should also keep in mind the longer-term perspective. Therefore, we must ensure that the short-term actions fit into the framework of the road map, because both the Israelis and the Palestinians should return to the road map in order to be able to realise the long-term, final goal of a two-state solution.
Thirdly, the European security strategy was adopted a year ago and the European Council will mark that. In the area of key threats and increasing the security in our common neighbourhood, the EU has achieved quite a lot. Examples include our efforts in the field of non-proliferation vis-à-vis Iran, and also the support package for Iraq that we were able to offer Prime Minister Allawi at the November European Council. Meanwhile, a number of challenges remain, for example the situation in Darfur. For the implementation of the security strategy, relations with the US remain of vital importance and therefore ministers will discuss how we can further strengthen our transatlantic relationship.
Fourthly, the European Council will also have a discussion with Kofi Annan, who will elaborate on a number of elements of the high-level panel's report. Government leaders will then have an exchange of views with him, especially about the threats and challenges of our time and the Millennium Development Goals, also in view of the major UN event in 2005.
The European Council will endorse a number of conclusions adopted by the ministers for development cooperation in November. In general the European Council will emphasise that the official development assistance of the European Community needs to contribute in a coherent way to poverty eradication in all developing countries. The European Council will also underline that the focus on the poorest should be increased, in particular in Africa.
The European Council will also discuss the UN high-level event in September 2005, when the world community will take stock of progress made towards the achievement of the Millennium Development Goals.
Apart from the main themes on the agenda of the European Council, other issues to be addressed are commonly shared values, consular cooperation, the EU Human Rights Agency and the European External Action Service.
On commonly shared values, the European Council will note with approval the series of public debates hosted by the Netherlands presidency, engaging participants with wide-ranging backgrounds and experience on the European identity and the concept of commonly shared values as the foundation of European integration and cooperation.
On consular cooperation, the European Council will confirm the commitments of the European Union to intensify consular cooperation among Member States. Closer consular cooperation gives substance to the concept of European citizenship and helps Member States to deal more effectively with an ever-growing demand for consular services and to face new challenges, such as the consequences of an increasing number of terrorist activities, including bomb attacks and hostage-takings.
With a view to enhancing the coherence and consistency of EU human rights policy, the European Council is expected to call for effective follow-up to the December 2003 decision to establish an EU Human Rights Agency.
On the European External Action Service, the European Council will invite the Secretary-General/High Representative, together with the Commission, to prepare a progress report on this preparatory work and to take appropriate steps to keep the European Parliament informed.
The Netherlands presidency has made it its duty to ensure smooth and efficient cooperation between the Commission, the Council and Parliament to make it possible to deliver on the issues to be discussed at the European Council meeting. On 21 December Prime Minister Balkenende will brief you on the outcome of the meeting.
. Mr President, the forthcoming European Council in Brussels will be the first for the new Commission. It will be an important meeting, marking the next steps in the process of building a larger, more prosperous and safer European Union. It will be a sign of our ambition for a Union which is dynamic and on the move; a Union ready to share its destiny with the European family; a Union which is concerned about the security of its citizens.
I would hope that the spirit coming out of the European Council later this week is one of cooperation. How else can we generate the trust in Europe’s institutions and politicians that is needed for a smooth ratification of the Constitution?
We have heard from the presidency about its expectations and the issues that the summit will address. Let me comment briefly on three issues: enlargement, the fight against terrorism and the financial perspectives.
Firstly, our policy of enlargement of the Union has been the key in freeing us from our cold war past. The gravitational pull of the prospect of EU membership has transformed and modernised several post-communist societies. It has thus reshaped the European order. This was and remains an achievement of historic proportions that we should not underestimate. Your House has been instrumental in supporting this process, but our enlargement is still incomplete. This European Council will take the next steps for four countries, offering them the potential – through enlargement – to join the European mainstream.
Last October the Commission made it clear that it should be possible to conclude the accession negotiations with Bulgaria and Romania in 2004. Indeed, this negotiating process was closed yesterday, thanks to the increased efforts by the European Union and by these two countries. I congratulate the Netherlands presidency for its excellent work and close cooperation with the Commission on that particular subject. The Accession Treaty for both countries now needs to be finalised and we hope that it can be signed after receiving the assent of this House during the spring of next year. In the remaining period up to accession, the Commission will be watching closely to see that both countries deliver on the commitments made during the negotiations, and in some cases this will mean a further acceleration in their efforts.
At the request of the European Council, on 6 October the Commission adopted its report on Turkey and a clear recommendation. The main message in the Commission’s assessment is that Turkey has sufficiently fulfilled the Copenhagen political criteria and that accession negotiations should now be opened. We consider this recommendation, which was very carefully prepared, to be well balanced and a good basis for a decision by the Council. I am looking forward to taking comfort from the position your House will take on this question later today.
Turkey has made further progress in the last weeks. It has adopted five of the six pieces of legislation signalled by the Commission in its report; the sixth law, on the execution of sentences, is pending before the Turkish Parliament.
It is now time for the European Council to honour its commitment to Turkey and announce the opening of accession negotiations. A clear date should be indicated.
We consider that, apart from the matters I have just mentioned, no other conditions ought to be added. The European Council will no doubt wish to recall that political reforms will have to continue in the course of the negotiations and ask the Commission to monitor further progress closely.
We should also ask our Turkish friends in all honesty: if you want to become a member of a club, is it not normal that you recognise the other members of the club? I am convinced that this will come at the right moment in the course of this difficult process, and preferably sooner than later.
The objective of starting negotiations cannot be other than accession but we accept that the accession process is open-ended and its outcome cannot be guaranteed beforehand. As in the past, transitional arrangements and certain specific safeguards may need to be considered. But let me state what our ultimate challenge will be: in the end, we need not only to overcome diplomatic obstacles, but also to conquer the hearts and minds of European citizens on this issue.
Croatia represents the first of the Western Balkan nations preparing to start the process for accession to the Union. The Commission is ready to support the launch of such negotiations, but believes that any progress should be conditional on increased cooperation between the Croatian Government and the International Criminal Tribunal for the former Yugoslavia. If such cooperation is confirmed, then negotiations can be started in 2005.
Mr President, ladies and gentlemen, with your permission I should like to turn to one of the twenty-first century’s key challenges, and one which we will also discuss at this week’s Council summit, namely the threat of international terrorism.
What we are dealing with here is the ugly face of globalisation. International terrorism exploits the advantages of pluralist societies to attack the very foundations of those societies – our freedoms. I hope that at the end of the week we will reach further agreements on how terrorism can be fought.
We must show our unwavering determination, but we must never lose sight of the democratic and legal principles which are at the very basis of our society and our prosperity.
The European Commission has played an active role in promoting and preparing an updated EU action plan on the fight against international terrorism, and I should like to make absolutely clear what we hope the outcome of the decisions to be taken at the end of the week will be. These decisions must help us to ensure that the EU will be better prepared to prevent and respond to terrorist attacks, as well as allowing us to block the sources of funding for terrorists to a greater extent than previously, improving our ability to manage the aftermath of an attack and, finally, ensuring better protection for our key infrastructures.
We should not limit ourselves to fighting terrorism by force. We should also oppose its perverse logic, by tackling the ideological and social factors which lead individuals to commit such acts. Long-term commitment and a clear political determination will be necessary to overcome this scourge.
The discussions at the summit will also take stock of the situation regarding the Financial Perspectives for 2007-2013.
I still believe that the Commission’s proposals are sound, based as they are on a broad political consensus on what the EU must do. The truth is that the political project on which the Commission’s proposals are based was not actually at risk. The Commission’s proposals therefore constitute a valid working basis. The current ceiling for own resources remains in place despite new requests to the EU due to the enlargement and to the development of new policies. They are therefore reasonable proposals.
What we want to offer, however, is actual added European value, on top of what is offered at national level. Of course, we must ensure discipline in the budgetary process, but this cannot be achieved by setting arbitrary limits, without reference to what the budget aims to achieve. I am aware that some Member States remain convinced that the EU budget should be limited to 1% of gross national revenue. I do not believe that the EU’s policy objectives are compatible with such a figure.
Are we prepared to abandon the challenges of social and economic cohesion, which are all the more pressing after enlargement? Are we really being serious as regards the policy of investing in the major trans-European transport networks? Are we really being serious as regards the need to foster the European research policy? How can we ensure a European contribution towards combating terrorism and towards safeguarding our citizens’ security? Let me state this to you clearly: we cannot have more Europe with less money and a union ceases to be a union if the objective of cohesion is forgotten.
A 1% limit would force us to cut back on our political objectives and would force us to re-assess commitments already made. The Commission’s position is therefore clear: our starting point is the package submitted in February of last year.
In spite of the Dutch Presidency’s very hard work, the negotiations have, thus far, yet to really begin. I sincerely hope that the Luxembourg Presidency will be able to drive this process forward and ensure that effective negotiations go ahead, because it is important that we respect the timetable established in the Council’s multiannual strategic programme. We must ensure that the programmes are fully up and running by 1 January 2007. This means that we must reach a political agreement in June of next year.
There is one thing I can promise: as always, the Commission will not be the stumbling block to the outcome of negotiations. We shall help the Member States to reach agreements, but not at any price.
In the short time between the confirmation of the new Commission and the forthcoming European Council, we will have seen important developments both internationally – in particular in Ukraine – and for the Union. With the decisions on enlargement and security that the European Council will take this week, we are showing in practical ways our confidence in the future of our continent. We are showing how we can succeed in projecting the values that we hold dear into the international arena and extending the ring of prosperity, solidarity and security further across our continent and the world.
. – Mr President, as with all European Councils, the next one has some very interesting topics to discuss. I would go further and say that they are not just interesting; they are perhaps crucial to our Union’s collective future. Consequently, not only will the Heads of State or Government be taking part, but also the President of Parliament and the President of the Commission. At this time, we must ask for three indispensable qualities: ambition, adequate resources and practical ideas.
Let us look at what this means with regard to each of those topics. Whilst the process of admitting Bulgaria and Romania appears to be going well and the result of genuine efforts on the part of the two countries, we are strongly aware, however, that Romania needs to sprint down the home straight. Whilst we too have no doubts about Croatia – you only need to have been to Zagreb or Dubrovnik to appreciate how embedded it is in European culture – Turkey is a special case, not only due to its geography, but also due to its peculiar cultural and economic characteristics.
The case of Cyprus must not be swept under the carpet while we discuss negotiations. Nevertheless, the opening of negotiations will undoubtedly help to clarify for both sides many areas that are currently in doubt and it will eventually be possible to gauge more clearly what kind of Union would be preferable to both sides. After all, there are other types of union apart from marriage that could potentially be considered.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, terrorism is certainly one of the Council’s most important portfolios and we must combat it globally and unstintingly. Rogue states that harbour international terrorism, with varying degrees of legality, must be sanctioned by the EU without delay. International cooperation at various levels – political, financial or operational – must also take place without delay. In this area, there must be no delay and no lack of resources. This brings me to the Financial Perspectives, a portfolio that, as far as we are concerned, will set the tone for Europe’s desire to deepen our Union. The resources must match the ambition. This is something that Jacques Delors said, and with good reason. It is not possible, moreover, to cheat the countries that recently joined our European Union, nor those looking hopefully to the EU as an engine to propel democracy and development forward in their countries.
Let us be clear. To think that Europe, the new Europe, our Europe, can be built with the resources of the past is a fallacy and it is worth saying that if ambition and solidarity do not go hand in hand at this summit and in the orientations and guidelines that are adopted, we should be ashamed of our current leaders.
Mr President, this brings me to external affairs. The Council services tell us that the Council is to discuss the Middle East, Iran, Iraq, Afghanistan, the Mediterranean Partnership and, I should add, probably the situation in Ukraine, Darfur, relations with China and Russia and even Transatlantic relations. What I am wondering is that with an agenda of which I have only mentioned a few topics, with the desire for a joint, EU-level external service, what resources will we use to seek to influence the international scene? Will we continue to be a soft power, striving for multilateralism without being in any way active on the international scene? Or will we have at our disposal the resources – the appropriate resources – to finally stop being the political dwarf of the international scene?
Mr President, ladies and gentlemen, I shall conclude by saying what I said at the beginning. It is crucial that we speak about the Lisbon Strategy, about combating drugs or AIDS, about the new neighbourhood policy and about sustainable development. If, however, we do not have the three elements of ambition, adequate resources and practical ideas, we will be speaking as though we were autistic.
.  Mr President, ladies and gentlemen, I should very much like to have been present at a meeting of the Portuguese Social Democrats. The President of the Commission, Mr Barroso, has frequently told us of his ‘blind dates’, which have attracted the particular interest of this House. This morning I have now heard from Mr Pinheiro that he prefers forms of cohabitation other than marriage. Interesting things are going on in Portugal. In this instance, Mr Pinheiro, we are no advocates of the common law marriage the EU is to enter into with Turkey. We wish relations between the EU and Turkey to be strong, resilient, and stable – in good Christian Democrat style.
I would also warn you against speaking of cultural differences, Mr Pinheiro. Zagreb may well look European, and so does Istanbul, but this is not the issue at stake; what is at stake, and this is a point I should like to repeat, is whether we are in a position to define what Mr Eurlings gave a precise description of in his report, namely that the European Union is a community of values – a political community of values – and that it is based on the Constitution with which we have endowed ourselves and on the Charter of Fundamental Rights we have enshrined in the Constitution. This community of values is open to everyone who shares these values, without any kind of cultural relativity, and this is a point I should like to reiterate once again. This is self-evident to our group, and, yesterday, we decided with what I think was almost 99% of votes within our group ...
in an open ballot, not a secret ballot, to give Mr Eurlings our support for his belief that, if this order of values can be enshrined in a Muslim society, it will be proof that this order of values is open to every person, of whatever religion, skin colour and cultural or ethnic background they may be. The reason why this is such an important issue, Mr Pinheiro, is that the fight against terrorism is also a subject for discussion at the European Council summit and during the preliminary debates. I believe that there is a direct connection between this issue and the question of whether we will manage to disprove the theory that the Islam of the most dangerous terrorists currently active, the Islamic fundamentalists, which they describe as the only Islam, and the order of values I referred to a moment ago are mutually exclusive. I believe that the mere opening of negotiations with Turkey, a step which also means that Turkey is prepared to submit to the Constitution and its rules, is evidence that the implementation of a secular social reality is not linked in any way to religion, but instead to the political will of a people. This is the crucial point, and this is an important contribution to the fight against terrorism.
I therefore believe that the debate on Turkey and the debate on the fight against terrorism are two sides of the same coin.
During yesterday’s preparations for today’s debate, we too discussed Romania and Bulgaria, and developments in both these countries. I will not deny that we regret that our friend, Mr Nastase, lost the presidential elections. It was a fair decision, and we should like to congratulate Mr Basescu. We only hope that Mr Basescu has a sufficient sense of responsibility, something which he did not demonstrate during the election campaign, not to enter into coalitions with parties in his country which are opposed to the European Union and which ride roughshod over our fundamental values. You may be sure, Mr Watson, that we will continue to observe Romania as closely as you have done to date, particularly with regard to the issue of whether the future Romanian President forms a coalition with the extreme right. This is something you can depend on, and something we will observe particularly closely.
We believe that the debate that is on the Council’s agenda ...
should consolidate what the European Union has achieved in its role as mediator in Ukraine under the Dutch Presidency of the Council. On behalf of our group, I should like to say – and I also address these words to the Dutch Presidency – that the European Union has provided an enormous amount of support throughout what has been going on in Ukraine over recent weeks, which represents a fundamental shift in the internal political situation towards democracy, freedom and human rights. It was the EU that acted as mediator in the country, and I believe that the staunch support of all those concerned, including the Dutch Presidency, has made it possible to achieve progress which will result in a greater degree of democracy, and which has proven that a united European Union, combining its forces and deploying them jointly, can make a genuine contribution to international politics. For this we are grateful, and we would like to extend our renewed thanks to all those involved, including Mr Solana, Mr Kwaśniewski and also the Dutch Presidency. Mr Nicolaï, I would ask you to pass on our group’s thanks to the Council.
. Mr President, the Netherlands presidency is likely to be remembered for the decision on Turkey. A majority of the members of the Alliance of Liberals and Democrats for Europe believe that Turkey fulfils the political criteria and that you should open negotiations. It seems to us important that Europe should not define itself as a Christian club. And yet, by the same token, we must beware of an aggressive secularism, which could drive away many of those who belong in our community. I pay tribute to the work of Mr Eurlings in drawing up the report on Turkey for this House; a report which I think commands widespread support.
Mr President-in-Office, when it discusses Turkey, your Council will meet in secret. It is important that in this House, when we discuss and vote on Turkey, we do so openly and in public and not in secret.
I also recommend to the Council that we have a discussion in our Union about the European Union's capacity to absorb new Member States, particularly countries beyond those which currently have candidate status. I recommend that we have a discussion on the nature of the European Union, because it is our vision of the European Union that will determine its borders, rather than our vision of countries wishing to join.
The Council will also discuss Bulgaria and Romania. My Group has long believed that these two countries – and indeed others – should have separate accession treaties. Bulgaria closed all of its negotiating chapters earlier this year and has made good progress. In Romania, progress has been much less easy to see. For me, the election results this week give cause for hope. I believe that the concerns of many can now be set aside and that with resolve and goodwill, we can bring Romania into the European Union effectively in 2007.
I say to my friend Mr Schulz: for heaven's sake stop defending corrupt socialist regimes, whether in the Maldives, the Seychelles or in Romania. I thought Mr Basescu was actually a member of the Socialist International, but I may be wrong.
You should not be defending regimes which are doing things that are not worthy of your party.
I believe that we now have the chance to move ahead with Romania and we must do so.
On Croatia, President-in-Office, I recommend that you hold open the door, but insist on full cooperation with the International Criminal Tribunal for the former Yugoslavia.
High on your agenda, too, will be terrorism and I pay tribute to the work of the Council's anti-terrorism coordinator. You need promptly to put into practice measures that have been identified in the Hague Programme relevant to combating terrorism, in particular, measures relating to exchange of information between Member States. Efforts to combat terrorism must respect human rights and fundamental freedoms and the Council must stress the importance of promoting respect based on universal values, tolerance, dialogue and democratic participation. Too often, our approach in this Union to the creation of an area of freedom, security and justice has concentrated on security and justice at the expense of freedom. I hope that your presidency, Mr President-in-Office, will ensure that the balance is set right. We need to get our police forces and judiciary working together. We need to move the European Union from being simply an economic community into seeing itself as a community of values. But for that to have the support of our citizens, it means recognising the fundamental importance of the values outlined in our Charter of Fundamental Rights.
The appropriate financial framework will be discussed in a building aptly named after a Dutchman, Mr Justus Lipsius. My Group welcomes the methodical approach of your presidency to preparations for the Union's budget from 2007 to 2013, but we are not sure whether your building blocks are independent building blocks or a Rubik's Cube. Is any outcome possible other than the one per cent to which your country was a signatory in the letter to Mr Prodi? It seems to my Group that we need to give the European Union the resources it needs. It is better to spend 1.2 per cent well than to spend less than 1 per cent badly. While, as a Scot, I welcome the approach of my soulmates in the Netherlands to the financing of the Union, I believe that the Council must give the Union the resources it needs. You must also heed the report of the Court of Auditors and tackle the failure in our Member States to put adequate controls in place on the spending of European Union money.
In conclusion, the Council will discuss ESDP. Operation 'Althea' is working successfully and three other ongoing missions are examples of solid progress. Let the Union's voice be heard in our neighbourhood policy and in our relations with China, the United States and Russia.
Although the headline of the forthcoming European Council may be Turkey – and we should expect no less for a pillar of European civilisation – beyond the headlines there is much important work to do in foreign and security policy.
Mr President, I have never made use of this Rule before, but I would ask to be allowed the following clarification. I would never defend a corrupt regime, whether headed by socialists or by anyone else, and this is something I should like to stress at this point. Rather than defending anyone, I merely appealed to Mr Basescu. I made no reference to any corrupt politician, in any country, and I should like, here and now, to say that any person who is corrupt should be punished and should not head a government. It is however equally unacceptable for people to come under general suspicion merely because they belong to a certain political family.
It is clear that Mr Schulz has spoken pursuant to Rule 145 of the Rules of Procedure, which allows Members to speak for three minutes in response to personal comments made during the debate.
.  Mr President, ladies and gentlemen, I shall use two minutes of Mr Schulz’s speaking time, which means that I have five minutes to speak.
Our debate today is on culture, and on what is and what is not European culture. It is an issue on which I should like to make a few comments. I am always sceptical when anyone tells me that things are culturally incompatible, and this is perhaps due to family reasons. We are all aware of how often Jews have been persecuted for marrying non-Jews, and how often white people have been persecuted for marrying black people, and such persecution has always been carried out under the pretext of cultural incompatibility.
I am also astonished at the emotional fervour, or in some cases even political blindness, with which debates relating to Turkey are conducted. I am well aware that there are worthy people with worthy arguments who are opposed to Turkey’s accession to the EU. It is entirely normal for worthy arguments to exist both for and against such an accession, and yet I am perplexed by the level of aggressiveness of those who are opposed to Turkey joining the EU. The basis for racism is always irrationality, and I cannot help but think that certain arguments against Turkey’s accession are not political, but purely cultural, or, in other words, racist. We cannot tolerate such a thing.
What kind of an example are we setting to Turkey and to the world? Mr Poettering has told this House that this is the most important decision to be taken by the European Parliament and by Europe in recent years, and that, as it is so important, we should take the decision in utmost secrecy, so that everyone is left in the dark with regard to how we have reached our position on this important issue. This House is to hold a secret ballot.
Can you just be quiet? Afterwards, you may speak for three minutes, like Mr Schulz. I shall say what I wish to say, and you may say what you wish to say. You may speak after I have finished.
If Members of this House demand secrecy, it is because they do not want voters throughout Europe to know where we as individual Members stand on this key issue. It is a disgrace to democracy that the vote should be conducted in this way. It is a scandal.
You should give some consideration to what the people of Turkey will think. One can perfectly well be opposed to Turkey’s accession, but what will the men and women of Turkey think if they are told that this is an issue they are not allowed to know anything about? Do Europeans really want us to hold sittings in public and to provide public records of votes, as preached repeatedly and especially in Mr Poettering’s incessant sermons to the Council? This is something we wish to know, and this is something that is enshrined in the Constitution. This Parliament, a moral authority for good behaviour, has suddenly decided on the most incomprehensible and undemocratic course of action possible, and I find this impossible to understand.
I should like to make one more remark on Romania. Cultural differences sometimes also exist between the EU and societies which will shortly be joining it, for example the pervasive corruption in Romania, something which is a simple fact. We therefore call on the Romanian Parliament to take us seriously. Romania should be accepted into the EU, but only after it has met the Copenhagen criteria. At present it does not yet meet them, which is a fact that must be stated, and we should not accept it until it does. Romania will be accepted ...
... make use of a Rule of which others have also availed themselves, and I have no doubts as to this being the case. Despite any claims to the contrary by Mr Cohn-Bendit, I am not connected in any way to this matter, and I disapprove of his having used bogus arguments which bear no relation to the truth.
.  Mr President, on 17 December a decision is to be taken on whether accession negotiations with Turkey should be opened. Accession to the EU represents a major opportunity for Turkey, as there is still a need for the values it represents, such as the rule of law, democracy and human rights, to gain acceptance there. There is therefore an urgent need for the negotiations to be conducted transparently, and for the democratic changes necessary in Turkey to be spelled out.
This is particularly true in the case of the violent clashes in the Kurdish regions, and I would call on the Kurds and the Turkish armed forces to reach a ceasefire and to seek a political solution. I am extremely concerned at the increase in human rights violations and homicides, for example the case of the 12-year-old Urud and his father, as well as the new proceedings which have been initiated with the aim of banning the Union of Education and Science Workers.
If there are to be accession negotiations, it would be up to Turkey to demonstrate, by means of a genuine implementation of its reform plans, that all Turkish citizens, regardless of their origin, are accorded the same rights, that there is equality of the sexes and that certain religions are no longer discriminated against in favour of others.
It is crucial for the Ankara Government not only to adopt laws in order to meet the Copenhagen criteria, but also to implement them in practice. The 20 million Kurds in Turkey hope that, when accession negotiations are opened, their rights, too, will be secured, that they will be able to express their identity freely, that they will be acknowledged and that it will become possible for them to return to their villages. It is necessary for the village guard system to be abolished and for the 10% clause for elections to be reduced. Last weekend thousands of people demonstrated in Diyarbakir for the opening of accession negotiations.
As a German MEP of Kurdish origin, I should like to join my group in calling for accession negotiations with Turkey to be opened, and we call on all Heads of Government to make known, on 17 December, their support for the opening of accession negotiations. The European Union should not fear Ankara, and Ankara should not fear Diyarbakir. Turkey can act as a bridge between the EU and Islamic countries.
Mr President, I want to make my point of order just as Mr Schulz made his. Last month you refused a point of order from me because I did not mention the number of the Rule. On this occasion, Mr Schulz was allowed to make a point of order without mentioning a Rule number. Could you say what the rules are and why there is one rule for him and another for me?
I believe that you are invoking Rule 145.
I am merely asking why there is one rule for him and one rule for me. You were in the chair both times. Is it not time that you understood the Rules?
Mr Knapman, please behave properly. If you wish to speak, please tell me which Rule you wish to invoke. If you tell me that you wish to speak on the basis of no particular Rule, you do not have the right to take the floor.
.  Mr President, ladies and gentlemen, the next Council summit will focus on Turkey, and I shall do the same in my speech, even though the French sovereignists, as I noted the day before yesterday, have already made known the reasons for their opposition.
This time I would like to look at the issue from a different angle, and to warn the Council against the decision it is going to take. It is my belief that this decision will have extremely serious consequences, not merely as a result of Turkey’s entry, but also in terms of the European Union’s image amongst the peoples of Europe.
Firstly, the public is less and less sure of what we regard as our borders. If Turkey were allowed to join, the borders would be blurred, and the door would be open to a large number of Turkish-speaking countries, including the countries of the Caucasus such as Georgia. In short, we are currently slipping into a kind of world state, the foundation for which is merely a hazy catalogue of good intentions labelled ‘human rights’. This development is incomprehensible to many Europeans, all the more so because – and this is my second point – we are at the same time turning our back on what Europeans see as the essence of Europe, and what has been loosely, and perhaps clumsily, described as its Christian roots. In spite of everything, there is a very well-defined idea of the way of life and civilisations of which Europe is made up. We are moving ever further away from these, and we no doubt do not realise the extent to which we are insulting and shocking citizens, trapped as we are in the hustle and bustle of the globalised elite.
My third point is that the first consequences will not be long in coming. The forthcoming referendum has meant that the French people are beginning to see the link between Turkey and the Constitution, and they will vote accordingly. I would therefore like to remind the Council of their responsibility for the outcome of the decisions they take next Friday.
. Mr President, no matter how much you try to dance around the issue, the subject of Turkey is bound to be divisive. It is bound to create the kind of tensions and inflame the passions that we have seen not only here this morning, but also in our debate yesterday.
One of the most important issues that we have to look at as a Parliament and as a Union is: what message do we send if we refuse to open the door to negotiations with Turkey at the weekend? We set down certain rules and criteria which must be met by Turkey before negotiations can be allowed to begin. The Commission has laid out a very clear blueprint of how much has been achieved and what has yet to be done before we reach the final hurdle. But we have also demanded that Turkey should fulfil its responsibilities and duties. There is, for instance, the question of the recognition of Cyprus and the independence and integrity of Cyprus. Then there are certain human rights issues that were mentioned by Mr Coûteaux, the previous speaker.
It is interesting to hear a Kurd speaking about Turkey being part of the European Union. That is an important message that we should take acknowledge and follow. Our voice, our message, will determine whether or not the voice of moderate Muslims will be heard or whether we drive people back into a fundamentalist response and attitude. That is why, if we oppose Turkey coming into the European Union because we are fearful of its impact on our economies or its impact on the balance of power within the institutions, we should say so clearly. We should not try to hide behind some false pretence that it is going to change the way Europe operates forever.
The European Union of today is a very different animal from its 1973 incarnation. Indeed, one of the things that is lacking in the European Union of today is the vision and inspiration of the founding fathers who made the phoenix of peace, prosperity and solidarity rise from the ashes. The responsibility of and onus on this generation to extend a hand to other countries is as great today as it was in the 1940s and 1950s.
Mr President, ladies and gentlemen, the request by a number of members of the Group of the European People’s Party (Christian Democrats) and European Democrats for a secret vote on the Eurlings report speaks volumes about the impudent manner in which the advocates of Turkey’s accession to the EU – including the governments of the Member States in London, Berlin, Rome, but also the Belgian Government in Brussels – slavishly implement Washington’s agenda and bring pressure to bear on members of parliament and politicians, against the will of the large majority of the people, to push through a decision which will have dramatic historic and social implications for Europe. Indeed, quite a few members of the Group of the European People’s Party (Christian Democrats) and European Democrats wish to vote against the Eurlings report because they are squarely opposed to Turkey joining, but dare to do so only when the way they vote is concealed from the general public. For fear of possible criticism, though, and of all the consequences that this entails for their careers in their own countries, where their governments, haughtily laughing off popular opinion, want to give Ankara the go-ahead the day after tomorrow, they will not do so if the vote is public and not secret. The same may apply to quite a few Members of the Socialist Group. I would remind you of the valiant positions taken up in France on the Turkey issue by Robert Badinter, Hubert Védrine and the former Socialist Education Minister, Claude Allègre, all of whom have cautioned us about the disastrous consequences of Turkey’s possible accession. It is indicative of the lack of democratic openness with which this issue has been addressed for years now.
In Helsinki, only three minutes were taken to discuss the question as to whether Turkey should obtain candidate status. That is what is reported by the former European Commissioner for the Internal Market, Mr Bolkestein, who was the only person with the courage to tell Mr Prodi that he refused to approve the positive Commission recommendation of 6 October.
Three minutes to decide whether we move the hotbeds of conflict in the Caucasus and the Middle East to Europe’s boundaries. Three minutes to decide whether tomorrow, we will again offer millions of immigrants the opportunity to flood our continent. Three minutes to decide whether we allow a country, where human rights in general and women’s rights in particular are violated on a large scale, entry into our Union as a so-called model secular state and straight away give them the largest number of votes in the Council. Three minutes to give the go-ahead to a country that refuses to recognise another Member State and occupies part of that Member State with 30 000 troops after having committed untold crimes against humanity. Three minutes to give the go-ahead to a country where the state’s denial of the Armenian genocide is organised by the Ministry of Education, while nobody in Europe utters a word about this. I ask you, Europe, where are your grand principles?
Mr President, we are at an important crossroads here in this House and the key issue these days – not only in politics, but also among the public – is, of course, the possible start of negotiations with Turkey. As rapporteur, I should like to say, as I have said before, that my visits there have left me in two minds. On the one hand, there is a great deal of progress, and impressive progress too; on the other, Turkey is still trailing behind quite a bit if we were to compare that country with a country that really wants to become a Member of the European Union. That is why reforms have to continue in the areas of human rights, women’s rights and religious freedom. I cannot emphasise enough that pressure in those areas must be simply unrelenting. Indeed, the Turkish media and Turkish journalists urge us to use the stick and carrot approach and keep up the pressure.
Human rights have to be implemented more effectively. A switch in mentality is required in the area of religious minorities, so that people are proud of minority religions instead of trying to oppress them. In the field of, for example, the law on foundations, further legal amendments must be tabled in order to offer scope to minority religions and minority cultures. That is why, quite apart from the whole core discussion that has been going on for months in this House and elsewhere, I should like to press home the fact that it would be good if an important section of the report that is now before us for final vote were also to be included in the Council’s conclusions. It concerns the following. I shall read out a few sentences in English, because I have the English text in front of me.
'Considers that the opening of accession negotiations is to be recommended so long as it is agreed that, in the first phase of the negotiations, priority is given to the full implementation of the political criteria; that therefore the agenda of negotiations at ministerial level will start with the assessment of the fulfilment of the political criteria, especially in the area of human rights and full fundamental freedoms in both theory and practice, in the meantime opening up the opportunity to put other chapters on the agenda of the negotiations;'
I think that this emphasis on the political criteria is necessary, because not everyone in Turkey realises that the reforms will need to be carried out consistently if the country really wants to qualify for membership of the European Union. I think that these further reforms will determine whether or not Turkey will be able to do this.
I have another brief remark to make. If we discuss political criteria, then I would like to say that if I compare Turkey to, for example, Romania, and I consider the poor treatment in prisons, the physical attacks on investigative journalists and corruption, I take the view that the Council should send out a message, and maximum pressure should be brought to bear in order to solve such matters. In my view, those practices are not in line with the political criteria which we uphold.
My final remark concerns terrorism. I am glad that the President-in-Office of the Council has made this a key issue. I am also glad that the Netherlands – in the spirit of practising what you preach – will now finally start banning organisations that are on the European list of terrorists. I should like to ask the presidency to convey to the other Member States that we should stand united in this. Consequently, to name but one concrete example, ETA should be banned in all countries, and not only in Spain and France. Can the presidency guarantee now that with the exchange of information agreement, it will no longer be possible for one country to hold information about attacks in another country, without this information being automatically exchanged?
– Mr President, ladies and gentlemen, I hope that Parliament will adopt the Eurlings report on Turkey in the version approved by the Committee on Foreign Affairs and I also hope it will do so by secret ballot. I believe that my fellow Members are wrong in thinking that a secret ballot may favour a shift away from that position; on the contrary, I expect that Members in this Chamber will demonstrate that they are not subject to any pressures when freely carrying out their mandate.
As regards the remainder of the foreign reports, I agree with much of what Mr Nicolaï said and I should like to express our agreement on all the measures that bring forward constitutional reforms. In the High Representative’s actions in Ukraine we have glimpsed a sign that the initiative in that direction is being strengthened. The initiative should, however, be supported by more substantial instruments, which are foreseen in the Constitution but which might perhaps be brought forward.
With regard to the neighbourhood policy, we encourage the Commission and the Council in their work. We point out the danger, however, that the measures to create a free-trade area may take precedence over the other policies. I would stress that we do not just want to create a free-trade area, and so we should be careful not to weaken the policy’s regional and subregional dimension.
As regards human rights and democracy, I recommend that we negotiate a proper convention with our neighbouring countries. Such a convention should at last spell out the shared values that we so often refer to and define them carefully in formal terms, particularly for the sake of the Mediterranean countries. The convention should make those values known to the people whom they concern and it should set up joint institutions that can guarantee them.
Regarding the Middle East, we must ensure that the presidential elections in Palestine give the road map a new boost and that the Israeli Government’s unilateral decisions, such as the withdrawal from Gaza, are included in the negotiations with the Quartet, so that the creation of the Palestinian state can be completed within the established time frame. To that end, this issue will have to be placed at the heart of the relationship between the European Union and the United States.
On the subject of Iraq, we consider that the hoped-for turnaround has failed to materialise even after the Sharm el-Sheikh conference and that the aim of holding elections may well be jeopardised by the violent situation in the country.
Finally, I call on the Council and the Commission to devote attention also to the situation in Cambodia, where there is a humanitarian emergency concerning children.
Mr President, the Dutch Presidency is nearly at an end. In the first place, I should like to assess the efforts it has made towards reducing regulation at European level. The aim was to end the Brussels bureaucracy and to cut the number of regulations it produced by at least 25%. Needless to say, we are far from reaching that percentage, but the tone has been set, and I regard that as a great bonus in itself. After all, if there are fewer rules and regulations, there is more room for entrepreneurship, because it is the entrepreneurs who have to save the European economy. I still think it desirable, though, to appoint a European Commissioner to focus solely on the elimination of superfluous and obsolete rules.
A second topic addressed during the Dutch Presidency was the so-called Hague decisions about terrorism and combating crime. The agreements reached in The Hague illustrate that the European Union and the Council too – at long last – consider the fight against terrorism and crime as one of their priorities. At the same time, a balance has been struck between an effective approach and extra legal scope on the one hand and the protection of personal data and fundamental freedoms on the other. After all, we are still being put through our paces on that score, and I think that the Council has done a reasonably good job.
The topic of human rights has not received a great deal of attention, but sound work has been done on it. I would particularly mention the protection of the defenders of human rights. Under the Dutch Presidency, the practical implementation of the EU directives concerning human rights defenders has moved one step closer. A manual will be compiled for the EU delegations across the world; it will provide for a prompt, flexible and consistent reaction from the EU when human rights defenders are in peril of death or are at risk of abuse.
I congratulate Mr Nicolaï on the inclusion in the agenda of the need for good communication about European integration. The public still considers Europe to be far removed from their own personal lives and are far too ready to turn their backs on it. It is only by frequent communication and a constant dialogue with the citizen, not only by the Members of this House, but also by the members of the Commission and the Council, that this gap can be bridged.
I should like to finish off with a remark about the debate about standards and values with which this presidency started. As a Liberal, I feel hesitant about such a debate, in general, and about the purely Christian nature that the Christian Democrats tend to lend it, in particular. I also find it objectionable that the Left have devalued the terms ‘standards’ and ‘values’. It is important that this debate should have made a start; after all, it is a debate about what Europe is, where it should be heading, where our boundaries are and what we are doing, or not, as the case may be. In short, it is a debate about where our foundations lie. Money is not, indeed, the EU’s only . I think that Mr Balkenende’s article in  of 7 December was excellent; one of his conclusions was that the Union is about dynamic values. I see these as including respect, responsibility and confidence. We have in any event made a start on the discussion and although the end is not in sight by a long way, this is still worth a compliment for this presidency.
On a final note, the presidency has definitely brought the European Union closer to the Dutch people and even to members of the Dutch parliament. This, I know, is Mr Nicolaï’s crusade, and it has proved very successful; as a Dutch MEP, I too am pleased with it.
Mr President, I should like to start with the financial perspective. At the summit, I hope that you will really take the time to discuss at length the kind of Europe that you have in mind, before you pass this subject back to the specialist ministers.
Some Member States want a smaller budget than the present one, which is just above 1%. The Council prescribes that no cuts must be made in the agricultural budget, and it seems unlikely that any agreement will be reached on cuts in the structural funds. Where do you think cuts will be made? They will be made in research and development, human rights, the environment, external affairs, youth exchanges and culture – precisely those areas which are close to people’s hearts and which visibly add value at European level. A budget that is born of euroscepticism will only breed more of it.
With regard to terrorism, the draft conclusions of the forthcoming summit state that we, in our efforts to fight terrorism, must respect human rights and fundamental freedoms. While agreeing with those conditions, I fear that this may be no more than an incantation. I would refer to the discussion about storing communications data of all telephone and Internet users or the biometric data on passports. The motto is: strict, stricter, strictest. It seems almost inappropriate to ask critical questions about the effectiveness or the legitimacy of measures against terrorism. Like all army generals, those fighting terrorism in Europe always want the top gear. At least in defence purchases, politicians always independently weigh up costs and benefits. Where measures to fight terrorism are concerned, though, almost nobody dares make this critical assessment. Nonetheless, I would invite you to do just that at the forthcoming summit, because at this rate, we will mess up our rule of law, and terrorists will have their way after all.
Finally, I should like to make a brief comment about transparency. The Dutch Presidency has pledged to try to emphasise the implementation of the clause in the Constitution on the basis of which the Member States will have public meetings henceforth – after all, they were all agreed on this when the Constitution was signed – or at least hold more of them in public. I should like to ask Mr Nicolaï what he has achieved on that score. I hope that during the Luxembourg Presidency, the doors of the Council of Ministers will be truly open. We will then be able to see in all openness what is going on, and it will be possible for ministers to be held responsible for the decisions taken, as we today are keen to be held responsible for the decision we are taking on Turkey.
– Ladies and gentlemen, the conclusions of the summit of the European Union to be held on 16 and 17 December are so important that they determine to a significant degree the physiognomy of the European Union. Enlargement, with the possible opening of negotiations with Turkey, requires decisions, the consequences of which will be decisive.
We must clarify from the outset that we are not against Turkey's European prospects. We expect such prospects to bind any country pursuing such prospects within a minimum framework of obligations pertaining to basic issues which apply to the other Member States, such as fundamental freedoms, civil rights and workers' rights, without of course harbouring any illusions.
However, these obligations must be laid down from the outset and be accepted by Turkey. How could it ever be possible for a candidate country to be allowed not to recognise the existence of another Member State and for this issue not to be clearly laid down at the summit? How will this question be answered if there is real equality between the Member States or if, ultimately, there are two sets of standards and two yardsticks?
It is, in my opinion, a not only for there to be mutual recognition but also for there to be normalisation of relations between Cyprus and Turkey, not only because the European Union and the principles which govern its operation so command, but also because the Cyprus problem needs to be resolved in order for right to prevail for the benefit of our people, both Greek Cypriots and Turkish Cypriots. No nation in the world wants the illegal occupation of and hatred and partition in their country and this cannot be perpetuated. The European Union must open a window for the safeguarding of the basic principles of its very existence and call for the application of this minimum framework of obligations and must also open a window for the simple citizens by showing that it does not take decisions using two sets of standards and two yardsticks.
To close, I wish to condemn the arrogant conduct of the Turkish leadership and its government when, in the statements it makes, the impression is given that it is the European Union which is asking for Turkey to join and not Turkey which is asking to join the European Union.
Mr President, nothing could show Mr Barroso's contempt for this Parliament more than the fact that he could only attend this debate for a few minutes before disappearing. On the subject of Ukraine, after the way in which he pushed through the election of his criminals and Commissioners, let us stop pretending that we can in any way lecture Ukraine on democracy.
With regard to Turkey, we will not be supporting its membership application, just as we did not in the last Parliament, on the grounds of both cost and likely migration patterns. Had anybody in authority been here, I would have asked for confirmation that the cost could be in the order of GBP 19 billion or EUR 28 million. This means that Turkey is costing us as much as the ten countries that acceded to this Union this year.
Could we please know what the cost will be, because for the first time you are hearing from a nation that is actually paying for it. Although the Labour Party in Britain wants to put GBP 5 billion towards it, the Conservative Party believes that GBP 5 billion is a good price to pay and believes you can still have tax cuts. Presumably it also thinks that pigs can fly. Can we actually have confirmation of the cost of 19 billion? Also, will some EUR 700 million be spent on around 60 diverse training projects in Turkey? Is that the true cost, or is there a more up-to-date figure?
We know that Turkey's population growth rate remains phenomenal and that it has serious economic problems, including 70 per cent inflation. Seventy per cent inflation during the passage of the Maastricht Treaty would have caused some raising of eyebrows, but it is just a political project here, is it not? Especially for those who do not pay. We also know that human rights concerns are widespread.
On that basis I would say, on behalf of the UK Independence Party, that we will offer Turkey friendship and free trade, but we will not offer the country political union – especially with the corruption and fraud that are endemic in this place.
– Mr President, ladies and gentlemen, the forthcoming European Council will be particularly significant because, as the representatives of both institutions have indicated, it will certainly have to deal with particularly important subjects, such as the enlargement of the Union to include Bulgaria and Romania, the possible start of negotiations with Croatia and Turkey, a review of progress in the fight against terrorism and, in particular, the addition of information capacity within the General Secretariat of the Council and the preparation of the financial framework for the period 2007-2013.
We have often said that Bulgaria and Romania ought to join the Union, though we are particularly concerned about the areas in which there is still a wide gap between the current situation in those two countries and the European average. In that respect we would point to their legislation on human rights, social protection for workers and economic development, which should reach significant levels by the end of the decade.
Although in principle we are in favour of starting negotiations with Turkey – which, I stress, is a very different thing from accession – we must not forget the need for its acknowledgement of the Armenian genocide and for a lasting solution to the Cyprus question. To somebody with any common sense, it is incomprehensible that a country that aspires to join the Union should be militarily occupying part of another country that is already a member.
We are not at all worried about the voting system that we should use. I believe in the freedom of all Members to make their own decisions, regardless of whether the vote is open or in secret. I think this is just a formality and certainly not a question of any substance.
The fight against terrorism is closely linked to the development of the Middle East peace process and the situation in certain countries where conflicts are not yet over. I believe, however, that the Union should maintain an ever stronger presence through its policies and aid in those parts of the world that surround it and in which there are ongoing, sometimes tragic situations of conflict. By doing so it can exert a stabilising influence to support those sections of society that accept the values which characterise our democracy.
Mr President, Mr Nicolaï, ladies and gentlemen, I hope that Mr Nicolaï will not leave the Chamber this time, as he did during the last debate on the EU’s relations with Russia. Mr Barroso, who has already left, said that the December Council would be a great step towards the building of a more prosperous Europe. Judging from Mr Nicolaï’s comments, however, it is more likely to be a small and timid step, not a great one.
I am not the only one who feels that the Council is working without any kind of serious vision and without any long-term strategy, that it lurches from one event to another, and that it merely reacts to problems without any long-term plan of how it should act to avoid them. This lack of strategy is a fundamental error, and it gives rise to a great many problems. Much is now being said by the Council on the subject of Ukraine, and many of its comments are entirely relevant. Yet if the Council had stated clearly a few months ago, as part of its future strategy, that Ukraine would join the European Union, not today, not tomorrow and not the day after tomorrow, but maybe at the same time as Turkey, then the current situation in Ukraine would not have arisen, as the Ukrainian Government would not have been able to afford to rig the elections to such an extent.
There is one thing I should like to thank the absent Mr Barroso for, namely that he was in favour of a larger budget for the European Union. An increase of EUR 114 billion over seven years will promote the development of both the EU and the new Member States.
Mr President, the meeting of the European Council later this week is of historic significance, primarily because of the fundamental issue of the opening of negotiations with Turkey on future membership of the EU. There are very strongly held views on this issue across this Parliament and beyond. I acknowledge that. However, the policy of my party is clear: we believe that in the right circumstances Turkish membership of the Union could be good for Europe, good for Turkey and good for relations with the Islamic world and security in our societies.
I accept that the negotiations with Turkey are likely to be lengthy and at times difficult, but this week the Council should take a first step in that process. Like any other applicant country, Turkey must satisfy all the criteria required in terms of human rights and economic and political reform. This might be very difficult, but by agreeing to the formal opening of negotiations the Council will send a clear message to the Turkish Government that we expect it to work assiduously to achieve the steps necessary for eventual membership.
The issue of Bulgarian and Romanian membership of the Union will also feature on the agenda and the objective there must be to affirm the accession of both countries whilst recognising that a great amount of work remains to be done – in particular in the case of Romania – to ensure they remain on track.
The issue of economic reform in the Union was discussed at the last Council in November. However, I hope that the Netherlands presidency and the heads of government will reaffirm their commitment to kick-starting the Lisbon agenda.
Earlier this week the Socialist Group expressed concern at the neo-liberal nature of the new Commission. I want to make it clear that we expect Mr Barroso and his team to be true to their earlier statements on the need to reinvigorate the economy in Europe and the crack-down on red tape and regulation. The outdated social model so beloved of the left is to be replaced with a vigorous, dynamic and radical reform programme. This is the only way to deal with the high unemployment and sluggish growth that has led to Europe lagging behind the United States and the burgeoning economies of China and India. If the Commission acts in this way, it will get the full support of British Conservatives.
Mr President, the next European Council is not just going to give its opinion on Turkey and other issues, but also – as Mr Nicolaï has mentioned – on the broad guidelines for the next financial perspectives.
I would like to point out once again that the financial perspectives are an instrument of budgetary discipline and not an accounting instrument, an instrument that fundamentally serves to provide stability and allows for reasonable medium-term planning of the Union’s policies. This instrument is so important that it appears as a law in the future Constitution.
The Commission yesterday and its President, Mr Barroso, today, have confirmed that they fully accept the proposal of their predecessor. Mr Barroso said a moment ago that the Commission’s proposal is a starting point for negotiations of the financial perspectives. Nevertheless, I would call on the Commission to pursue this objective energetically. In that way, that starting point could also become a finishing point and the Commission would thereby respond to that expression that we mention so often: we cannot create more Europe with fewer resources.
The Council and Parliament must also fulfil their respective responsibilities and face up to the challenges confronting us.
Firstly, economic and social cohesion is not just a principle enshrined in the Treaties and enhanced in the future Constitution, but also a necessary condition for maintaining and protecting the European social model.
Secondly, with regard to the enlargement we have just carried out, we must not spare any effort when it comes to the new citizens of the Union.
Thirdly, five years ago we set some very ambitious objectives. We are at the halfway point and we are very far from achieving, by 2010, a competitive knowledge-based society with full employment, as we proposed in Lisbon and Gothenburg.
Fourthly, we are in the middle of the process of ratifying the European Constitution and the citizens sometimes show even more enthusiasm than their representatives.
Faced with these challenges, we cannot be miserly towards our citizens. We would be making a great mistake if we were to try to incorporate them into this project we call European integration – and everything it represents – while at the same time reducing the Union’s resources. We must continue to build a Europe with the necessary resources, with the resources laid down in the Treaty, and use them efficiently. That would undoubtedly be the best guarantee we can offer future generations of a future of peace, freedom and prosperity.
Mr President, Mr President-in-Office of the Council, you have had a tough Presidency involving many controversial issues, dramatic events in the surrounding world, the procedure surrounding the Commission and, in particular, the internal political unrest caused by the appalling murder of Theo van Gogh. These factors must have affected your ambitions and efforts when it came to security and combating terrorism. Action plans and programmes are fine, but little has happened so far. If the European Council can make progress at the Summit, all well and good. It must not be forgotten that security and the fight against terrorism must never push aside protection of individual privacy.
We have debated most of the issues on the agenda together in this House. You were here on Monday evening and listened to the debate on Turkey. In a few hours’ time, we are to vote on Mr Eurlings’ report. I believe that a solid majority of MEPs will vote in favour of giving Turkey a date. In that connection, I wish to say how deplorable it is that certain people in this House have pushed through a policy that makes the final vote secret. This Parliament is always at the forefront of openness and transparency, and the politician who does not dare to look his or her electorate in the eye on this issue has no place in this House.
Nonetheless, we expect you to have the courage to take this historic decision and, notwithstanding all the difficulties, to give Turkey a starting date with a view to its obtaining full membership. Only in that way can the democratic process continue. This will also give a clear signal to the tens of thousands of Kurds in Diyarbakir who, at the weekend, demonstrated in favour of EU membership for Turkey.
You mentioned the European security policy, together with disarmament. I assume that you will be discussing the agreement concluded by Iran with three of the Member States. It is, of course, extremely positive that Teheran intends to suspend its extraction of uranium. There are still, however, considerable doubts about what really lies behind this decision. We should be very vigilant before making any concessions to the Iranian regime, which must prove that it is serious and that it is not only, as so often, playing a strategic game. The mullahs in Teheran govern with an iron hand a country in which human rights are completely neglected. There is no reason for rewarding such a country until we see practical improvements in this area.
The Social Democratic Government in my country maintains – although it may be mistaken, as it often is – that the issue of the embargo on arms sales to China will come up on Friday. If that is the case, I would remind you of the solid opposition in this House to lifting the embargo. This would send out completely the wrong signals to the Chinese regime.
Mr President, ladies and gentlemen, certain speeches on Ukraine – Mr Schulz’s in particular – have left me with a curious impression. After listening to certain Members of this House over the past weeks, one could be forgiven for thinking that the European Union took consistent steps to establish, support and guide the democracy movement in Ukraine. It would be a fine thing if this had been the case, yet in actual fact it appeared on occasion as though the EU’s high representatives were almost afraid of so much movement and so much lively and animated democracy, even during the mass demonstrations. I believe that lessons must be learnt from these experiences in Ukraine, and not only by the Members of this House, but also by the diplomats of the European Union and of the nation states.
Europe’s security is also dependent on the situation in its neighbouring countries. This is something I have heard very frequently in recent weeks, yet it is not only our security and our well-being that is always at stake. If we are serious about the European values that we often invoke, the authoritarian and dictatorial systems around us must not be tolerated or accepted, regardless of our own interests. At a time of so many changes for the better in Ukraine, which we may have helped a little towards the end, even though we did far too little, we must be aware how problematic is the situation of the Belarussian people and their freedom, and we must also discuss Russia. It must not be said that President Putin and Russia are the same thing, as Russia has the ‘Memorial’ movement and a very strong freedom movement, and this is something that must influence our diplomatic relations with Russia and our policy towards it.
– Mr President, a few days ahead of the abolition of the existing quotas on the international textiles and clothing trade, there is great concern over the future of thousands of companies and of more than 2.5 million workers concentrated mainly in Southern European countries. This sector has already shed more than 1 million jobs in the last ten years.
I regret that the debate we requested on this extremely important issue has not taken place here in this House. It is crucial not only that we announce possible measures to prevent companies from closing and millions of workers from losing their jobs, and to dispel the threat of poverty and social exclusion that hangs over large areas in which these companies are heavily concentrated, as is the case in Portugal; it is also crucial that such measures be implemented. Hence the question that I ask once again: how will the impact of abolishing the quota system in those countries with the greatest concentration of the textiles and clothing industry be taken into account so that unemployment is prevented from getting any worse and so that this extremely important industry is defended? I ask you, Commissioner, to ensure that this question reaches the President of the Commission, who did not deign to hear our question.
Mr President, the EU Constitution and Turkey constitute a mismatch. Common citizenship and votes according to population figures will destroy the EU and give rise to dominance by the big powers. I want to see a Europe in which large and populous nations are able to operate better in conjunction with small countries. I do not understand how the Dutch Presidency can put its name to a communications strategy that will take money from opponents of the Constitution and make it available for propaganda on the part of adherents of the Constitution. That is in conflict with the principle of equality and is thus illegal. It is scandalous. The money used for propaganda is there for the purpose of selling an undemocratic Constitution to the electorate. It would be easier to ensure that the democracy we are losing in the Member States were at least combined in an open and democratic EU that was close to the people.
The EU Constitution makes it incredibly difficult to amend the contents of laws. Any change to one of the numerous policies locked into the Constitution must first be proposed by unelectable Commissioners in Brussels and then be based upon a qualified majority in the Council of Ministers or, if appropriate, a unanimous amendment to the Constitution. That is not democracy. The undemocratic Constitution is, then, to be sold through an undemocratic distribution of funds for the purpose of providing information, so that people do not manage to discover that, crucially, they are losing what is at the very heart of democracy: the right to go to the polls and obtain a new majority and, subsequently, a new policy.
Whether the solution to the democratic deficit is a federal bicameral system or, alternatively, our vision of a Europe of democracies is something that people should discuss and should decide in free and fair referendums in all the Member States. We rightly demand that Ukraine hold free and fair elections. Should that not also apply to ourselves?
–  Mr President, ladies and gentlemen, Mr Barroso, we all refer frequently to a European identity. Mr Barroso, you in particular have spoken a great deal about it before this House. It has to be said, however, that a European identity must be built first and foremost on common security and on the common economic area. There can be no question of a European identity if solidarity is lacking, and this lack manifests itself every time financial decisions are taken. I would remind you that you referred to Parliament’s key role in the drawing up of financial perspectives. I wonder what will become of financial solidarity and the foundation for the building of a European identity if Parliament’s proposal is cut from EUR 111 billion to EUR 106 billion? If we wish to build a European identity in the shape of a common area of security or a common economic area, we must be clear where the boundaries lie for EU enlargement. Given that Turkey’s accession has been proposed, and that someone might well shortly propose the accession of Morocco, whilst overlooking Ukraine, it is likely to become impossible to speak of a European identity, as there will be no such identity.
Mr President, I wish to focus this debate on the ongoing work of the Council to prepare and initiate the external relations service in advance of ratification and adoption of the Constitution, for it is the Constitution which validates that service. I have in my possession a letter from Mrs Wallström – the Vice-President of the Commission, who is present this morning – confirming that the outcome of the debate on the Constitution should neither be presumed nor pre-empted in any fashion. Yet that is precisely what is being done in this ongoing work on the new external relations service. That is wrong. As an individual Member of this House I protest against it. Either we acknowledge and accept the right of the nation-states to determine the fate of the Constitution, its new institutions and its working apparatuses such as the foreign service, or we do not.
Both the Council and the Commission arrogantly continue to work as if the Constitution was already approved. It is a grave insult to and assault on the rights of nations and indeed the rights of people.
Mr President, there can be no doubt that the Council summit of 17 December will go down as a memorable date in the history of the construction of Europe. I should, however, like to tell the President-in-Office of the Council that our fellow citizens are concerned about these future enlargements, and above all about the continuing lack of responses to the crucial question of where Europe’s borders lie. We are of course in favour of Bulgaria’s and Romania’s accession to the EU, although these countries still need assisting in their efforts, and we are also in favour of Croatia’s accession, as it will send a strong signal to the Balkans.
Yet the situation is entirely different with regard to Turkey, a country which does not recognise the Republic of Cyprus, a Member State of the European Union which it has occupied for 30 years. Turkey punishes anyone who refers to the Armenian genocide, and 97% of its territory is outside Europe, which means that it has no right to join the European Union. This is why we hope that the Council will agree to the idea of a privileged partnership put forward by France. Turkey’s integration into the EU would be tantamount to rejecting a political Europe straightaway, before it has even come into being, and to perpetuating the image of a Europe subject to blackmail and pressure. Would this be a sensible course of action?
Moving on to another, equally important, issue, I welcomed Mr Barroso’s hard-hitting remarks on the EU’s Financial Perspective. Nevertheless, I remain concerned with regard to Europe’s future. Without the necessary resources, the EU cannot seek to strengthen social cohesion or to support competitiveness, employment, research and environmental policy, and it will also be unable to give due consideration to the ageing of the population – in other words to adhere to the Lisbon strategy – or to continue the fight against terrorism, drugs and crime. If we continue to operate with outmoded budgets, we will be unable to confront the challenges which await us, for example the explosive growth in Chinese competition.
The Council should therefore abandon its calls for a European budget set at 1%, as otherwise Europe will no longer be able to guarantee the funding of its regional policy, which is close to the hearts of EU citizens. We expect the Council to take into account the priorities I mentioned previously, and then to allocate the resources necessary to achieve our goals. We should not forget that Europe cannot be built without the contribution of every individual and every European citizen. Europe should export its values to the rest of the world, but it should also respect the men and women who enable it to exist. Unfortunately, I fear that the decisions taken on 17 December will be incomprehensible to many of our fellow citizens.
Mr President, Mr President-in-Office of the Council, the Council is discussing the accessions of Croatia, Bulgaria, Romania and Turkey. I should like to encourage you, when dealing with Croatia, to take a tough stance where cooperation with the International Criminal Court is concerned, because without that cooperation, it is irresponsible to make a serious start with Croatia. Persevere! With regard to Romania, can you guarantee that we keep the requirements for that country strict? That is to say: no accession as long as Romania does not meet the criteria in the areas of human rights and corruption, among others, even if that means that Romania joins the EU after Bulgaria.
I will now turn to Turkey. Would I be quoting the President-in-Office of the Council, Mr Balkenende, correctly if I said: no second-class status, such as a privileged partnership, and no end date? Is that still your position now? Are you also prepared to say: no membership at the end of the negotiations if the human rights violations persist? Will you apply zero tolerance? Incidentally, with regard to the secret ballot which we are threatening to hold today about Turkey, I am left with a feeling that this would be to deceive the public. I hope we will not need to resort to that.
Over the past few months, you have held a debate about standards and values. Should you not have made this concrete by applying it, for example, to an issue such as Romania or Turkey, in the spirit of the French philosopher who said: ? Why not?Otherwise, it will remain a little theoretical. Does the arms embargo against China not fit perfectly in the framework of the debate about standards and values? This is not about Islam or Christianity, but about the communality of rule of law and democracy, and in this great diversity, it is about the values we have enshrined in our new Constitution. I hope that that will remain the common denominator in the debate.
I have said to you before that my impression so far of the Dutch Presidency is that its ambitions and goals are not as clear as they need to be. My question is whether that is a sign of insecurity or internal political contradictions within the Dutch Government, or are we still waiting for the big revelation? In that respect, the Council has quietly saddled us with very thorny issues on a few occasions. I will for a moment forget this meeting place, Strasbourg, but I would refer to the inefficient Treaty of Nice and the agreements surrounding agricultural spending which were too expensive and produced too little change.
Your ambitions concerning Lisbon, Kyoto in Europe and the world are wonderful and we support you in them, but the financial resources you are setting aside for them are pitiful. This contradiction will, of course, not escape the public. Terrorism is once again the subject of lively debates at very high level. Only last week, all European chiefs of police were gathered here, telling us that, due to diverse national practices, the factual exchange of information is still not getting off the ground as it should. There is still no person in charge at the heart of Europol, terrorists are still slipping through the net of the law and there is no harmonisation in the area of criminal investigation. The question remains: is Gijs de Vries to keep coasting along, or will you allow him to do his job properly?
Finally, I wish you much success with your position on Turkey. The line I would take would be: no second-class status and no alternatives; we are ready for real negotiations. I hope that with this, together with Mr Balkenende, you will provide Mr Poettering’s group with an adequate response.
Mr President, I consider that Turkey has to begin making the necessary steps to be acceptable to join the EU. For this purpose, certain conditions must without fail be met, one of the most important of which is the recognition of Turkey's internal plurality. Breaking the fundamental Kemalist taboo is of vital importance. Recognising the linguistic, cultural and political rights of Kurdistan and other stateless national communities is crucial.
Logically we Europeans want Turkey to comply with all of that, but we wonder whether we should not start by recognising our own intrinsic plurality. What about all the pluri-national states that keep denying their own diversity? In the particular case of Spain – a state that in theory acknowledges its own domestic plurality, but not always equality among all the different nations that make up that state – still more steps have to be taken.
The Minister for Foreign Affairs of the Spanish Government, Mr Miguel Angel Moratinos, presented a memorandum on 13 December on the official languages of the autonomous communities. Such a proposal does not imply, as we wanted, full recognition status for Catalan, Basque and Galician. It does not give any recognition to Asturian or Aragonese. This memorandum offers the chance of speaking in the European Parliament in Catalan, but always at 15 days' notice. How can I handle this if I do not know until the day before if I am to be given the chance to speak?
When your Member States' governments sincerely acknowledge their plurality, that will be the most powerful tool in working towards a more democratic Turkey, and in asking for a fundamental change to the way in which it is applying to join the European Union.
Mr President, my party and my political group hope that the European Council will decide to embark upon negotiations with Turkey concerning membership. It is just as important to point out that Turkey has a very long way to go, especially when it comes to human rights, the situation regarding minorities, the Cyprus issue and union rights.
A great many legislative changes have occurred in Turkey, but it has to be realised that these are not matched by the reality on the ground and by changes in practice. Current Turkish legislation too is very deficient. I can point to the new criminal law that still in practice makes it a criminal offence to mention the Armenian genocide in Turkey. That is completely unacceptable, and to Turkey’s discredit that it continues to deny this historical fact. Recognition of the genocide would open the way to normalisation for the Armenians in Turkey and also to the normalisation of relations with Armenia – something that is necessary if Turkey is to become a member of the EU.
Mr President, frequent allusions are made in this House to the continuing democratisation of Turkey, and yet we ourselves, who are supposed to vote on this issue, are taking our leave of democracy and transparency. Secret ballots are generally only held in this House on matters relating to Members, and it is entirely incomprehensible that such a ballot should be held on important political decisions on matters of principle. Who wants to hide, and from whom? Are they hiding from the people of the Member States, the majority of whom – on the basis of rational argument – are opposed to Turkey’s accession, or from the chairmen of their groups, out of fear of standing up for their convictions, whatever those convictions may be? This would mean that this House is merely imitating the Council’s behaviour, and ultimately we will fall hostage to those who say that it is too late to say no. It is by no means too late to do so. If Turkey were to join the EU, Europe would fall into chaos. This can be prevented if we are open and transparent in casting our ‘no’ votes today.
Mr President, Mr Nicolaï, the Dutch Presidency has nearly come to an end. It was, of course, not the easiest of times to lead Europe, but we had no choice. It already had a late start, following the recess; then there was the handicap of a newly-elected Parliament that was starting to find its feet, and that was followed by the Commission which came about in fits and starts. Under this not terribly lucky star, the Netherlands still tried to set to work. That is why I think that the Netherlands should count its blessings, because despite the short period of time, an awful lot got done, for example, with regard to the Hague Programme for internal security, the security of our citizens. In that respect, Minister Donner, who is so often under fire in the Netherlands, has, together with his colleagues, done an excellent job.
Mr Eurlings has already said a few things about Turkey; I do not propose to repeat them. Something I do have difficulty with and which I think merits a comment is the acceptance of Romania and Bulgaria acceding. I think that we need to let the Council, the summit, know that the matter, particularly in relation to Romania, is certainly not done and dusted, because in that country, human rights, women’s rights and children’s rights are still being violated and corruption is still rampant. In any event, all things being equal, I do not think it is all that certain that Parliament will say ‘yes’ to it. With the same thing in mind, I should also like to make a remark about Croatia. It appears that there is much more reserve with regard to that country, and I would like to ask the Dutch Presidency whether that attitude would not stifle any initiatives.
Finally, I turn to the Lisbon agenda, the ambitions of which should, of course, be measured against the funding that is being set aside for this purpose. In my view, at the summit, the 1% club should in any event ensure that the requirements for Lisbon and the question as to how social cohesion can be best achieved with the ten new Member States are examined more effectively. Ambitions and funding should tally with each other.
Mr President, at the Council summit at the end of this week, the Dutch Presidency will present its conclusions on the European Union’s anti-terrorist policy and anti-drugs strategy. It is imperative for the European Union’s anti-terrorist policy to allow cooperation to be stepped up effectively between Member States and with third countries.
In particular, we believe that Member States should enter into the necessary commitments with a view to implementing the action plan on the fight against terrorism, while sticking to the timetable for that action plan, and also enter into commitments with a view to eliminating the obstacles which certain national administrations are placing in the way of exchanges of information. We must also allow Europol and Eurojust to provide European added value in the fight against terrorism by placing them at the centre of cooperation and exchanges of information between Member States. We would however note that the fight against terrorism should maintain a balance between necessary security measures, on the one hand, and respect for fundamental rights, on the other.
A political agreement on the EU’s anti-drugs strategy has already been reached within the Council, and merely needs to be adopted officially at the Council summit on 16-17 December. I believe it to be unacceptable that the Council has once again failed to wait for the European Parliament’s opinion, and that it refused to inform the Committee on Civil Liberties, Justice and Home Affairs of progress made in its own negotiations when the parliamentary committee was discussing the very same issue.
Furthermore, we hope that a fairer approach will be adopted to issues of asylum and immigration, above all in order to ensure that the rights of every individual are respected and that responsibilities are shared. Finally, I should like to take this opportunity to express my regret at the fact that the Hague programme made no provision for measures to be taken in instances where Member States do not transpose legislation or instruments relating to justice and home affairs. This is one of the shortcomings of the most recent multiannual programme.
– Mr President, Mr President-in-Office of the Council, Madam Vice-President of the Commission, I would like to start by congratulating the Dutch Presidency on its work. I have here the final draft of the conclusions and I must say that you have done a very good job.
With regard to enlargement, I wish to start by highlighting positively the paragraphs of the conclusions relating to the imminent accession of Romania and Bulgaria and to emphasise that the accession of these two countries is creating a new geopolitical reality. Consequently, I consider it very important – as you mention in the conclusions – that the relevant agreements and treaties be signed early on in 2005.
With regard to the case of Turkey, a great deal has of course been said. I, Mr President-in-Office of the Council, will insist on keeping paragraph 20 of the draft conclusions which I have before me, because it deals with the question of the peaceful resolution of differences with neighbouring countries. I would ask you to examine very seriously the inclusion of a paragraph on Cyprus, by which I mean the withdrawal of the Turkish forces and, of course, recognition of the Republic of Cyprus.
I would also like to make a couple of positive remarks on what you have to say about the financial perspectives. It is very important that we resolve the problem of the financial perspectives because, as you say, the financial perspectives and how they are addressed will give an enlarged Europe the tool to deal with future challenges, and I welcome the fact that you are talking of the need for prudence.
To close, I think that a great deal has been said about terrorism, but I wish to draw the Presidency's attention to the fact that the question of terrorism does not end with a few paragraphs. It is a complicated issue, a very serious issue. It is here to stay, we shall face new challenges every time and the Council, the European Parliament and the European Commission will therefore need to cooperate closely in order to combat this phenomenon.
Mr President, this has been a difficult year. It started for me with a letter bomb exploding in my office. Since then we have had the Madrid bombings. I would hope that at this time of the year our thoughts are with the victims and their families. Outside the European Union there was the tragedy of Beslan, and then today's bus siege in Greece. All this reinforces the fact that the security of our citizens has to be an absolute priority for the EU but, as a number of colleagues have already pointed out, that needs real action. Far too often cooperation among our police, judicial and intelligence services is cooperation in name only. Even a short conversation with anybody who works for Europol would reinforce that. Member States have to deliver on their promises. We need action, not words.
The same applies to the economic agenda. Member States have to be called to account by the presidency for the things they have promised to do. In particular, we have to get much more investment into people. We particularly need to deliver on the active labour market policies that Mr Wim Kok has reported on in the past. Too many people in the European Union are inactive. We are far too prepared to pay people to be on the scrap heap. We need much more proactive policies to make work pay, and that includes more childcare and more education and training. We cannot simply write people off as being unemployable.
Sound finances are the basis of a good economy and therefore we are right to review the budget. As my colleague Mrs Dührkop Dührkop said, it must not be some sort of mathematical exercise. We have to look at what we do. What is the added value in doing something at European level? What is the best way of getting value for money for our citizens? At the same time, we always have to remember that solidarity is the cornerstone of the European Union. You remove that cornerstone and you undermine the very foundations of the Union. That is why this debate on finances is vital to the future of the European Union.
I would like to comment on the accession process of two neighbouring countries. In the case of Croatia, we have a well-prepared nation and country with European traditions working toward admission to the European Union. As Croatians lived under the same form of government as Hungarians for over 800 years, 400 years of which as part of the Habsburg Monarchy, their commitment to the legal system, and their social and economic organisation is very similar to those of Hungary. I went to Zagreb several times in the 1990s, I have also visited it lately, and concluded that based on their institutional preparation on the levels of government, economy and parliament, their hopes for negotiations are as justified as Hungary’s were at the beginning of negotiations in 1998. Croatia’s economic and social preparedness also makes it possible for the negotiations for accession not only to be opened in the spring of 2005, but also to be concluded, regardless of other factors and other countries, such as Turkey. This may also serve as a positive message to other nations and governments of the West Balkans who are headed towards Europe.
Romania’s accession will be a major step in the evolution of Europe, as a European nation composed of various European peoples, including two million Hungarians, will join. It will be a win-win situation for both foreign policy and the internal market. Being accepted by Europe will hopefully help Romanians not only to discover the advantages of their diversity but also to preserve them, contrary to their current policies. The preservation of European solidarity also includes paying attention to the impact that the expansion has on those Member States that comprise the borders of the European Union, such as Austria was this year. A monitoring system operating on a more regular basis, that is biannually, needs to be established to ensure that commitments are followed through. In the case of Romania, the functioning of the community system is of key importance, and in order to prove this, it is enough to consider environmental protection, the policy of competition or areas made vulnerable by internal considerations such as animal health, customs, or excise tax. If screening, that involves the European Parliament, reveals deficits in these fields a few years before and after accession, then EU resources must be mobilised for the necessary institutional development even at the cost of other goals. Should this fail as well, then – let us face it – specific sanctions will have to be applied. As Bulgaria (which has shown promising progress) and Romania should be subject to individual consideration, I believe it is necessary to separate their accession processes and if necessary, to stipulate a flexible accession date to Romania, whose membership I very much look forward to.
Mr President, Mr President-in-Office of the Council, as rapporteur for Croatia I should like to say a few words today on a country to which little reference has been made, even though it is to be hoped that the European Council summit will see a positive and important decision taken on it.
Although it is a fact that every rapporteur treats the country for which he is responsible a little like his or her own child, I do believe that this is not merely a matter of taking a decision on Croatia, but of taking a decision on a whole region. Particularly given the stability and security concerns that have already been touched upon, it is vital that the Council’s decision on it should be favourable. This would be a sign that every country in the Balkans, if it makes the appropriate efforts and meets the criteria, has a chance of becoming a Member State of the European Union, something that was recently promised in Thessaloniki. I believe that both the former and the present Croatian Governments, with their differing political orientations, have done a great deal to prepare themselves and to move towards meeting the criteria to which we must pay close attention in every instance.
There is however an obstacle that is undoubtedly of great significance, namely cooperation with the International Criminal Tribunal for the former Yugoslavia in The Hague. It is claimed that there is such cooperation, but it has been neither full nor adequate. Demands have been made, and rightly so, that close attention be paid to whether every country – both Croatia and the other countries, above all Serbia – cooperates with The Hague in this respect. Yet I believe that in principle, and as a matter of priority, the Council should acknowledge the positive steps undertaken by Croatia, and that this should also be reflected in the Council’s decision.
I also hope that the Government will not merely issue declarations, but will genuinely take every possible measure to bring the indicted general Ante Gotovina before the Tribunal in The Hague. In addition to taking such measures, it should also destroy the networks that perhaps still exist and support him, and it should ensure that they are genuinely destroyed.
Finally, Mr President, I believe that Ante Gotovina, if he is the patriot he claims to be, should not take his country hostage. He must give himself up to the Tribunal in The Hague, as it would be a real shame if the fate of a country as important as Croatia were to depend on the decision of a single man not to surrender to justice. I therefore hope that, in view of all these circumstances, a positive sign will be given to The Hague.
– Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I feel that everyone – citizens and politicians alike – is living through an historic era, because the decision which the European Council is expected to take on accession negotiations with Turkey will be a landmark for Turkey itself, the European Union and our region as a whole.
Public opinion has not concerned itself to such an extent with any other candidacy. There were no such differences between the Member States or between the political parties, no such pressure was brought to bear by the United States, no such concerns or fears were expressed, no such variety of questions was raised so seriously at every discussion table. The European Parliament is having trouble finding its political direction on this issue, not because of any weakness on its part, but because of the complexity and seriousness of the issue.
Arguments have been expressed for and against the accession of Turkey to saturation point over recent days. We have one common denominator: we are calling on the European Council to defend the dignity of the European Union; to respect Turkey, but also to respect the values which unite the peoples of Europe. No can be used as an alibi for setting aside our values or for adjusting them to Turkish demands, be it in connection with the spirit or the letter of the Copenhagen criteria or with the recognition of all 25 Member States of the European Union, by which you will understand that I mean the recognition of the Republic of Cyprus. This is not only a moral choice, but also the best basis for a sustainable policy which will safeguard our cohesion and will inspire respect for and confidence in the Union in its citizens who, in all events, expect clear justification for the decisions of the European Council and a public dialogue which, unfortunately, has not yet taken place, with substance and depth on the future of euro-Turkish relations.
The other issue I wanted to mention is that the Council should, at long last, draw up a long-term plan for our foreign relations with decisiveness, cohesion, properly coordinated objectives and reliable financing. In particular, I want to refer to our relations with the countries of the Balkans and our partner Mediterranean countries which make up our living space. This framework includes the role which we need to play in the resolution of the Middle East crisis, in this new era which is at long last now starting for the region; it would appear that the goal posts are shifting and that there are margins for intervention and change.
Mr President, Hungarian citizens voted for membership of the European Union with an overwhelming majority of 83 per cent. They did so in the belief that after many lost decades Hungarian society could become a part of the common European social model, including strong social policies for everybody, real improvements in environmental matters, free movement of labour and solidarity for common standards among the 25 nations. That is the goal of this huge European project.
Besides a permanent and almost endless enlargement, we should not forget the original idea of deepening the existing Union by the approximation and harmonisation of our standards of living, infrastructure and labour market. If we are deeply concerned about the ageing population and the lack of labour forces, why do some Member States close their labour market even to the skilled workers of other EU Member States? The new financial framework does not seem to answer some of the basic questions – at least as far as I am concerned.
Is 1.24 per cent of the GNI of our Member States enough to establish a common social model for us? Is it enough to cover the expenses of the brave environmental initiative Natura 2000, designed to save our nature and biodiversity? If we are so proud of our cultural values, as has been mentioned in this debate, why do we spend only one per cent of our budget on culture, education, etc.? If 1.24 per cent of GNI is such a low amount to build up a common European social, environmental and cultural model, why are some Member States even considering reducing this amount?
Finally, does the Council believe in a strong social and cultural union and is it ready to provide the basic financial sources to create it?
Mr President, the debate on the Financial Perspective involves many different issues. The debate on how large the EU’s income should be should never conceal the importance of how we prioritise our expenditure. We must give greater priority to the expenditure supporting the development of the new knowledge-based society and dare to provide smaller subsidies to those parts of our economy that are too large and that belong to the economy of a different era.
The Lisbon process will of course be the most important element. What the Commission and the Council must do is not just talk about lofty goals but also propose practical measures that increase competition, especially within those sectors associated with the knowledge-based society. What is at issue is how we are to extend competition within the fields not only of education and health care but also of other areas of our society so that, in Europe, we might obtain the best businesses.
There is one issue that makes the summit we are now facing especially historic, and that is the issue of Turkey. A ‘no’ decision, or a means of delaying the membership process, would of course have consequences of various kinds. We should in that case be leaving the field free for forces and ideals other than those for which the EU stands. The EU’s basic task is to create safety and security and to bridge differences instead of creating new lines of demarcation.
This means that we must ask ourselves the question: will we enjoy greater safety and security with Turkey rooted firmly in the fundamental values of the EU and of Europe, just as we are that much safer and more secure as a result of the enlargement that has taken place this year and just as we shall also be safer and more secure if the EU can be extended to the Balkans? That issue is ultimately about the respect we perceive for the work done by the EU. The reason why other countries want to join the EU is the EU’s success in increasing safety and security. This is an important reason why the Council must take the historic decision to agree to commencing negotiations.
In my brief contribution, I shall deal with just one topic and that is the topic of enlargement. We have been witnesses to an unprecedented historical enlargement with ten new countries. I myself come from one of the new countries and I think we can all agree that, after just the first seven months, we can say that enlargement has been a success. It has been a success for Europe, for the ‘old Member States’ and for the new countries.
The process of the historic enlargement of Europe is not complete, however. We have talked in this House and we shall talk again this afternoon about Romania and about Bulgaria. I am convinced that both Bulgaria and Romania are well on the way to joining the European Union and I believe that, with the European Union’s help, they will be able to make a successful accession into our Community in 2007.
We are also going to talk about Croatia. Croatia definitely plays a key role in the Western Balkans. I should like the Council to give a clear signal to Croatia that accession talks should begin with that country, provided, of course, that the appropriate Copenhagen criteria and the requirements of the International Criminal Court in The Hague have been met. Croatia can, I believe, play a significant role in the Western Balkans and could be a future model for Serbia, Bosnia, Montenegro, Macedonia and the other countries of the Western Balkans.
We spoke here yesterday, and we shall again today, about Turkey. I should like the Council to remember its obligations, to remember Europe’s promises and to begin accession negotiations with Turkey. Given that we have awarded that country the status of candidate country, I feel that we owe it to Turkey to open negotiations. This will also support the process of reform there, which has been pursued successfully for the last two years.
– Mr President, there is something of which I would like to remind, our assembled Heads of State or Government, and that is that they are elected by the people. They were elected to represent, in a European context, the interests of their people, and thus of their nation states. They are only the first among equals, no more than that, and they bear a tremendous responsibility for our common future.
One would normally assume that these very Heads of State or Government represent the will of the people, but, right now, that clearly seems not to be the case where existential questions are concerned. Let us take my own country, the Federal Republic of Germany, as an example. There has been a new survey on the issue of Turkey. Only 15% of Germans are in favour of Turkey gaining full membership of the European Union , 60% of Germans support that special form of cooperation that we call a privileged partnership, 22% are generally against cooperation between Turkey and the European Union and only 3% expressed no opinion. In spite of this, what our Chancellor put to the Council was his own party-political opinion. He is the strongest supporter of Turkey’s accession, of this great madness. Is that right? Is it responsible? No, it is not. We see exactly the same situation in other Member States. The Council must be aware that the decision now to be taken regarding the start of accession negotiations with Turkey is not just about the further enlargement of the EU. It is an existential question for the European Union, for the political Union which is of the utmost importance for us and for the preservation of peace in the future.
After all, our history reflects the history of Europe, and shows how difficult it is to get along with all these small, headstrong European nations. History also shows us that if we expand too much now, as did so many other former empires which grew too fast, there is the danger of our overreaching ourselves and bringing about our own downfall and ruination. If our own Heads of State or Government now give Turkey a starting date for negotiations, even though the criteria have not been met, and even though we know that we cannot manage to integrate this enormous country, they will be gambling away our future. However harsh this might sound, Turkey is too big, too heterogeneous, too poor, and too populous. We must not take that step. We have expanded much in the past year and three more countries are yet to join us. We have to consolidate our position first. We have to get to grips with each other and it is the example of German reunification that shows us how difficult that task is. We have not managed it yet.
I appeal to our Heads of State or Government to be aware that they represent the will of the people, that they have to convey the will of the people to the outside world, and that the majority of the people of Europe, I am quite convinced, think: ‘Please be careful in making promises to Turkey. We cannot afford it!’
– Mr President, I did not actually want to speak about Turkey yet again, for everything that there is to say about it has already been said, but Mrs Sommer has prompted me to speak. Everyone presents surveys that serve their purpose. I know of surveys carried out in Germany which show that people have nothing against Turkey becoming a member of the EU. I can only say that I would warn people against over-dramatising and exaggerating the situation, as you have just done. It is completely mistaken and inappropriate to tie Europe’s existence and the survival of the European Union to Turkey’s accession. Let ten years pass and wait until the negotiations are over, and maybe then Turkey will become the thirtieth member of a great Union with 500 million inhabitants. So please let us remain calm; let us keep a cool head and let there be less drama and emotion in this debate.
Mr President-in-Office of the Council, I too actually wanted to talk about an enlarged Europe. I wanted to congratulate you on holding a series of conferences on European identity. That was a very good and necessary thing to do. We have to ask ourselves what it is that holds 450 million Europeans together, what it is that unites us all, from Estonia to Portugal, from Scotland to Greece, and, as we all know, the answer is: European values. It is also the positive objectives the European Union has set itself: the commitment to peace, to freedom and to justice. These are the things that unite us in Europe. Over the next two years in particular, during the process of ratifying the Constitution, it is especially important to convey these things and not to lose ourselves in points of detail.
I am therefore especially glad that, at the summit on Friday, under Points 66 and 67 of the Conclusions, you asked the Commission to put these matters at the forefront of its communication strategy. I think that we can win the people over in this way – Commissioner Wallström is also doing good work in this regard – and so I would like to encourage you to decide in favour of this, as it is indeed necessary.
In this context, I also think that Points 69 and 52, in which we affirm human rights, are very positive. As it has already been agreed that there should be a European Human Rights Agency, it must now be set up. Europe needs this instrument, and our values are important not only for our identity within the Union, but also for our authority in the world at large. I therefore wish not only to congratulate you, but also to encourage you to push forward with these issues.
–  Mr President, ladies and gentlemen, the debate on Turkey’s accession to the European Union, which has lasted for several months, will shortly come to an end. I should like to congratulate all the Members of this House, myself included, on the wide-ranging nature of the debate, and to express the hope that every other important decision will be preceded by a debate of such calibre.
During this debate, no fewer than four model positions on Turkey’s accession to the European Union emerged. The first is the traditional position, namely that negotiations should be opened, in all likelihood as early as next year, with the possibility of suspending them if it became apparent that problems or obstacles were being created by the Turkish side. The second position is that of opening negotiations with the possibility of offering Turkey an alternative solution if such difficulties arose during these negotiations, namely a special, privileged partnership. The third position consists of waiting until Turkey meets the Copenhagen criteria in full, which amounts to imposing additional conditions given that the Copenhagen criteria have not been fully met. Finally, the fourth position is that of a special, privileged partnership.
I understand that Parliament’s decision is to adopt the first model, or in other words to start negotiations next year without any other additional conditions, and I also understand that this is likely to be the Council’s decision too. It will be a decision of ground-breaking importance, and a decision imposing a great responsibility on the Member States, the EU and the Council. It will mean taking the first steps along a very demanding path. Conditions are set not only for the Turkish side, but also for the Member States, the Commission, the Council and Parliament. These conditions are all the more challenging, and this responsibility is all the more difficult to bear, because we are, so to speak, dealing with a child. References have already been made to a marriage, but I prefer to use the example of a family with an adopted child. In a certain sense, Turkey is an adopted child, and we should not forget that the responsibilities of the family and of the parents are particularly challenging when adopting a child. I hope we are all fully aware of this, and that we will begin to put our European house in order.
– Mr President, of the various topics for debate at the forthcoming European Council – in addition to Turkey, which we have spoken about on a number of occasions – the topic of the fight against terrorism remains extremely important. The Dutch Presidency’s evaluation of the action programme of June 2004 is proof of this.
Given that this is a threat to all of us, the most appropriate strategy is one that leads us to act together, bypassing national level and even the areas of internal justice and security. Indeed, the way to deal with terrorism today is entirely different from the 1970s and 80s. The events of 11 September 2001 have ushered in a radical change in the area of security. European countries have new responsibilities and new challenges, the urgency and seriousness of which was confirmed by 11 March.
In a globalised world, politics, diplomacy, internal security and defence must be combined to address these new types of threat. Security has become a global, indivisible concept, which today encompasses internal and external security and the support of third countries in the fight against terrorism. The EU and its Member States must streamline their defence capacities and strengthen their channels of diplomatic cooperation, their information services and their legal and law enforcement coordination, in a genuine synergy of national and transnational policy.
As a Portuguese Member of this House, I wish to point out that my government – under the then Prime Minister, Mr Durão Barroso, who is now President of the Commission – transposed all Community legislation in the area of combating terrorism and took the operational measures needed to carry this out. On the same subject, I should like to highlight the introduction of biometric data in passports, a measure that was only recently adopted by Parliament. Provided it is accompanied by essential precautions, this measure will serve to strengthen crime prevention and, in turn, to reinforce the citizens’ security, which is our primary objective.
On the eve of the European Council, the various speeches made in this House on this subject have shown that Parliament wishes to send out a clear message that this is the path that together we must relentlessly continue to follow.
As a representative of Estonia, herself the product of the recent enlargement, I welcome the conclusion of the accession negotiations with Bulgaria and Romania yesterday, and the readiness to open negotiations with Croatia. All the same, it is important to treat each candidate country separately according to progress made, not as a package.
Second, the principle that every EU enlargement must be balanced by a strengthening of our internal dynamics and unity is important. As my colleague Mr Pinheiro said, ‘Turkey is a special case in the enlargement’. The opening of negotiations may be sanctioned provided all the Copenhagen criteria are clearly met, just as in the case of accession countries in the final round of negotiations. This is not yet the case. A fundamental question for governments, however, is the inconceivability of opening negotiations with a candidate whose military forces occupy the territory of an EU Member State, and which does not even recognise the existence of that state. This position must be made unequivocally clear before the negotiations start. This is fundamental and cannot just be recommendatory; otherwise, the present ambiguity regarding the criteria will create a precedent whereby such accommodations in regard to large candidate countries may begin to repeat themselves. This, however, will undermine the sense of security of other, smaller countries in the future.
I also call on the Commission to consider Ukraine’s prospects for the future, because it is in Ukraine that the question of the EU’s eastern border is being decided today. Yesterday a representative of the Ukrainian people was here – the Ukrainian Eurovision Song Contest winner Ruslana, who probably has a greater number of supporters than any Ukrainian politician. Her message was this: ‘Show me the room in this building where we could hand in Ukraine’s accession application’. Today there is no such room, but for those of us who support the democratic rebirth of Ukraine, it is our business to heed this message and to make sure that this room is found and made ready for use in the near future.
Mr President, today’s debate about the European summit at the weekend has become a continuation of our discussion about Turkey, which we began on Monday evening, and which we will bring to a conclusion immediately after this debate, when we vote on the Eurlings Report.
It is a good thing that this House should devote a lot of time to the issue of Turkey’s readiness to join the European Union. That is what the public expects of this Parliament. However, the people at home also expect us to base our debate and our decisions on a serious analysis of the facts, and it is in this regard that I have some doubts. What has been said here today about Turkey’s accession has little to do with the reality in that country. The Dutch Presidency has expressly stated in the introduction that Turkey has fulfilled the political accession criteria, and thus is a democratic state under the rule of law, where basic rights, and especially the rights of minorities, are respected.
The President of the Commission has obviously read the most recent Commission Progress Report more closely. He speaks instead about the fact that Turkey meets the political criteria. This apparently means, among other things, that torture is no longer systematically used in Turkish prisons, and that women can hope to one day have the same rights as men in Turkish society. It seems that a lot of my fellow-Members in this House are basing their opinions on this principle of hope – particularly all those who are to the left of centre and who, I suspect, will be in the majority.
Mr Schulz, Mr Cohn-Bendit, and others, have told us that a Turkey that is secular and respects the rule of law would strengthen Europe’s community of values. That is true. A secular Turkey which respects the rule of law would indeed strengthen Europe’s community of values. The Turkey of today, though, is still a long way from these values. If we do not admit this to ourselves, we are not only being dishonest with the public, but are also endangering the stability and security that has hitherto been achieved in the European Union.
Let us not proceed further down the road of automatic acceptance of accession, or at least not where and when the facts do not really justify it.
.  Mr President, I am grateful for the remarks made by many and of which I have taken good note in preparation for the European Council that is due to be held on Thursday and Friday. Let me start with the fundamental debate raised by a number of Members of this House, that being the debate about what the European Union is, what Europe is. I am very much at one with a number of Members, of whom Mr Watson was the first and most outspoken, who state that the European Union is not a religious community. I am also in agreement with Mr Cohn-Bendit, who pointed out that Europe is not a cultural community either. As Mr Schulz and others stated, Europe, the European Union, is a community of values. European integration is a political project rather than a religious one. In that connection, Mrs Uca made the helpful remark that, with Turkey in mind, that conclusion can also be a bridge to Islam and indeed, we can use it to illustrate that Europe is a political and not a religious project. Conversely, Turkey can use it to demonstrate that a country that is Islamic for the most part can also be a democratic and functioning constitutional state.
Some of you, including Mr Maaten and Mr Lehne, have spoken in explicit terms and with appreciation about the series of conferences on the nature of Europe and the essence of the values we share. One of the important lessons that we can draw from the discussion about European values and European identity is that we must, in fact, be careful about focusing on European identity. We all know, from the past century, what the adverse effects can be of an identity that has been imposed from above. We also realise that in terms of shared European values, many of those are, in fact, universal values, and we want them to be exactly that. Despite this, there are discernable European traits with regard to the way in which we apply those values, how we can invoke them and how we organise them. There are definitely specific European accents that are evident in those values, one important example being tolerance.
This brings me to the enlargement debate, which attracted many speakers, starting with the debate about Turkey. We held that debate yesterday and concluded that, because of the concerns about it, we will, in time, need to clearly demonstrate the huge advantages of the possibility of Turkey joining. Mr Schulz mentioned security as one of the advantages. Mr Watson noted that Turkey sufficiently meets the criteria, and that is also, in agreement with the Commission’s conclusion, the presidency’s position following the entry into force of the six laws. Mr Eurlings and others pointed out once again that it is important to maintain pressure on Turkey in relation to the developments needed in that country in respect of human rights, religious freedom and other political criteria. That is precisely why the presidency has decided, based on the Commission proposals, to come up with a new framework for future negotiations about accession. That framework allows for more pressure to be brought to bear and offers more guarantees for smooth progress. This so-called ‘emergency stop option’, in other words an option of suspension, offers guarantees in relation to the sensitive political criteria.
It is understandable that a number of Members of this House should, once again, have raised the issue of Cyprus. Mr Barroso included it in his introduction, and Mr Adamou and Mr Dimitrakopoulos alluded to it too. I should like to reiterate the Dutch Presidency’s key position on this score in the preparations of the Council that will be held at the end of this week. We do indeed want Turkey to recognise the fact that Cyprus is a Member of the European Union and is one of the Twenty-Five countries. We want to bring this about by getting Turkey to sign the protocol to the association agreement.
Mr van den Berg has asked specifically whether the presidency can confirm that the intention is that no accession date be set. I can confirm very emphatically that that is indeed the presidency’s intention. Another question, related to the political criteria, was whether the presidency can confirm that Turkey will not join unless it is ready. Here too, I can definitely confirm that to be the case.
Finally in connection with Turkey, I should like to raise the sensitive issue which will be discussed presently in Parliament, namely the so-called open-endedness of the negotiations. Once again, Mr van den Berg asked specifically what the presidency’s intention is. Let me make it clear once more: the presidency’s intention is that these should be accession negotiations with accession in mind. That is my first point. My second is that, following on from the Commission’s comments, it is an open-ended process. There is no guarantee as to the outcome. The third element is that European cohesion must in any event remain sufficiently guaranteed, but the Dutch Presidency’s understanding for Thursday’s and Friday’s conclusions is that there is indeed no Plan B.
Since we will be discussing Romania and Bulgaria later on, I will now confine myself to a few fundamental remarks in response to questions in this respect. Mr Watson and Mr Becsey, among others, have insisted on a separate approach for Bulgaria on the one hand and Romania on the other. In that connection, it is useful to point out that, as you know, no distinction can be drawn in the agreement, but one can, if necessary, be drawn with regard to the date of accession, because the option has been introduced and agreed, if there is cause for this, to decide to suspend accession of the country in question for one year at most. That is also the response to the questions by Mr Eurlings, Mrs Oomen-Ruijten and Mr Kirkhope, who are still deeply concerned about the situation in Romania and emphasise the importance of continuing to bring maximum pressure to bear on the developments there. I share that view, and that is why we in the Presidency have proposed that the Council should conclude that we want additional provisions in terms of monitoring and specific benchmarks for Romania, coupled with a potential sanction, if necessary, of one year’s suspension.
A number of Members have made reference to Croatia, and, as it is not a separate item on the agenda, I think that, despite the uproar in the Chamber, it would be useful to give you a precise response to this. Mr Pinheiro and Mr Becsey have indicated that Croatia has made much progress in moving closer to Europe, and that it is a European country. I should like to emphatically endorse both of these statements. Much progress has been made and the country is located in the centre of Europe. In addition, Mr Watson, Mr van den Berg and Mr Swoboda were right to point out that full cooperation with the ICTY (International Criminal Tribune for the Former Yugoslavia) is of vital importance. I would say to Mr Swoboda and to Mr Becsey that it would, of course, be good if we could make that positive step, also bearing in mind the fulfilment of Croatia’s role as a model in the Balkans. I agree with Mr Swoboda that we must try to have a positive decision. That is the presidency’s commitment and that means that indeed, we can decide in favour of opening negotiations at the beginning of next year, provided that these are specifically linked to full cooperation with the ICTY.
Another important point that many of you have raised is that of combating terrorism, the major significance of which has also been underlined by President Barroso and Mr Pinheiro, among others. In addition, Mr Watson, Mrs Malmström and Mrs Buitenweg were right, in my view, to point out the importance of striking a balance between fighting terrorism and fundamental rights. I agree with them, and I think that Mr Maarten was right to point out that we, in the Hague Programme, have demonstrated the Council’s desire to preserve that balance. Mr Eurlings specifically asked about ways of banning organisations. He will be aware that that is a responsibility, a competence, of the Member States, but we will definitely ensure that information about it is exchanged between them. Mr Eurlings, and others, see the exchange of information as crucial to the fight against terrorism. That is the cornerstone of this presidency, and is also included in the Council’s agenda for Thursday and Friday. Over these past six months, we have made concrete progress in making it easier to exchange criminal records, collating intelligence and in relation to situation centres and threat analyses that can be carried out in those centres. As you know, we will be asking the Commission to table a more detailed proposal for the exchange of information, as provided for in the Hague Programme.
At the request of a number of Members, I am happy to inform you specifically of the European Council’s intention, next Thursday and Friday, to decide whether, in principle, to appoint a European human rights ambassador.
Many in this House spoke about the financial perspective. In his introductory remarks, Mr Barroso mentioned the importance of added value where the multi-annual budget and budget discipline are concerned, and he had good reason to do so, but he also expressed his concern, which was subsequently given greater emphasis by others, about the 1% approach and the importance of sufficient funding for Europe’s priorities. It is therefore useful to indicate the Council’s position on this score. We subscribe to many of the priorities mentioned here, but it remains important in every financial discussion, in addition to the priorities, to determine the posteriorities, and not only count the priorities. That is exactly what we in the Presidency have done with what we call our ‘building blocks’ approach, in which we have tried to draft a summary and compile posteriorities rather than only priorities. I can reassure a number of Members who are worried about what is going to happen on Thursday and Friday. Mrs Grossetête feared that we would be taking a decision about 1% which would not be understood by the citizens. The Council has not adopted a position on the 1%, let that be very clear. Based on the Commission proposals, which are still the guiding principle – because, after all, the new Parliament quite rightly values them greatly – the Council has simply outlined the positions of the Member States, both priorities and posteriorities, and it is on those that we will be basing our decisions.
I am keen to concur with Mr Watson in his concerns about the financial accountability and his concern about the fact that, for the tenth time now, the Court of Auditors has not issued a Statement of Assurance about expenditure. During our presidency, we have taken steps to improve that situation by means of single audits, and we will discuss this in more detail in the spring.
As far as the EU’s external policy is concerned, I think we have experienced a historic moment, one that was mentioned by many. Mr Schulz was the first one to speak about it, and was very frank, as was Mrs Napoletano. That moment had to do with Ukraine. I think that the stance that we – the European Parliament, the Commission and Council – have taken has demonstrated our ability to speak with one voice where external policy is concerned. In my view, that is a very important step in the progress we managed to bring about in the democratisation process in Ukraine. It is also a very important step toward speaking with one voice in external policy. That is a first step and we intend to take more of them on the basis of the new Treaty.
I can be brief about the next subject, namely the Lisbon strategy, which was raised by a number of Members, including Mr Maaten, Mr Kirkhope and Mr Titley. You know that this subject is not on this Council’s agenda, as it will be raised in the spring. However, we will persevere, and it is true that the implementation of the Lisbon strategy is one of the key components. As Mr Maaten and Mr Kirkhope stated, it is also true that deregulation and the reduction of the administrative burden is crucial for our competitiveness in the world.
I turn, finally, to the issue of public involvement and the importance of transparency and openness. What I should like to say to Mrs Buitenweg with regard to openness is that we have, during our presidency, tried to create more openness in the Council meetings wherever possible. In addition, a unique meeting took place in Amsterdam involving all European Affairs ministers. The whole of this meeting was public, as was an informal industrial meeting.
I should like to end on an optimistic note. Mr Maaten congratulated the presidency on promoting the public’s involvement by means of good communication. I am not certain whether it has anything to do with that, but according to the latest Eurobarometer survey, there is an increase in the public’s positive involvement. The percentage of citizens who say that EU membership is a good thing has risen from 48% to 56%. That is not enough, but is nevertheless a big step forward and I should like to end on this happy note.
In any case, I would like to thank you for your attention.
Mr President, on behalf of President Barroso and the whole of the Commission, I wish to thank you for this debate, which has provided us with many valuable and constructive proposals and viewpoints. The debate has also reflected the EU’s ambitious and demanding agenda over the next few years.
I have only one single thing to add to what has already been said by President Barroso and the Presidency of the Council. This has to do with an aspect of the Commission’s proposal concerning Turkey. Parallel to the negotiations on which the Commission wishes to embark with Turkey, a cultural dialogue is also proposed. This will serve as a channel for the anxiety and prejudices that are to be found, as well as for the real differences that exist between the EU and Turkey, and will ensure that we can overcome all these by embarking upon a bilateral dialogue in civil society too.
That is something I believe is very important if we are also to investigate and resolve a number of the arguments put forward in this House. These often have to do with a fear of what is viewed as unknown or frightening. Remember that such fear is felt on both sides. I believe this to be an important instrument in the dialogue. The concerns in question are of course of ten years’ duration when it comes to the issue of Turkey.
It is also important to ask ourselves some fundamental questions in the run-up to this important decision. What is it that can bring about the strongest forces in favour of a secular Turkey characterised by legal certainty? What would be the risks and the effects of signalling a change to the EU’s political direction when it comes to embarking upon negotiations with Turkey? I hope, indeed am convinced, that the debate that has been conducted in this House today will be a sound basis for the discussions that are to be conducted by the Council and that will continue to be conducted in the Commission too.
The debate is closed.
We shall now proceed to the vote.
The next item is the vote.
Mr Watson has the floor for a point of order. Which Rule of Procedure are you invoking, Mr Watson?
Mr President, I rise because in ten years of service in this House I cannot recall an instance similar to that regarding today's vote on the Eurlings report …
I would ask you to obey the Rules of Procedure and indicate which Rule you are invoking.
I apologise, Mr President, I should like to make a point of order under Rule 162. As I was saying, in ten years' service I cannot recall a similar instance to that with which we are faced today. We consistently demand of the Council and the Commission openness and transparency in political decisions ...
… and it is an extraordinary practice for Members of this House to ask for a secret ballot on a political decision under Rule 162, which is designed for the appointment of individuals. How can we be accountable to our electors? How can we defend ourselves against charges of shame and hypocrisy?
Mr President, I urge you to face down this ramshackle coalition of cowards and autocrats, …
… to declare a secret vote inadmissible on the grounds that it is unworthy of this House and to seek an early change to the Rules of Procedure to clarify this Rule.
Mr President, I have risen to speak on the basis of Rule 162(2) and (3) of our Rules of Procedure.
As Mr Watson has just pointed out, and to pick up on the remarks made by Mr Poettering, it is the European Union’s duty to take the historic decision on whether or not to open negotiations with Turkey.
There are those who are opposed to Turkey’s accession, and I have great respect for these people. There are also those who are in favour of such an accession, and I have great respect for them too. Yet I know of no one whom I respect who lacks the courage to say what they think about Turkey.
I would ask Mr Poettering to make a public statement on whether he is for or against the secret ballot which will take place in this House today. Is he personally for or against the secret ballot?
Mr Cohn-Bendit, you may ask the honourable Members to calm down, but I must remind you that you are speaking on a point of order. So please restrict yourself to that.
I would ask that those Members who have signed this resolution with the far right to withdraw their signatures, as the resolution is beneath their logic and their intelligence. I call on all those with any self-respect to withdraw their signatures and to vote…
Mr President, we are familiar with Rule 162, and we also see from the voting list that 147 Members are apparently invoking Rule 162 to justify holding a secret ballot on various tabled amendments and in the final vote. I would therefore like to make my group's position on Rule 162 clear: the Socialist Group in the European Parliament would prefer a vote by roll call, for we believe that Europe's citizens have a right to know how Members of the European Parliament are voting on this key issue.
In our view, the Group of the European People’s Party (Christian Democrats) and European Democrats in this House is incapable of adhering to a coherent and unified line. Most of the 147 signatures come from this group, and I would like to thank the former Belgian Prime Minister, Mr Dehaene, for informing the Members of this group in unequivocal terms that while this solution may be acceptable from a legal perspective, politically it is completely unacceptable.
It is becoming clear that the point of order relates to the application of Rule 162 on secret ballots, in accordance with the request made.
Mr President, firstly, this is one Rule that I did not draft. Secondly, let me underline – before you make your ruling – the significance of the word 'may'. Rule 162(2) of the Rules of Procedure says that voting 'may' also take place by secret ballot, if requested by at least one-fifth of the Members. It does not say 'shall'. The previous paragraph says 'shall' concerning voting on nominations of individuals. There is a clear difference between the two cases of 'may' and 'shall'…
Mr Corbett, we must respect the Rules of Procedure. I realise that you are extremely knowledgeable on the subject, but I have not asked you for advice. I take good note of your opinion and I will take it into account.
Ladies and gentlemen, please only raise genuine points of order. Otherwise, this debate will go on forever.
Mr President, without wishing to offer unwanted advice, I should like to make a suggestion, namely, that the request made by a number of Members be put to the House. Parliament would then be able to decide whether or not it is in favour of holding a secret ballot.
You have made a proposal to organise our work. The Presidency takes good note of that, but our work is regulated by the Rules of Procedure and they provide us with sufficient guidance on how to proceed.
Mr President, I just wanted to say that according to my reason – if not to the Rules of Procedure – I am against the secret ballot and ask colleagues from my Group – or some of them at least – to withdraw their signatures.
Ladies and gentlemen, this is not a debate on whether those who have signed have been right to do so or whether they should not sign. I am only giving the floor for points of order and I would ask you to respect that. Opinions on whether it is good or bad to sign or not to sign, on whether Members should vote one way or another, may be very interesting, but they have no place at this point in the procedure.
Accordingly, if a point of order turns out not to be one, the President will cut off the speaker.
– Mr President, I do not intend to take your job from you or to give you advice. However, even if a request for a vote by roll call has been made, under Rule 162(3) of the Rules of Procedure the request for a secret ballot shall take priority over the request for a vote by roll call.
Mr President, all that I am asking is for you to implement the provisions of Rule 162(3), under which one fifth of Members of Parliament may call for a secret ballot. I should like to remind Mr Cohn-Bendit, the Socialist Group in the European Parliament, and you, Mr President, that the aim of this is to safeguard our utmost priority, namely freedom of conscience and expression. The debate, Mr President …
Mr President, I invoke the same article as Mr Wurtz. The right to a secret ballot is a traditional minority right which I defend, although I make no secret of the fact that I am voting against Turkey's accession.
It has become perfectly clear that these are not points of order, but rather explanations of the attitudes of each Member towards the issue we are dealing with and I therefore see no need or reason to continue giving the floor for points of order.
Nevertheless, we must organise our work and we must, of course, do so in accordance with the Rules of Procedure, which sometimes lend themselves to interpretations that must be clarified, as in this case.
The Presidency has received three requests for secret ballots presented in accordance with Rule 162(2) of the Rules of Procedure, which says, and I quote – I will do so in Spanish and naturally it will have to be translated: ‘Voting may also be by secret ballot if requested by at least one-fifth of the component Members of Parliament. Such requests must be made before voting begins.’
With regard to the application of this provision, in this case, having heard those Members who have spoken under the guise of points of order and naturally having sought the opinion and the advice of the legal services of the House and the General Secretariat, which I am obliged to do, I can tell you the following: firstly, that the competent services have confirmed to me that these requests have been endorsed by a sufficient number of Members and that they have in fact been presented on time. Secondly, we have the issue, that some of you have raised, of the interpretation of whether or not we are obliged to hold a secret ballot, since Rule 162(2), which has been mentioned so often this morning, says that ‘voting may also be by secret ballot’ rather than ‘voting will also be’. There is, therefore, room for interpretation of what the Rules of Procedure say.
Aware that this issue would be subject to debate, before this sitting, the Presidency studied the relevant precedents and judgments of the Court of Justice and, regardless of my own personal views on how things should be done, my obligation is to try to interpret the Rules of Procedure in a manner which is as close as possible to the Law and, to this end, I must point out to the House that there is the precedent of President Cox considering, in the meeting of 12 June 2002, that the term ‘may be secret’ implied that the proposal should automatically be accepted and that, if a sufficient number of Members requested it, their request should be granted.
Furthermore, the Court of First Instance of the European Communities issued a judgment in October 2001 in which it also interpreted the term ‘may’ or ‘can’ as an obligatory condition in relation to a Rule of Procedure similar to the one we are dealing with now.
In accordance with these precedents and regardless – I would insist – of the opinions of any particular person on whether matters should be done one way or another, the Presidency believes that, since a request has been presented on time and correctly, we must proceed to a secret ballot ...
... although this issue, for future occasions, must be considered by Parliament’s committee responsible for issues relating to Rules of Procedure. We shall probably have to clarify in the future whether or not the Presidency's interpretation is correct, but at this point in the procedure, the Presidency must take responsibility for the decision without having the opportunity to take the advice of the competent committees, and it is my feeling, having heard all the Members and the legal services, that according to a correct interpretation of the Rules of Procedure we must proceed to the secret ballot requested, and that is what we are going to do.
With regard to how the vote will be taken, I must inform the honourable Members that I have decided that we shall use the electronic procedure in accordance with Rule 161(1) and there is, therefore, no reason to designate a college of tellers. It shall be secret, but electronic.
Having said that, we shall begin the votes.
Mr President, I should like to propose an oral amendment to Amendment No 71, as it mentions certain facts with which not everyone is familiar. On behalf of my group, I should like to suggest replacing the phrase ‘the re-opening to pilgrims of the Armenian National Mausoleum in northern Anatolia’ – in which the word ‘mausoleum’ is an inaccurate translation – with the phrase ‘the re-opening to pilgrims of the ruined Armenian churches of Ani, near Kars in Eastern Anatolia’. None of our Armenian friends were aware of this place or of its opening to pilgrims.
The same can be said for the second oral amendment I would like to propose. There is doubt as to whether Turkish historians are in fact keen to carry out research into the genocide, and I therefore propose removing the reference to ‘Turkish historians’ in the plural, and merely including the name of the head of their school, or ‘Halil Berktay’, the Turkish historian who has done a great deal to further our knowledge of the Armenian genocide. Ladies and gentlemen, many of you have said that you were unfamiliar with this name, and that the amendment was out of place, but you should now be aware that it is a reference to Halil Berktay. The rest is to remain unchanged, as these were merely clarifications.
. – Mr President, ladies and gentlemen, vehicle theft is on the rise in Europe, as is a feeling of insecurity among our citizens. Europol tells us that of the 1 million-plus cars stolen in 2002, fewer than 39% were recovered.
In Parliament we have adopted and recommended various measures. We did this as recently as March and I congratulate the Council for finally implementing some of them. Better late than never. The proposal submitted to us by the Netherlands is well intentioned but in the wrong form. The text submitted to us should have fallen under the scope of the first pillar and not the third. The Commission upheld our arguments in this regard. Some people in this House felt that it should be rejected for this reason. We saw it differently in the Civil Liberties Committee. We have removed from the text anything that should exclusively fall under the Community pillar and included anything that could be covered by the intergovernmental pillar. Mr President, we have proved that Parliament has acted in good faith and is sensitive to the growing problem of car theft and the criminality that goes with it. We should like to give one message to the Council: it would be good if, in the future, the Council and the Member States showed greater respect for Parliament’s prerogatives.
One last word to thank all those Members of this House who contributed with proposals and advice, in particular the Members of the Transport Committee and Mr Jardim Fernandes and Mrs Wortmann-Kool.
Mr President, our oral Amendment No 28 is intended to provide better and more effective protection for the rights we intend to protect and to do so in a realistic manner, not through utopian proposals.
For the sake of realism, based on experience, what we are asking, Mr President, is that the expression ‘in the applicant’s own language’ be replaced with the expression ‘a language comprehensible to the applicant’.
Mr President, in order not to be tiresome, I will simply say that my arguments are the same as those I put forward in defence of oral Amendment No 28.
That concludes the vote.
EXPLANATIONS OF VOTE
– Mr President, it is with great pleasure that I give an explanation of my vote on the report on Turkey’s accession to the European Union.
I shall start by saying that I voted against Turkey joining the European Union, but I should like to explain how I arrived at that decision. Last week, on 9 December, I found myself in Reggio Calabria, where I had been invited by the Pensioners’ Party official Carlo Rositani to give a lecture at the Tommaso Gulli Teacher Training College. I asked a class of about 120 girls aged between 16 and 19 to vote for or against Turkey’s accession to the European Union. The ballot of these 120 youngsters gave the following result: 100 girls out of 120 voted against accession while the other 20 abstained. I have therefore willingly gone along with those young people’s vote.
Mr President, ladies and gentlemen, I voted against the opening of accession negotiations with Turkey. This is a matter of principle for me. The European Union, founded in Rome in 1957, has always defined itself in Christian and democratic terms, based on Greek philosophy, Roman law and Christian faith.
As a result of today's profoundly misguided decision by the European Parliament, we are abandoning this spirit of Rome. The former French President, Giscard d'Estaing, is quite right: it would indeed be the end of the EU as we know it. May God protect the West's Christian civilisation.
Mr President, I voted in favour of the report on Turkey and I believe we did good work today. We have given encouragement to those inside Turkey and indeed to those outside Turkey who have campaigned and worked hard for a secular Turkish state, a Turkish state based on democracy and a Turkish state that respects human rights.
We have also sent a strong message to the 15 million Muslims who already live inside the European Union that this is not an exclusive Christian club. So all in all I am very pleased with the work we have carried out this morning.
–  Mr President, ladies and gentlemen, I should like to remind all Members of this House, both those who voted for and those who voted against, that the vote was not on whether Turkey should be accepted into the European Union or not. This may well be a good thing. What Parliament has done is to vote in favour of opening negotiations with Turkey. Whether Turkey joins the European Union or not will depend on the course of these negotiations and on their outcome. It is my impression that there are still Members of the House who are not aware of this.
– Mr President, I am opposed to Parliament’s decision to begin negotiations on Turkey’s accession, because Turkey is not Europe! In addition, we are running the risk of one day seeing a flag flying over these institutions – the Turkish flag – which is still stained with the blood of the Armenian people, whose holocaust is not recognised by Turkey.
We have betrayed the spirit of Lepanto, a thousand-year tradition of a Europe that is and wants to remain attached to its Christian roots. Turkish society, moreover, is still closely tied to the principles of Islamic fundamentalism, and that is a grave danger of which Europe should be more aware.
We are therefore proud to have voted against starting the procedures for Turkey to join Europe, and we consider that those European politicians who irresponsibly supported that decision should be ashamed of themselves, because the decision goes against the wishes of the majority of the people. We call for a referendum to be held in all the countries of the European Union so that the people can have their say, because the peoples of Europe are against Turkey’s accession.
Mr President, in of 8 December, Mr Erdogan, the Turkish Prime Minister, stated that if the EU is not a Christian club, then it should be possible for an Islamic country such as Turkey to join. What this means is that Europe should abandon its individuality, or a large proportion of it anyway, while Turkey is allowed to stay an Islamic club. A few days later, Mr Erdogan, in alerted the European leaders to the fact that violence from Islamic extremists could escalate if Europe rejects Turkey as a candidate country. Since Mr Erdogan is himself from that background, we can consider this as a downright threat, as blackmail, pure and simple.
We in the European Parliament no longer even have the self-respect to act against that kind of blackmail. Moreover, how will we in future reject applications from Morocco, for example, if we include a non-European country such as Turkey? The public is being taken for a ride; we are told that Turkey is being assessed according to the Copenhagen criteria, but that does not appear to be the case. It is not a problem that in Turkey, torture is being carried out on a massive scale, that Turkey has its troops occupying part of the territory of an existing Member State and even refuses to recognise that state. I can only conclude that we in this House have become too pusillanimous to carry on protecting our own interests as Europeans.
Mr President, let me focus on the positive aspects first. We have intensified our confrontation course on human rights issues – which is directed against the Turkish Government, not the Turkish people – by calling for rights and freedoms for the Kurds and for the genocide perpetrated against the Armenians to be acknowledged and properly examined.
Another positive point is that we have not demanded Turkey's accession, but merely the opening of accession negotiations, which I voted against. Given that the Members who are in favour of accession negotiations include many who are ultimately opposed to accession, we appear to be on the right track. We were in the minority at first, but our course is now endorsed by the largest group in this House, the Group of the European People’s Party (Christian Democrats) and European Democrats, and we just need another 40 Members to adopt a clear position over the coming years. There will then be no majority in this House in favour of Turkey's accession to the European Union when we finally take a binding vote on this issue.
That apart, it is a matter for the PPE-DE Heads of Government, at the Brussels summit in two days' time, to stop the onward surge of the lemmings, which inevitably ends in disaster.
. Our Europe is an open Europe, founded on the European public culture derived from our common values and standards. This ‘unity in diversity’ is both Europe’s most important characteristic and its greatest asset.
The implication of such a political project is that there are limits. The Union’s further enlargement should not stand in the way of its becoming even deeper. After all, Turkish membership threatens to turn the Union into a merely economic cooperative which will no longer be able to carry out important supranational responsibilities in a coordinated manner.
A Union devoid of any strength and spirit, paralysed by internal contradictions; that is not the outcome for which many had worked and about which they had dreamed. There is no doubt that Turkey has made an important journey over the past few years. These reforms and in-depth economic cooperation must definitely be continued.
In this respect, a special partnership between the Union and Turkey seems to be the appropriate route, in which, alongside far-reaching economic cooperation, conditions can also be agreed in the areas of the Kurds, women’s rights and human rights in general. Since this latter element is not provided for in the report, I shall be voting against the report and the resolution.
. Although the Commission’s report was well-founded, its recommendations of 6 October no longer required Turkey to recognise the Armenian genocide of 1915.
This genocide resulted in the death of over one million people, which was equivalent to nearly two thirds of the country’s largest minority.
This crime, which was carried out with intent and which led to widespread and systematic destruction, was the first genocide of the twentieth century, and yet even today the Turkish State continues to oppose references to it.
The worst possible course of action now would be to remain silent. The Commission’s silence could lead one to think that this tragedy does not concern it in any way, and that it is a problem for Turks and Armenians alone.
This is something I find disturbing, not for reasons of religion, history or community, but because this is a political issue which has direct bearing on democracy and human rights.
This is an issue which goes back to the very foundations of the European Union, laid after the Second World War when France and Germany affirmed their desire to bring peace to Europe. This meant that our continent’s most tragic hours were overcome, even though the full extent of the extermination of Jews would not be fully acknowledged until later.
This is why the Armenian issue is crucial for a Europe seeking to become an area of freedom and anti-totalitarianism where a modern and secular citizenship flourishes.
. I abstained from voting on the European Commission’s 2004 regular report and recommendations on Turkey’s progress towards accession for the following reasons.
I believe that the European Union’s inability to formulate, approve and construct a coherent political project is a major obstacle to the welcoming of Turkey into the Community.
It appears to me to be questionable, if not irresponsible, to pursue a policy of never-ending enlargement at a time when the political dimension of the European Union and its social and tax harmonisation are far from a reality. At present, the European Union is not in a position to make political proposals of genuine integration to a country the size of Turkey.
I would note that our position is not based on arguments relating to geographical, historical, religious or cultural aspects. It is not Turkey’s ability to meet a certain number of conditions which has caused me to hold such a view, but the European Union’s inability to provide the necessary framework to create a common future.
. – On behalf of the CSU Members of the European Parliament, I would like to clarify our position in relation to the possible opening of accession negotiations with Turkey once more. Today's vote has shown that the 'privileged partnership' model is endorsed by many of our fellow Members from all EU Member States and all political groups. This refutes the arguments, in particular, of those who claim that the CDU and the CSU are isolated on this issue in Europe. I hope that the European Council will also take this into account at its deliberations on Friday. We continue to take the view that the European Union's record of success would be massively jeopardised by Turkish accession. Anyone wanting Europe to degenerate into a free-trade area will achieve their objective through Turkey's accession. If, on the other hand, we want a strong Europe with the capacity to act, the special relationship established by a privileged partnership is the appropriate means by which to fulfil this aim. The European Council, at its meeting on Friday, must be mindful of this responsibility.
. I abstained from voting on the European Commission’s 2004 regular report and recommendations regarding negotiations on Turkey’s accession to the European Union for the following reasons.
I believe that the European Union’s inability to formulate, approve and construct a coherent political project is a major obstacle to the welcoming of Turkey into the Community.
It appears to me to be questionable, if not irresponsible, to follow a policy of never-ending enlargement at a time when the political dimension of the European Union and its social and tax harmonisation are far from a reality. At present, the European Union is not in a position to make political proposals of genuine integration to a country the size of Turkey.
I would note that my position is not based on arguments relating to geographical, historical, religious or cultural aspects. It is not Turkey’s ability to meet a certain number of conditions which has caused me to hold such a view, but the European Union’s inability to provide the necessary framework to create a common future.
. I will be voting in favour of opening negotiations with Turkey for membership of the European Union. Turkey does not as yet meet the criteria for membership. Its record on human rights with respect to its Kurdish and Assyrian minorities is deeply flawed. Its record with respect to trade union rights is poor. It has failed properly to come to terms with the Armenian genocide. Yet none of these should be seen as barriers to starting a process that will enable the Commission and Parliament to press for their correction. A 'yes' vote today will support the campaigns of all progressive forces in Turkey to shed the last remnants of Turkey's authoritarian past. If together we can achieve these changes I will support Turkey joining the Union, as my Europe is based on shared values that are not limited to one particular set of religious values and beliefs. If we do not achieve this, I will vote 'no', even if the economic conditions have been met.
. I voted in favour of opening the process of Turkey’s accession to the EU. This does not entail making a final decision on this process, which will take years to negotiate. Furthermore, I voted against partnership status, because that would mean that the EU has not honoured its promises.
I voted in favour, particularly in light of the testimonies of numerous Turkish human rights defenders, who have confirmed that there have been positive developments in Turkey. Those developments are not sufficient, of course; there are still political prisoners, there is still torture in prisons and there remains much to do. Stopping the process of opening negotiations at this time would have terrible consequences for the human rights situation in Turkey. I voted in favour, although we have not had the opportunity for serious contemplation as to where Europe should extend, and because I do not accept the political and cultural borders of the ‘Christian Club Europe’, nor the prophecies of the ‘clash of civilisations’. I voted in favour, provided that Turkey recognises, without delay, the EU Member State of Cyprus, and withdraws, without delay, from the part of Cyprus that it occupies militarily. I voted in favour of acknowledging the genocide of the Armenian people by Turkey, as I believe that this is essential for reconciliation with its neighbours and with its history.
The June List does not view Turkey’s geographical position or its Muslim religion as obstacles to its membership of the EU. We welcome the fact that Turkey is drawing closer to the EU. We must not, however, close our eyes to the fact that both Turkey and the EU must change before full EU membership is possible.
Turkey must acknowledge the Armenian genocide. It must give its minorities full human rights. It must achieve a level of economic development such that its membership does not release tensions that may threaten the internal market. The EU must also change. The common agricultural policy must be abolished, and structural policy must be revised before Turkey, large and poor as it is, can be absorbed.
To ensure grass-roots support, membership negotiations should, moreover, only be embarked upon once the issue has been debated in the Member States’ election campaigns up until 2008. Finally, the issue of the EU’s Constitution must be solved before the EU adopts a position on the issue of negotiations concerning Turkish membership.
. I voted against this report.
Our fellow citizens are concerned about these future enlargements, and above all about the continuing lack of responses to the crucial question of where Europe’s borders lie.
Turkey does not recognise the Republic of Cyprus, a Member State of the European Union which it has occupied for 30 years, and it punishes anyone who refers to the Armenian genocide. Ninety-seven per cent of Turkey’s territory is outside Europe, and Turkey therefore has no right to join the European Union. Turkey’s integration into the EU would be tantamount to rejecting a political Europe straightaway, before it has even come into being, and to perpetuating the image of a Europe subject to blackmail and pressure. Would this be a sensible course of action?
Those in favour of Turkey’s accession hide behind the Copenhagen criteria under the pretext that Turkey could one day adhere to them, yet this is a trick. It is not enough to insist only on adherence to these criteria as an indispensable condition to be met before any new accession, because this would mean that any country in the world which adhered to them could, in its turn, join the European Union.
This is why I hope that the Council will agree to the idea of a privileged partnership put forward by France.
. Today this House has finally reached a decision on Turkey’s membership of the European Union. This was a vote eagerly awaited by European citizens, who struggle to understand their governments’ attitudes on this issue.
I voted against the draft report by Mr Eurlings, as it came to the conclusion that ‘the European Council [should] open the negotiations with Turkey without undue delay’, and that ‘the objective of the negotiations is Turkish EU membership’.
The European project is a well-defined one, the aim of which is to share a number of competences between neighbouring and similar countries in order to build a new political whole. Integrating Turkey into this whole would be problematic for a number of reasons.
Firstly, Turkey is not part of the European continent in geographical terms, as over 90% of its territory is in Asia, and 90% of its borders are with Asian countries.
Secondly, throughout history Turkey has shared none of our values, with such values ensuring that Europe today is based on a foundation of common traditions kept alive by all of us.
Finally, I should like to advance a weighty argument which directly affects our institutional structure; if Turkey enters the European Union it will have the largest population of any Member State, which will mean …
. The European Parliamentary Labour Party strongly welcomes the clear recommendation in this resolution, that EU leaders should announce the opening of accession negotiations with Turkey without delay.
We recognise the sensitivities with regard to issues surrounding Turkey's relations with Armenia, however these will be dealt with during the negotiations process. The report does not in any way imply that resolution of these issues is a precondition to opening talks.
We also register our opposition to any permanent safeguards affecting free movement of workers. Turkey should receive equal, fair and proper treatment during the negotiations.
– As Chairman of the European Parliament’s Delegation on the countries of the South Caucasus, I welcome the adoption by a large majority of the Eurlings report on opening accession negotiations with Turkey, and would reiterate how crucial it is for the peoples of Europe and for the stability of an entire continent to open the doors of the European Union to this country.
I regret the fact that the European Union did not make the issue of lifting the blockade and opening the border with Turkey’s neighbour, Armenia, part of the discussions on Turkey’s possible accession from the outset, and I regret that Turkey has not taken this historic opportunity to show goodwill by opening its border with Armenia.
Yet using the border issue and the Armenian genocide as reasons to refuse to open up to Turkey, as right-wing French political parties in particular have done, is unacceptable. They are wrong to brandish this argument so soon before the Council makes its decision on opening negotiations, and their only purpose in so doing is to hide their real reasons for rejecting Turkey’s integration.
– More and more European nations, following the example of the French, Germans, Greeks and Austrians, are showing their opposition to Turkey, an Asian country which is part of the Muslim world, entering Europe. The leaders of the Europe of Brussels, in particular Mr Chirac, are well aware of this.
That is why they are maintaining that opening the accession negotiations would not automatically lead to Turkey’s accession. This assertion, repeated in Mr Eurlings’ report, is an untruth: since the first enlargement of 1972, every negotiation process has been followed by the accession of the candidate country. It will be the same for Turkey, especially as its Islamist leaders have warned us that they will not make any concessions.
If on 17 December, against the will of the people, the European Council decides to open accession negotiations with the Turkish Government, the referendum on the European Constitution will be France’s last opportunity to avoid being swallowed up in a union that is European in name alone, and in which Turkey, the most populous country, will play a prominent part.
– I am against any further enlargement until the Union has achieved deeper political integration and created a powerful Europe and a social Europe. With each enlargement the prospect of a federal Europe fades. Turkey’s entry will further dilute the European project, and it is not desirable for it to be integrated into the EU in its present form. The issue that will arise for everyone has nothing to do with either religion or geography: the European Union has to be a political project.
This project is now under threat because it is being limited to a free-trade area with less and less regulation. We need to overhaul the architecture of Europe and have a federal core, then a Union of 27 countries and then a zone of enhanced cooperation with neighbouring countries such as Turkey, and also other countries like the Maghreb countries, with which we enjoy close links. Approving the opening of negotiations makes this a more distant prospect and continues a policy of ongoing enlargement. Legitimate requirements are made of Turkey, but it goes without saying that if this country meets them it will be impossible to refuse it entry. Before any possible accession negotiations we need to define the future shape of Europe. We should reject enlargement and begin a different kind of cooperation with Turkey.
. As a Member of this House, I have belonged to the parliamentary friendship group with Turkey for as long as it has existed. No one, therefore, can accuse me of not being well-disposed towards Turkey.
As things stand, however, I feel I am justified in asking whether all the conditions – especially as regards human rights – have genuinely been fulfilled. I gladly acknowledge that on the issue of women's rights, for example, more reforms have been introduced since Turkey was granted the prospect of accession than in the decades before. Nonetheless, they have largely taken place on paper; the reality still lags behind. I was recently confronted with information alleging that sterilisations of Kurdish women have been carried out in Turkey.
When we signed an Association Agreement with Turkey in 1963, which offered the prospect of membership, the European Union did not exist; at that time, we were still the European Economic Community. Since a customs union with Turkey has existed since 1996, what we have now is very similar to an economic community in which any remaining trade barriers can be dismantled swiftly.
From this perspective too, and because there is no question that Turkey must remain fully anchored in European structures, the option of a tailor-made special status instead of the discriminatory membership deal proposed by the Commission would appear to be a more accessible and honourable path for Turkey, aside from the fact that there are justified doubts …
. – I voted in favour of the report by Mr Εurlings on Turkey's progress towards accession to the European Union, because it is the product of compromise between the various political groups in the European Parliament. However, I am in no way bound by the phrase in paragraph 38 concerning use of the Annan plan as a basis for efforts to settle the Cyprus question, in that this plan was rejected by 76% of Greek Cypriots and 67% of all Cypriots. As Article 38 rightly says, a solution can be found on the basis of the principles upon which the EU is founded.
I also have reservations about the exact content of paragraph 39, which I consider to be incompatible with the report by Mrs Mechtild Rothe, which the European Parliament voted in favour of about a month ago (see: Rothe report, Amendment No 2, Recital 4a (new) (4a) page 6/15).
. Since the Atatürk revolution in 1923, Turkey has been a typically European country, albeit of the old-fashioned, authoritarian kind, which we no longer want in Europe these days. The army’s power is immense; there are political prisoners; parties and newspapers are often banned and an electoral threshold of 10% keeps even most legal parties outside of parliament. Kurds, Armenians and Assyrians are given the choice between leaving the country or adapting to the language, the culture and religion of the Turkish majority. Turkey must change a great deal before we can welcome it, not only in its legislation but also in daily life. After more than 40 years, it is now proposed to open negotiations shortly with a view to full membership of the EU. That is also what the millions of Europeans of Turkish origin want. A decision as to whether Turkey may join will be made not before, but during, the negotiations. There is the risk that the Turkish Government may consider that after three or five years’ negotiations, Turkey deserves EU membership, without the problems of democracy, human rights and ethnic minorities having been resolved by then, with the potential for conflicts and an eventual rift. The Copenhagen criteria must not be replaced by Ankara criteria.
. I have voted for Turkey's progress towards accession despite having serious reservations.
I would like to emphasise that my reason for voting Turkey's progress towards accession is because it is a Muslim country and will serve as an important bridge between Europe and the Middle East in particular.
I have concerns, however, that Turkey still has a very large number of human rights abuses. I also have concerns that a country with such a massive number of people living in poverty will not be able to reach the levels acquired in the , and I fear that the emphasis has been on the market access to Turkey rather than the need for Turkey to conform to the social and environmental standards in the EU. I am not interested in seeing the enlargement of Europe simply in order to see a larger market. An equal emphasis must be placed on social and environmental considerations.
. – The delegation has voted for the Eurlings report on the opening of the accession procedure for Turkey, a procedure that will take several years. The opening of the procedure unequivocally heralds a change in the political course steered by the Turkish Government, not only in respect of the Community and the Copenhagen conditions but especially concerning the resolution of the Armenian and the Kurdish questions.
The believes that the Council decision of 17 December should make it unequivocally clear that the opening of negotiations with Turkey requires the Turkish Government’s recognition of the State of Cyprus, a full Member State of the European Union, and consequently the resolution of the Cypriot question, which means the withdrawal of the 35 000 Turkish troops which, in occupying Cyprus, are occupying a territory of the European Union.
The will watch to ensure that the guarantees and conditions included in the report are complied with, because a successful conclusion to Turkey’s journey towards accession will not be possible unless they are complied with.
. – Turkey’s possible accession to the European Union brings with it many benefits and a few risks. The benefits are more political than economic since, as well as being a member of NATO, Turkey has signed a customs union treaty with the European Union that already permits free trade.
Its accession would not only fulfil the dream of millions of citizens of fully belonging to the secular western world, but it would shift the centre of gravity of political and economic influence towards the Mediterranean basin, confirming Europe as a world power no longer closed in within its geopolitical boundaries.
On the other hand, the risks that should be taken into consideration are, first, the reduced likelihood of seeing the birth of a Europe with its own common foreign policy, as well as the possible difficulty of making two diverse religious and cultural identities coexist. Can it describe itself yet as a democratic state that respects its ethnic minorities?
Secondly, it would have a negative effect on the allocation of European funds to regions currently considered to be ‘lagging behind in their development’, such as Sicily, at least in the short term.
Lastly, Turkey should withdraw from that part of Cyprus under military occupation, and it goes without saying that it must declare its willingness to square its account with history by acknowledging the errors it has made over the last hundred years ...
– I abstained from the final vote on the Eurlings report.
It would, firstly, be reasonable not to consider any further enlargement before first deciding where Europe’s borders lie. Pushing back their limits indefinitely risks turning Europe into nothing more than a vast free-trade area. Such a renouncement is anathema to convinced federalists.
Secondly, experience shows that once negotiations have been opened, accession inevitably follows once the candidate country meets the conditions laid down, and in particular the Copenhagen criteria. But although we might legitimately hope that Turkey will continue to build on the progress it has made, particularly on democracy and human rights, there is as yet no guarantee that Europe is prepared to provide the resources, not least the budgetary resources, to go ahead with such an enlargement in a mutually satisfactory way.
My abstention is then a warning to the European Summit of 17 December: no more enlargement without deeper integration! We have to stop presenting the peoples of Europe with and instructing them to ratify decisions taken in their absence several years earlier by the Heads of State or Government.
. This report updates Turkey’s development as regards its eventual accession to the EU, in common with the report by Mr Oostlander adopted on 1 April.
As I had the opportunity to write then, I feel that Turkey was perhaps hastily recognised by the Council as a candidate for accession. In the same way, I believe that the Commission recently repeated the mistake when it deemed that the Copenhagen criteria have already been satisfied, while there are still situations such as those detailed in the motion for a resolution that are blatantly at variance with this position.
I endorse the rapporteur’s position that this must be an open-ended process, without a predetermined outcome, albeit a process that does point towards accession. I also share his desire to see that, regardless of the outcome, Turkey presses ahead with and firmly establishes the welcome reforms that it has been carrying out. In so doing it will confirm its credentials as a fully democratic and responsible country and one that respects human rights.
– I supported opening accession negotiations with Turkey, and I did so for one reason above all: I want a better world for tomorrow, characterised by stability and security. No one can see into the future, but I know one thing: sharing this area of peace and democracy on which our Union is founded is a unique opportunity that we cannot allow to slip away.
Yes, we should stand firm in the name of historical truth, which is why I continue, as I have done in the past, to demand that the Turkish authorities acknowledge their part in the Armenian genocide. One truth and one history: we owe it to that same history also to remember that for 50 years Turkey has played an essential role as a loyal ally at the gates of Europe.
Standing firm means sending out a strong message: the marriage will only take place if further considerable progress is made on respect for minorities and gender equality. I am pleased that the European Parliament supported my amendment to Paragraph 26 on zero tolerance with regard to crimes of honour.
In conclusion, I would ask that the people have a say in the final decision: referendum or consultations …
. Many advantages could be gained from Turkey’s accession to the European Union, above all an extension of the common market and a strengthening of transatlantic links. Yet both these goals can be achieved without Turkey joining the European Union.
The European Economic Area is an excellent example of a platform for good economic cooperation with the EU. It could also be useful to propose a reform of security policy to Turkey, as the country is one of Europe’s major strategic partners in the field of security.
A privileged partnership of this kind with Turkey would provide us with the chance of avoiding a crisis of agricultural policy and cohesion policy.
If we wish to avoid migration-related conflicts, we should not be instrumental in a Muslim country becoming the European Union’s largest Member State in the near future. It is estimated that Turkey will have a population of around 90 million in 2020.
The development of closer relations with Turkey should also be kept more in proportion to Europe’s policy of openness towards Ukraine.
These are all good reasons why we cannot vote in favour of the Eurlings report. We consider it to be imprudent, as despite serious grounds for opposition to Turkey’s membership in the EU it continues to support such a membership. The ongoing discussion of Turkey’s chances of joining the European Union will fuel increased resentment in Turkey.
. I supported the Eurlings report and should like to congratulate the rapporteur on his excellent work. I will say this in public since we were unable to demonstrate our position in another way on account of the unfortunate secret ballot. My vote in favour of opening negotiations certainly does not mean that I cannot wait for them to start.
My group rightly believes that it is actually too soon, and I share that view. At the same time, though, we would like to remain realistic, because after all, the train was put in motion in 1999 and in 2002. Moreover, we expect that the European Council will give the negotiations the green light. What matters to us in the ballot is that the Union should retain its credibility and that we send a clear message about the conditions under which these open-ended negotiations are to proceed. The conditions in the report are strict, but fair. We support them wholeheartedly, and that is why I have voted in favour.
. I voted in favour of the report before us because I feel that the initiatives concerned, which are intended to adopt a Council decision on vehicle crime with cross-border implications, addresses the concerns that we ought to have as regards combating crime.
Furthermore, despite the fact that conferring direct access to SIS may appear to run counter to the rule that ‘data may not be used for administrative purposes’, the truth is that the necessary safeguards are in place to ensure that this cannot happen in this case.
. Vehicle theft makes up a significant proportion of crime and has cross-border implications for the EU, and as such is an issue requiring urgent action.
One must also take into account the fact that this particular form of crime is more often than not only one element of broader criminal activity, encompassing various types of crime spread across an enormous geographical area.
It is therefore crucial that the movement and registration process for vehicles from other Member States and, indeed, third countries is monitored extremely carefully.
The rapporteur was right to observe that the new feature of the Dutch proposal is that of national contact points. I feel that it will be useful to monitor the effectiveness of their activities and periodically to review the methods and practices adopted.
The Commission’s White Paper on the subject, as proposed by the rapporteur, will accord this issue a broader scope.
. We welcome the amendments to the current recommendation for a second reading on the proposal tabled in April, given that they largely correspond with our proposals, which were as follows: that priority should be given to public health and to protecting the most vulnerable groups such as children and the unborn; that maximum residue levels (MRLs) should be set for products, taking account of the variations in climate and on the basis of the best available agricultural practices; that health risks should be explained to the public; that the risks to consumers should be assessed; that the results of national monitoring of residues should be published on the Internet; that the scope of the proposal should be widened to include imported products; and that civil society might be involved in setting MRLs.
It should be pointed out, however, that there is a long way to go on this issue, especially as regards implementing a common agricultural policy that respects the existing cultural diversity, whereby policies are put in place that promote small and medium-sized farming, in contrast with the current measures in place, which, if they achieve their aims, will sacrifice and penalise farmers with fewer resources.
The creation of MRLs on pesticides in food for ...
. I welcome this report and the objectives contained within it.
However, we must remember that having established regulations for maximum residue levels of pesticides in food and feed of plant and animal origin, the main priority must be that it is properly implemented and regulated. Consumers deserve to be protected and thorough implementation can safe-guard their rights.
. I wholeheartedly welcome this report, because I consider that recasting and streamlining Community legislation in this area fosters trade within the internal market and with third countries, and does no harm from a Portuguese perspective.
. The proposal before us seeks to recast Community legislation on pesticides by replacing the four directives in force with one single regulation. The proposal also seeks to safeguard certain key objectives, such as establishing a homogenous level of consumer protection throughout the Community, by defining the role of the European Food Safety Authority, and by increasing the trade in foodstuffs within the EU.
I believe that significant progress has been made between the first and second readings, namely the Council’s adoption of both the amendments tabled by Parliament and the introduction of amendments to its initiative, which have certainly improved the Commission’s original proposal.
I feel, however, that there remain aspects that could be clarified, such as the distinction between residues – in the context of maximum residue limits (MRLs) – and pesticides. I agree with the rapporteur, however, that when MRLs are exceeded, those responsible must be held to account and subgroups that may consume more of a certain type of product must be fully protected.
Mr President, I welcome the fact that we have made our position clear to Russia. Like Turkey, Russia is a country which is only partly European and will never join the EU, but it is an extremely important partner. However, precisely because it is an important partner, we must steadfastly oppose the systematic dismantling of democracy and the rule of law in Russia and the continuing genocide against the Chechen people in a colonial war. I therefore wish to send a clear message to President Putin from this House: we regard Russia as an important partner, but the statement which he has made against Ukraine, its liberation movement and the liberation of Central and Eastern Europe is an attack on free Europe. We are hoping for cooperation here, not for a continuation of this unacceptable confrontation course.
. I voted in favour of this motion for a joint resolution because I feel that the question before us – relations between the EU and Russia, which is an important international player and the most important neighbour of many of the countries covered by our neighbourhood policy – is crucially important for the future of the area that we share throughout the European continent, and as regards certain concerns at world level.
Nevertheless, I must point out that, in spite of the reservations that I have expressed, I welcome the concern at Russia’s interference in countries that were previously part of its sphere of influence.
. The strategic relevance of relations between the EU and the Russian Federation is undeniable, and the ongoing initiatives to promote and institutionalise those relations are to be welcomed.
Indeed, common borders and interests combine to create an enlarged area of understanding, given the mutual interest in maintaining permanent dialogue on the fields proposed for the four common spaces, the common economic space; the common space of freedom, security and justice; the common space of cooperation in the field of external security; the common space of research, education and culture.
That is not to overlook the worrying signs in the area of human rights and civil liberties that have come to light in Russia, as regards political processes and procedures and the question of Chechnya. The same can also be said of Moscow’s disastrous interventions, recently in Ukraine and previously in Georgia and Belarus, which have done nothing to benefit the political processes of those countries.
I note and appreciate the desire shown by Russia to celebrate the 60th anniversary of the Second World War, but I completely reject the manner in which the victory for democracy and freedom is compared with the criminal totalitarian subjugation to which all peoples to the east of the iron curtain were subjected.
. The two Commission communications on the common asylum policy are most welcome. They are intended to raise the standard of application of the current directives in the EU, providing for the possibility of a review and to improve conditions for the vast majority of refugees within the region they are fleeing.
I welcome these Commission proposals intended to improve the assessment process by adopting a single procedure, thereby simplifying the process for both the applicant and the administration. Improvements are to be introduced to training, in-country assessment and the related information and judicial procedures.
I also welcome the additional measures proposed, which offer the means for managed, legal entry into the EU, not least if they help to reduce trafficking in human beings, along with the intention to develop high-quality protection regimes in receiving countries.
I cannot agree, however, with some of the proposals put forward by Mrs Lambert in her report and shall, therefore, be voting against. One of the main reasons why I reject the report is that it plans to extend the scope of the Directive on minimum standards for procedures
. I supported, spoke in favour and voted in favour of Jean Denise Lambert’s report on asylum procedure and protection in regions of origin (2004/2121(INI)) on Asylum. The overwhelming majority of the report was positive and in line with my own party policy. However I have strong reservations about point 19 when it states ‘Considers that a decisive common foreign and security policy committing the EU as a matter of priority to the resolution of long terms conflicts and conflict prevention…’
Sinn Féin believes that the EU through its member states must play a greater role in conflict prevention and resolution and in promoting dialogue and negotiation as an alternative to military intervention. However we are wary of the moves within the EU towards the development of a common foreign and security policy as this would undermine national sovereignty. The most appropriate vehicle for dealing with such issues is through member state cooperation and under the auspices of the United Nations. The EU should play a more pro-active role on conflict resolution and prevention within this context.
. Whilst we do not accept, and are in fact critical of, certain aspects of this EP initiative report, such as its supranational outlook and its support for the common foreign and security policy, we also appreciate its positive aspects.
We feel that, as part of the current policies pursued at EU level, this resolution criticises very mildly, and does not condemn clearly, the impact of the current EU asylum policy. It does, however, among other points, highlight this threat to ‘the European humanitarian tradition’ and criticises what is termed the ‘outsourcing’ of the process of application by sending applicants for refugee status to a third country, and condemns the lengthy processing of asylum claims.
The resolution contains a number of points that we welcome, such as its call for strict compliance with international standards, encompassing the principle that refugees may not be expelled (allowing the asylum seeker to enter the country in which the request was made); the rejection of any funding for detention camps or any other centre restricting asylum seekers’ personal freedom; and an end to the policy of repatriation and readmission aimed at sending immigrants back to their countries of origin, as our group had proposed. Hence our vote in favour.
The report on asylum procedure and protection in regions of origin is part of establishing the first stage of a common European asylum system, and the aim is to apply one and the same procedure to international protection in all the Member States. The June List does not, however, wish to contribute to any Fortress Europe. An EU Member State must be able to conduct a generous refugee policy if it wishes to do so. We cannot therefore support the report.
– This report is a further step towards the adoption of a single asylum procedure. Curiously, it does not apply solely to political refugees, who should nevertheless be the only ones entitled to apply for asylum under the Geneva Convention. It also applies to all of those who might benefit from ‘subsidiary protection’, that is those who cannot return home because of the general situation in their country of origin. The future European asylum application procedure will therefore cover all those who wish to migrate. It is true that in the borderless Europe of Brussels there is a political tradition of systematically fostering immigration. Moreover, Paragraph 25 of the report states that we need, ‘a common asylum procedure within the EU based upon high standards of delivery’.
This report on the rights of migrants makes no mention of illegal immigrants, however. Furthermore, the return policy is strictly defined: the refusal to grant asylum has to be duly reasoned in writing in an ‘authenticated document’ in the applicant’s own language, and it is not possible to use charter flights. In addition, the report rules out the possibility of setting up detention centres in transit countries.
. I wish to congratulate Mrs Lambert on her important and timely report on asylum procedure and protection in regions of origin. I endorse the report, in particular where it proposes, in addition to the current European common asylum policy, the creation of measures both to develop orderly and better organised entry into the EU of persons in need of international protection and to step up protection capacity in the regions of origin.
The aim is therefore to protect, at an early stage, political asylum seekers and refugees who, given the lengthy processing of asylum claims, especially in crisis situations, may resort to illegal means of travel, which may undermine their personal security.
Statistics show that in 2003 some 70% of the world’s refugees remained in their region of origin. It is therefore essential to offer greater protection of better quality in those regions, but to be clear that this is in addition to the EU’s current responsibilities to offer protection under international agreements.
. I welcome this report as it stresses the need for a high quality asylum procedure that acts acquiescent and compatible with the Geneva Conventions in addition to other existing international legal instruments.
I am in agreement with this report whereby the speed and administrative efficiency are important in assessing any system but they cannot be the only criteria when people’s futures are at risk.
I commend the report for recognizing that although the intention to develop high quality protection regimes in conjunction with receiving countries is to be welcomed but should not become a means to enhance border control with the intent of preventing people moving on or a way of abdicating our own protection responsibilities.
. I supported, spoke in favour and voted in favour of Jean Denise Lambert's report on asylum procedure and protection in regions of origin (2004/2121(INI)) on Asylum. The overwhelming majority of the report was positive and in line with my own party policy. However I have strong reservations about point 19 when it states 'Considers that a decisive common foreign and security policy committing the EU as a matter of priority to the resolution of long terms conflicts and conflict prevention.........'
Sinn Féin believes that the EU through its member states must play a greater role in conflict prevention and resolution and in promoting dialogue and negotiation as an alternative to military intervention. However we are wary of the moves within the EU towards the development of a common foreign and security policy as this would undermine national sovereignty. The most appropriate vehicle for dealing with such issues is through member state cooperation and under the auspices of the United Nations. The EU should play a more pro-active role on conflict resolution and prevention within this context.
. My opinion of this report is based on the following main factors:
On the one hand, I am in favour of some of the essential issues raised, in particular where the report proposes to establish universal standards for applying existing directives, and advocates improving conditions for the vast majority of refugees in the countries of origin.
On the other hand, I disagree on a key point: the application of asylum procedures to other situations of subsidiary protection.
In the end, I voted against the report in light of the vote on certain amendments that I considered fundamental.
. The approach to issues relating to the granting of asylum has swung between two extreme perspectives, neither of which has, in practice, proved an effective means of resolving the problem.
The truth is that neither the concept of Fortress Europe nor that of Sanctuary Europe has much to do with reality. They are both caricatures, distortions of a complex issue that is intrinsically linked to people’s rights and expectations and to the need to safeguard collective security and public order.
At a time when the area of freedom, security and justice is being consolidated, I feel that it is appropriate to address this issue and the role of countries of origin and of transit in the problem before us.
Whilst I understand the generosity underpinning the rapporteur’s proposal, I cannot vote in favour of it, because, as regards granting refugee status, the proposal does not only deal with the cases of individuals – it widens the scope to subsidiary protection, and this raises doubts as to the appropriateness and proportionality of the proposal.
. – The ΕU wants to remove by all possible means the victims of the intervention policy which it is following together with the USA in a series of countries.
Anti-asylum legislation, the inhumane record numbers of asylum requests refused and mediaeval living conditions in immigration centres were not enough. Now it also aspires to keep anyone seeking asylum, seeking international protection, outside the ΕU. Only those who are obedient and organised are accepted as necessary at the altar of the 'competitiveness' of the European monopolies.
The proposed 'Community-wide system of resettlement' is a mantle for public opinion to accept the creation of camps to round up immigrants outside the ΕU. Finally, the 'protected entry procedures' promote non-entry, in that asylum requests will be completed in a country outside the ΕU. Within the framework of the 'sharing of responsibilities' between the ΕU and third countries, the burden of keeping immigrants until the deportation decision is formally received is being passed on to them. The text is teeming with references to human rights, accompanied by proposals and policies which violate them.
Coercive readmission clauses in agreements with third countries are advocated. There is not a word on combating the causes for the waves of refugees. A common foreign and security policy is advocated which will pay greater attention to 'conflict prevention'; in other words, which will fan the flames of the fire ignited by imperialism.
This report contains proposals and wordings that reflect a liberal attitude towards drugs. We are thus voting against the proposal.
We are opposed to drugs being classified as ‘soft’ or ‘hard’ and to the fact that drugs described as ‘soft’ are not regarded as addictive. The ‘alternative policy’ recommended in the report involves a more liberal policy towards drugs, emphasising harm reduction measures against drug use, rather than preventive work.
We are opposed to a common EU drugs policy. Such a policy would involve countries with a restrictive drugs policy, such as Sweden, being forced to conduct a more lenient and liberal drugs policy. It is up to each national Parliament in the EU to make decisions concerning their national drugs policies.
– Drug consumption is on the increase throughout Europe. Around 7 000 people die of overdoses every year in the European Union, and three times as many die as an indirect result of drug abuse (suicide, violence, AIDS, road accidents, and so on).
It appears that Brussels wishes to tackle this scourge. Great, except that what it is proposing in the fight against drugs is not to prevent young people from taking drugs or to give drug addicts the means to come clean, but to make drug addiction more hygienic. For example, it has tabled proposals for recovery rooms, rooms for injecting heroin under supervision and needle exchange programmes.
We cannot accept such a policy. Prevention is of course essential in the fight against drugs, but so is repression. We should increase the penalties for drug dealers and introduce court orders for medical follow-ups for users.
Finally, we should not draw a distinction between soft drugs and hard drugs, as neither are harmless. Moreover, this over-simplistic classification has led to a considerable increase in cannabis consumption. We must not forget that there is scientific evidence linking the use of these drugs and mental health, with the occurrence of schizophrenia being between 30% and 50% higher in cannabis users.
. I take the view that negotiations with Turkey should start as soon as Turkey complies with the political Copenhagen criteria, for example in relation to the protection of human and women’s rights, the combating of corruption, the punishment of torture and the outlawing of child labour. Turkey has made impressive progress in these areas, but it is apparent from the reports by non-governmental organisations that it has not yet achieved these objectives. The negotiations will be commenced with a view to acquiring Member State status, but if the conclusion seems appropriate that membership is not feasible, other forms of cooperation are possible.
. This is a commendable attempt to draw attention to the EU's increasing Drug problem and find solutions using a scientific and practical approach.
Steps to combat the drugs trade would threaten one of the most important sources of income for organised crime and terrorist organisations. For example, according to the Europol report on organised crime, drugs production and trafficking continue to be the main activity pursued by criminal groups in the EU. No other field of organised crime is quite so profitable.
I welcome the view that a Community project should be launched for the purpose of introducing alternative forms of detention, so that drugs repression ceases to focus exclusively on imprisonment. The anti-drugs strategy should be regarded as a form of social intervention concentrating on the reasons for social unrest with a view to preventing drugs use by refining a strategy of repression which is currently targeted solely at drug users.
. The European Parliamentary Labour Party voted for the Catania report on the EU drugs strategy because we believe it provides a comprehensive approach to tackling the harm done by particular drugs to individuals and to the spiral of crime, violence and trafficking caused by the trade in particular substances. It addresses harm reduction, addiction and crime.
On Amendment 2 concerning the issue of the distribution of particular substances under controlled circumstances, the EPLP voted against both parts because we do not believe this amendment enhances the report or is in line with the UK Government's drugs strategy, which the EPLP fully supports.
. The issue before us is the EU’s anti-drugs strategy that the Council decided to establish in June 2004 and that is set to be adopted at the next European Council. This report goes against the grain of the EU’s fundamental concepts, as it chooses to take the view that the strategy currently being implemented is not bearing fruit, that in some cases it has violated citizens’ rights and, accordingly, that a different path must be followed; it even suggests that some drugs should be decriminalised. Furthermore – and this makes sense within the logic of the report – it takes the view that the subsidiarity principle is not very important in this area.
This is not my understanding of what the anti-drugs strategy ought to be. I therefore voted against.
. The fact that this report was passed so narrowly in the committee concerned shows that the rapporteur deviated from the European Strategy against drugs, by proposing a solution that, to my mind, does not solve the problem, but rather exacerbates it.
It is nothing new in this House to see Members try to put liberalisation forward as a solution, to see the notion of damage limitation as the be-all-and-end-all and to speak the language of surrender when it comes to drug trafficking. This practice already has a notable history, with the common thread being that it is up to the Member States to enforce it – at complete variance with the subsidiarity principle, which must continue to apply to this issue – despite the need to coordinate the fight against drugs.
The slackness and decriminalisation that have been proposed are well known ways of removing responsibility from the public authorities and are a false ally of those whose drive and judgment have been subdued by the effects of drugs, and therefore constitute a deeply flawed message to give to the youngest members of society.
It is ironic that the rapporteur cites fundamental rights and claims to fight against an ‘ideological approach’ to this subject, in order to justify a highly ideological position that, strictly speaking, runs counter to basic fundamental rights.
– On 16 and 17 December, the Council will decide on the new European Union Anti-Drugs Strategy for 2005-2012. A political agreement has already been reached in the Council, with no transparency or democratic scrutiny by Parliament. Indeed the Council has been very reluctant to meet our repeated demands for information about the progress of negotiations, even though we were discussing the same issue in the Committee on Civil Liberties, Justice and Home Affairs.
Today I voted in favour of Mr Catania’s report, because the European Parliament has to show the Council what its vision of the new anti-drugs strategy is for the years to come.
We note that the European strategy has achieved little to date, and at the same time, drug use has increased in Europe. We therefore want to step up coordination and cooperation at European level so that Europe can bring added value to the fight against the scourge of drugs while respecting the principle of subsidiarity.
We must finally make the protection and health of drug users a priority. We must therefore step up prevention, provide better care and enhance health policy so as to avoid human tragedies and reduce exclusion.
. – The European Parliament recommendation has not taken account of the recent annual report of the European Monitoring Centre for Drugs and Drug Addition, which demolishes the so-called Dutch experiment and the argument that cannabis is allegedly harmless.
In the name of a non-existent realism, the recommendation distorts the nature of the problem from a social to a medical problem, something which results in submission and defeatism. The rapporteur endeavours to achieve the general application of the Dutch experiment through the back door, adopting the dangerous approach of dividing drugs into soft and hard. He uses the word 'consumers' instead of victims/users and proposes the creation of official drug administration centres. As a consequence of this dangerous approach, all the proposals which detract from the primary concern – prevention – focus on damage limitation (substitution programmes) and look for solutions in the mechanisms and resources of the ΕU. The connection between drug trafficking and the funding of so-called terrorism gives arguments to imperialist propaganda and is becoming an alibi before the people.
We do not demonstrate any tolerance of the drug culture. The reasons for drug addiction cannot be divided into 'hard' and 'soft'. Preventive and therapeutic measures and measures to reintegrate users are needed, together with a movement which will fight to overturn the social causes and the barbaric policy of capitalism which leads to drugs.
That concludes the explanations of vote.
The sitting is suspended.
Madam President, I would like to make a personal statement pursuant to the provisions of Rule 145.
In view of the fact that a Member of the European Parliament has been grossly insulted, I have submitted a request to the President of the European Parliament to conduct an enquiry into information, which has been deliberately circulated in my country, Latvia, concerning my activities here at the European Parliament. An employee at the Green Group secretariat has spread this false information. He has voiced the opinion in mass media publications that my activities aroused such indignation amongst Members of the European Parliament that, in protest against me and my personal views, they left the Chamber. This person described my accounts of my activities at the European Parliament as lies. Madam President, none of this information is true. I therefore request the leadership of the European Parliament to investigate this incident and to reinstate the truth about my European Parliament activities.
A Member of the European Parliament’s job and duty is to work in the common interests of European democracy, truth and development. Every employee has these same duties regardless of their political convictions. Spreading lies or allowing them to be spread not only fails to promote the principle of legality, human rights and justice, but also discredits the European Parliament and its Members. This cannot be permitted. I request an investigation of these incidents.
Thank you, Mr Kristovskis, for this personal statement. The parliamentary services will investigate the matter you have raised and ascertain whether it is appropriate to launch an inquiry.
– The next item is the report (A6-0065/2004) by Mr Van Orden on Bulgaria's progress towards accession(COM(2004)0657 – C6-0150/2004 – 2004/2183(INI)).
. Madam President, it is almost nine years to the day since Bulgaria formally applied for membership of the European Union. Since then the country has undergone tremendous political and economic changes: it became a member of NATO earlier this year and is now well on course to join the European Union on 1 January 2007. I see no significant obstacles to this and I trust that the European Council, when it meets at the end of this week, will not only endorse this view but also set a date early in the new year for signature of the Accession Treaty. Bulgaria must be judged on its own merits and its progress should not necessarily be linked to that of any other candidate country. That is why a separate Accession Treaty for Bulgaria may be necessary.
Let us look at some of the changes that have taken place in Bulgaria. On the one hand we can recognise that the accession criteria and deadlines set by the European Commission have provided an external catalyst for change. However, on the other hand, internal dynamics have greatly altered the political and social landscape in Bulgaria as it cast off its old mantle following the collapse of communism in 1990. These changes are taking place not just because the European Union is insisting on them, but because they are good for Bulgaria and they are what the Bulgarians themselves want.
Bulgaria is now a fully functioning market economy and has been recognised as such since 2002. Macroeconomic stability has been maintained, including adequate price stability and sustainable public finances and external accounts. To take just a couple of key economic indicators, Bulgaria's GDP grew by 6 per cent in the first quarter of 2004, up from 4.3 per cent in 2003, and one of the highest rates among EU candidates and new Member States. The unemployment rate has consistently fallen since 2002: at 12 per cent it is still too high, but it is falling. Foreign direct investment is at record levels this year. Enormous progress has also been made on privatisation: 80 per cent of the economy is now in the private sector.
I strongly support the ongoing reform of Bulgaria's public administration, with the adoption of amendments to the Civil Service law. Improvements have also been made in the judicial system: there have been positive developments with regard to the recruitment and appointment of judges. However, more needs to be done, in particular in relation to pre-trial procedures and the position of the Prosecutor General.
However, it is not now just plain sailing. There are still areas of concern that I have been highlighting since 1999. Organised crime and corruption are an obstacle to reform in Bulgaria, having knock-on effects in all sectors of the economy and society. I have drawn particular attention to the need for more human and financial resources to be targeted to bring about major improvements in the welfare of children and in childcare institutions. I have called for a well-resourced, single government agency, with the power to ensure that child welfare reform happens.
The same strategic approach must be adopted for the integration of the Roma community into Bulgarian society. Bulgaria, assisted by the European Commission, must make an even more determined effort to expedite the integration of Roma into mainstream society, particularly through educational and employment opportunities, improved living conditions and access to healthcare and family planning. There is also another side to this problem: the Roma themselves must adapt. This point may be unpopular in some circles but it is the only way that real change will be brought about on the ground for the Roma. Over the past four years over EUR 160 million of Community funds have been directed at Roma issues. However, change must happen from the inside as well as on the part of government.
The European Union's enlargement to the east and south-east marks a momentous change in Europe. We have finally put an end to the hostilities and the divisions of the Cold War. History is being written as we speak – in Ukraine, for instance – and this morning Parliament gave its green light to the opening of accession negotiations with Turkey. Great changes are taking place on our continent. We are in a time of transition and we must all work hard to ensure that the tide of change shifts in the right direction. Within Europe this means refocusing the nature and objectives of the European Union. This means the EU doing less but doing it better.
I wish to thank colleagues across Parliament for their support and assistance in my work as rapporteur. There will be an opportunity for a more comprehensive report on Bulgaria's accession early in the new year. My report this time is deliberately concise. Some amendments were included during the committee stage, but I do not feel that I can support any of the amendments now proposed.
Finally, I wish to take this opportunity to highlight the plight of Bulgarian nurses incarcerated in Libya and now under threat of the death penalty. I urge all Members to sign Written Declaration No 61 calling for their early release.
Bulgaria knows the challenges that lie ahead. On 17 December I trust the European Council will formally conclude Bulgaria's negotiations and set the date for signature of the Accession Treaty in spring 2005. This will be a great achievement, but reform and change must continue both in Bulgaria and in the EU itself.
. Madam President, it is a great pleasure to be able to inform you formally that on 13 December 2004 the General Affairs Council closed the negotiations with Bulgaria. We will now start the last, very important phase before entering the EU. The remaining two years should be used to prepare thoroughly for membership.
The EU congratulates Bulgaria on this positive result, which has taken much effort and energy. It is a new step towards a truly reunited Europe, based on mutually accepted principles of democracy and the rule of law.
The negotiations with Bulgaria closed at the technical level in June 2004. This reflects the progress that the Bulgarian Government has made in recent years, which resulted in strong confidence on the part of all those involved and the ability to assume all membership obligations by January 2007. Still, as the Committee on Foreign Affairs also states clearly in its motion for an EP resolution on Bulgaria's progress towards accession, we should closely monitor the progress which still has to be made by Bulgaria. The commitments made in the Justice and Home Affairs chapter might need an amendment of the Constitution, which is a long and difficult process.
Other important areas, as the Committee on Foreign Affairs states, are the quality of border management, the fight against corruption, and the prevention of abuse of powers by State authorities against persons entering or transiting Bulgaria. The new penal code still has to be approved. Administrative capacity in a number of areas, including the agencies involved with the use of pre-accession funds, should improve.
Both in Bulgaria and in Romania, improvements in the standard of living should be a priority. The economic growth that Bulgaria and Romania have seen in recent years has had a positive effect on purchasing power, but the effects at grass-roots level, especially for the elderly, have remained limited. There are at least two more years to go before accession.
An historic step will be made on 17 December when the negotiations regarding the fifth enlargement have come to an end. Monitoring of the last part of the fifth enlargement will continue until 2007, in order to welcome the two new, long-awaited members then ready to join the European Union. As Mrs Kuneva said in October, she would like to publish the Monitoring Report on a big wall in Sofia in order to keep the process going. I think Bulgaria has made good progress, which gives us confidence for the numerous tasks still remaining.
The Council looks forward to the finalisation of the Accession Treaty with a view to its signature in spring 2005, after the Treaty has been submitted to the European Parliament.
. Madam President, we have come a long way since Bulgaria applied for EU membership in 1995 and opened its negotiations in 2000. Yesterday the EU finalised the accession negotiations with Bulgaria in the accession conference, with a view to accession on 1 January 2007 and with the signature of the accession Treaty in sight in the spring of next year.
I would like to thank the European Parliament for its constant and balanced support for Bulgaria's ambition to accede to the European Union and I would also like to congratulate the rapporteur, Mr Van Orden, for the sound and even-handed report he has produced.
In the past few years Bulgaria has made steady progress in all areas in its preparation for accession and for meeting the Copenhagen criteria. Important and necessary decisions have been taken in this respect. Four units of the Kozloduy nuclear power plant are being closed on agreed dates for final decommissioning, showing Bulgaria's determination to respect commitments. Substantial support from the Union is being provided as assistance to these efforts.
Overall, Bulgaria has consolidated and deepened the stability of its institutions. Continuation on its current reform path should enable the country to cope with competitive pressures and market forces within the European Union. We will, however, need to keep a close watch on some areas. Our intention now is to intensify our monitoring of the commitments that have been made and of continuing preparations in general, in order to ensure that progress continues after the closure of negotiations and that Bulgaria will be effectively ready for membership in 2007.
In this regard, solid efforts remain necessary concerning the reform of the judiciary, the fight against organised crime and the fight against corruption. Bulgaria has made progress in gradually building up its administrative capacity but further efforts remain necessary in this regard in a number of areas.
As from November 2005 the Commission will issue yearly comprehensive monitoring reports for the Council and Parliament following the same methodology as was applied to the new Member States that joined the Union in May 2004. These reports will focus particularly on public administration, the judiciary and the fight against corruption, as well as the track record in economic reforms.
It is also necessary to take account of a longer period between completion of the negotiations and the effective date of accession than in previous waves of accession. A specific safeguard was agreed, which allows the Commission to recommend to the Council to decide by unanimity, at any time, to postpone the date of accession by one year to January 2008 if there is clear evidence that Bulgaria is manifestly unprepared.
Let me conclude by saying that I share the conclusions of the report of your rapporteur, Mr Van Orden, which are, by and large, in line with the 2004 regular report. The Commission will continue to keep the European Parliament informed of Bulgaria’s progress towards accession.
Bulgaria is on track for accession on 1 January 2007. With the accession of Bulgaria and Romania, the fifth round of EU enlargement will be concluded. Thus the Black Sea will become a new coastline for an enlarged and unified Europe.
. Madam President, as draftsman of the opinion of the Committee on Budgets, I would like to begin by pointing out that the financial pre-accession aid granted to Bulgaria during 2000-2004 has amounted to approximately EUR 178 million per year from the PHARE Programme, SAPARD and the ISPA instrument.
The Committee on Budgets also supports an additional sum from the PHARE Programme of EUR 200 million for 2000-2006 for the closure of the Kozloduy nuclear power station.
It is also pleased that in Spring 2004 a new funding framework was established for Bulgaria and that the Commission has adopted a consistent approach by restricting the aid package to a period of three years from the accession of Bulgaria in 2007 so that we can adapt it to any future reforms of policies which may be necessary as a result of the new financial perspectives.
The Committee on Budgets stresses once again that financial aid will depend on the new financial perspectives, but also on the adaptation of the annual Budget, in accordance with those financial perspectives.
.  Madam President, unlike Turkey, Bulgaria is quite clearly a European country which has made tremendous progress. I was in Bulgaria in 1990, when the country first attempted to hold free elections. There was still some election-rigging, but the democracy movement was impressive. In many ways, it was reminiscent of the current situation in Ukraine.
Bulgaria has succeeded, step by step, in overcoming these crisis situations, and must now be taken seriously as a very promising candidate for accession to the European Union. It has a rich culture and exerts a major stabilising influence over the entire Balkan peninsula. Although there is still a great deal to do – especially on the rule of law, justice and administration, where further reforms are required – Bulgaria is by far the most advanced of all the candidate countries, unless, that is, we forget a country which we should never forget, namely Croatia.
I would like to take this opportunity to appeal also to the President-in-Office of the Council to accept Croatia at the forthcoming summit without any prevarication or special conditions, and to make massive efforts to ensure that the negotiations with Croatia are opened without delay. Both these countries should become members of the European Union before the decade is out, and Mr Van Orden's excellent report makes a major contribution to this process. One of Bulgaria's particular achievements is the cross-party cooperation established between Prime Minister Saxe-Coburg-Gotha and the Bulgarian President, which is a prerequisite enabling Bulgaria to bring its progress towards EU membership to a successful conclusion in the coming years. Bulgaria enjoys democratic stability at domestic level and is remaining resolute despite the crises affecting a number of areas, including the economy. I would like to say how gratified I am by this development, and that Bulgaria is well on track. I could sum up my speech in a single word: ‘yes’ to Bulgaria.
.  I would like to congratulate Mr van Orden on his outstanding report, which I believe is the fruit of much hard work, and I would like to thank the Commission’s excellent work done with regard to candidate countries. Technically, Bulgaria has completed all the accession negotiation chapters and is clearly headed towards becoming a full member of the European Union in January 2007. According to the report, Bulgaria continues to fulfil the Copenhagen criteria and the measures taken to successfully implement them have been effective. However, this report also emphasises that there are still deficiencies that will inevitably have to be dealt with. We believe that Bulgaria is on track for accession and will continue to make efforts to complete successfully the reforms it committed itself to in the near future. These mainly include judicial reform and further increased efforts to counter organised crime and corruption.
The report welcomes positive changes implemented in the field of minority rights, as a result of which the so-called legislation on anti-discrimination was adopted on January 1, 2004. The report also emphasises the importance of the legislature’s practical extension, as discrimination against Romany people remains widespread there. The report acknowledges Bulgaria meeting the economic criteria and notes that it is a functioning market economy and at the time of accession will be able to cope with competitive pressure and market forces within the Union. The European Parliament and the Socialist Group will continue the monitoring system while ensuring that operations are run efficiently and obligations are fulfilled. Based on Bulgaria’s reform efforts and progress, the Socialist Group hopes that Bulgaria will sign and ratify the accession treaty as soon as possible and will become a member of the European Union in 2007.
. Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, my group also views Bulgaria's progress towards accession as a success story, albeit with a few necessary caveats on points of detail. We therefore believe that this House can vote in favour of Bulgaria accession to the European Union in 2007 with a clear conscience.
We support Mr Van Orden's report and speaking personally, I would like to thank him and Mrs Dobolyi from the Socialist Group in the European Parliament for the good cooperation. As Mr Van Orden himself has said, he has deliberately kept the report brief. I therefore suggest that we discuss all the other tabled amendments, some of which are very detailed, next year when we deal with the longer report which will then be due.
Bulgaria is well on track to join the European Union in 2007. I would therefore like to take this opportunity to highlight a fundamental problem, namely that of genuine compliance with the principle of merit. The Commission and the Council have both stated that each candidate's accession should be based on individual merit. However, this is incompatible with a situation in which a candidate country which fulfils the criteria is held back by the slower progress made by other countries. The countries making swifter progress thus accede too late while the candidates making slower progress join too early. To put it simply, the good performers are being penalised while the laggards are being rewarded. This situation must change.
The credibility of the Union as a whole is damaged if its practices conflict with the principle of merit. Commissioner Verheugen amply demonstrated this with the 'big bang' enlargement in May this year, which damaged the Union. A better option would have been for well-performing candidates, such as Estonia and Slovenia, to have been able to join much earlier. For this reason alone, namely to preserve the European Union's credibility and not because there is any doubt about the European prospect of either of the two candidates, my group has always been in favour of separate accession treaties for Bulgaria and Romania. Mr Watson reaffirmed this position this morning in this Chamber.
I therefore urge the Commission and the Council, but also my fellow Members in this House, to ensure, during present and future enlargement rounds, that the principle of merit is not just proclaimed with pomp and ceremony, only to be ignored in favour of package deals, but is actually implemented in practice. In this context, a gratifying sign is the Council's decision to adopt differentiated approaches to Bulgaria and Romania in the chapters on competition and justice. Simplifying the mechanism to invoke the safeguard clause in the case of Romania will enhance the credibility of the accession process and thus the credibility of the European Union itself. On a more general note, I believe that we should be conducting this debate not in Strasbourg, but in Brussels.
.  Madam President, Bulgaria will become a Member State with many unresolved issues. Old environmental problems, resulting from mining and nuclear waste, are still left unresolved. Much damage is being done by construction work for new roads through protected scenic areas and by the expansion of the largest airport. These days, poor maintenance, decay and poverty are noticeable throughout Bulgaria. The Roma people are still lagging behind and disadvantaged. EU funding for the benefit of projects for this group of people is divided and spent in a contentious manner.
In the minds of many Bulgarians, the nearby Greek and Roman coasts belong, in fact, to Bulgaria, just as do the greater part of the Republic of Macedonia and a few areas on the border with Serbia. The fact that the Bulgarian electorate still has not made any steady choices is apparent from the rapid changes within the two main rivalling political parties, and, above all, from the fact that a newcomer to the most recent general elections achieved almost the majority of the votes. Shortly after the surprising election as Prime Minister of the country’s former King, the candidate of the Communists’ successors was elected President. This instability has, however, produced one positive development in the form of greater involvement in political decision-making of the Turkish minority, which was discriminated against in the past.
Unlike in Romania, the problems in Bulgaria are no bigger than those in a number of the present EU Member States. That is why it is right to allow Bulgaria full EU membership from 2007. There is a strong historical and linguistic bond between Bulgaria and the Slavonic-speaking part of Macedonia. In 1878, last-minute Western European intervention prevented the two from uniting. It would be useful if the negotiations about Macedonia’s accession – for which the Committee on Foreign Affairs has appointed me as rapporteur – were to run parallel with Croatia, which also has its roots in former Yugoslavia, so that we can welcome the Bulgarians and Macedonians to the European Union simultaneously.
–  Madam President, ladies and gentlemen, I hope Mr Posselt will praise me as well shortly. I am not overly keen on the black-and-white film presented by the European Commission entitled ‘Romania the bad and Bulgaria the good’. Black-and-white films are not popular either in politics or in real life. Not everything is as bad in Romania and as good in Bulgaria as would appear from the picture painted by the European Commission’s amateur artists.
It is true that Bulgaria has made progress and that it should join the European Union on 1 January 2007. At the same time, however, Bulgaria has not done many of the things it should have done. I should like to refer to a number of specific points. Firstly, what use is there in Bulgarian legislation complying with EU legislation, if implementation of this legislation continues to lag behind? Secondly, trade in human beings, in particular in women and children, is still a serious problem. As a third point, the adoption system and its lack of transparency, as well as the situation in Bulgarian orphanages and special schools, continue to be a cause for concern. Fourthly, there are also concerns with regard to the situation of adults in psychiatric hospitals, and this is included in Parliament’s motion for a resolution. As a fifth point, the continuing lack of reform of the judicial system, which lags a long way behind European standards, is an Achilles’ heel for Sofia. The sixth point I should like to refer to is the widespread corruption, which is a thorn in Bulgaria’s side as it enters the EU, given that it affects various areas and levels of government and is apparent at every turn. During the past few weeks I have visited Bulgaria twice, and my remarks are by no means merely quotes from reports, but reflect what is plain for everyone to see. The seventh point is organised crime. The Bulgarian Government is acting like the choir in a Chinese opera, where the choir sings ‘let’s run away, let’s run away’ for three acts, but stays in the same place the whole time. The Bulgarian Government constantly repeats that it is taking measures to fight the mafia, but it would appear that it is mainly conducting a war of words. The mafia continues to be a serious problem. At the same time, however, the EU also sometimes takes measures that the Bulgarian public finds incomprehensible. For example, it recently demanded that a power plant in Kozloduj be shut down, even though enormous amounts of Bulgarian taxpayers’ money had been spent on modernising it in recent years.
In conclusion, Madam President, ladies and gentlemen, despite these reservations we should welcome the fact that our European family is to be joined by a nation with a history dating back over 1300 years. Bulgaria’s history is longer than many of the present EU Member States. I should like to bid Bulgaria welcome to somewhere it should have been for many years. I am sure Bulgaria will feel at home in the EU which is a Union of homelands.
– Madam President, I should like by way of introduction to make the members of the European Parliament privy to the hostage-taking in Athens today, to the hijacking of a bus with innocent citizens on their way to work. I mention this in order to highlight the need to formulate an efficient policy at European level on urban security.
Now to the subject in hand. Bulgaria made noteworthy progress in converting to a pluralistic democracy and functional market economy in keeping with European instructions at both political and economic level. The integration of Bulgaria into the European Union in 2007, in conjunction with its recent admission to ΝΑΤΟ, is a particularly positive development both for Bulgaria itself and for south-eastern Europe as a whole. I trust that the case of Bulgaria will also set an example for the countries of the Western Balkans as they move towards Europe.
Nonetheless, it should be pointed out that there needs to be a constant and conscious effort on the part of the Bulgarian authorities to adapt pending full integration. Further efforts should focus on stamping out corruption and efficiently combating organised crime.
I should like at this point to call on the European Commission, within the framework of the Community policy on border regions with candidate countries, to draft a new study on the repercussions which the integration of Bulgaria and Romania will have on the border regions of the Member States. I would remind you in this context that the European Commission itself, in the person of the competent Commissioner, Mr Verheugen, found that regions such as north-eastern Greece, which border on two countries, face by far the most difficult situation at European level.
The policies and actions of the European Union to promote trans-national, trans-regional and cross-border cooperation and to combat the repercussions of enlargement on development and employment in border regions should be continued and reinforced. Similarly, special care must be taken when distributing resources and preparing programmes for territorial cooperation in the new 2007-2013 programming period.
Madam President, it is the case that Bulgaria’s capacity to comply with the Community has increased considerably and is continuing to do so.
Nevertheless, the Committee on Industry, Research and Energy wishes to stress that in the sectors of research and development, energy, industrial policy and telecommunications policy an additional effort is required if we want the incorporation of Bulgaria to be an historic success, since the accession date is now getting very close.
Furthermore, in order correctly to assess the progress made and thereby propose the changes still to be made, we should take account not just of the report of the European Commission, but also of the assessments of the different international bodies and other independent research centres, whose opinion may be of great assistance in analysing and evaluating Bulgaria’s capacity in these areas, with a view to its incorporation into the European Union.
In any event, our current views with regard to each of the sectors which are the responsibility of our committee are as follows: with regard to energy policy, Bulgaria – as has already been said – currently depends on nuclear energy to cover its internal needs, but the reality is that its nuclear power stations are technically obsolete and the dismantling of some of them has been very expensive.
As has also been pointed out, it is now proposed to modernise units 5 and 6 of the Kozloduy power station, and additional funds will be required for this, since the European Union’s contributions are clearly insufficient. Funds from international donors are required, though we are not seeing the government prioritise this issue as it should do.
In the telecommunications sector, the independence of the regulatory authority should be guaranteed, and it should have the power to resolve commercial disputes and guarantee the principle of universality, in accordance with Community legislation.
It is also necessary to reformulate industrial and business policy and improve the administrative capacity to facilitate the work of small and medium-sized businesses, which are the true creators of jobs and an extraordinary source of technological innovation. With regard to the research sector, despite Bulgaria’s participation in the Sixth Framework Programme, its presence has been very limited.
Madam President, this is essentially the content of the amendment our committee is presenting to the report we are debating.
– Madam President, Minister, Commissioner, congratulations to the rapporteur and congratulations to Bulgaria as well. It has closed all the chapters and is an example and an inspiration to all its neighbours. I repeat, to all its neighbours. It would be an even better example if it took just one more step in its relationship with its minorities and did the same for the other minorities living in Bulgaria as it has already done for the Turkish minority. ‘The Balkans, that ancient mountain range’, as the Bulgarian national anthem goes, and the word ‘Balkans’ as a political problem does not apply in the case of Bulgaria. Bulgaria already belongs to Western Europe and it is the Western Balkans that we will have to deal with in the future.
This is why I feel that it is important that when we are talking about Bulgaria, we should also pay some attention to Macedonia, which has already submitted its application for membership of the European Union and that the European Union itself should also take another step forward. The USA has recognised Macedonia by the name that it chose for itself. We still continue to use the name FYROM and it is high time we took another step forward because this would also be a great step towards the Europeanisation of this area. In an hour and a half's time, Commissioner, you will be meeting a delegation from Serbia and Montenegro. This is the delegation's first visit to the European Parliament and I believe that the example of Bulgaria should be used as an inspiration for all its neighbours to do more for the future prospects and stability of this part of the world.
Therefore it seems to me that we could all learn more from Bulgaria and that Bulgaria's principal neighbour could learn a lot. I am talking about Turkey, a country we have supported today in saying ‘yes’ to the start of negotiations. Bulgaria is the last country on the road to Turkey and I believe that it is right and proper that all of us who have a task to perform in this respect, should support all of these countries so that they can participate fully both economically and politically and bring about a further enlargement of the European Union.
–Madam President, both the resolutions and opinions of the Commission and the Council giving the go-ahead for the integration of Bulgaria and Romania in future years clearly set out the objectives of European capital, which are already being realised, to annex these countries, plunder their wealth and their economy, exploit their workers to an unbelievable degree and convert them to NATO satellites, so that they can serve its aggressive policy. The resolutions record, to a degree, certain aspects of the wretched and inhumane living conditions of the working classes in these countries and the poor grass-roots classes, but these are the result of the restoration of capitalism, which is eroding all the social rights achieved and, on the other hand, is concentrating wealth in the hands of a new plutocracy and foreign monopolies.
There are in fact two Bulgarias and two Romanias: on the one hand, the countries of luxury for the new plutocrats in Bulgaria and Romania and the foreigners who are literally plundering these countries and, on the other, the countries of two proud nations literally being dragged into misery and humiliation.
The consequences of the integration process and of the humiliating terms accepted by the governments of these countries are already visible. You spoke to us of successes. So listen to the successes: in Bulgaria, the minimum wage is EUR 61 and in Romania it is EUR 69, compared with EUR 1 173 in France and EUR 605 in Greece. The rapid increase in imports, in conjunction with plummeting exports, has resulted in increased deficits. Purchasing power in Romania is 60% of what it was in 1989. Industry has been destroyed and agricultural production is operating below par.
The objective of the new direction proposed in the resolutions and the new measures is to create better conditions, an institutional framework and infrastructures for the most unaccountable action by capital, the complete selling off of public property and land and the abolition of any social rights achieved. The workers in these countries, together with the workers in Greece and other countries in Europe, must fight against the policy of the European Union and, more importantly, against the new tensions expected in the area as a result of the serious rivalry which is beginning to manifest itself.
Madam President, this debate is, actually, a token of congratulation to Bulgaria, although it goes without saying that it still has many problems, and much remains to be dealt with. A great deal, of course, still needs to be done in the field of human rights and human trafficking, but they are doing their level best, which was not evident before. It is for that reason that I believe that Bulgaria should be able to join the European Union in 2007. They belong among us. I would also like to see more attention given to a debate about Bulgaria’s accession than to one about Turkey’s. After all, Bulgaria is a truly European country, straddling the old and new Europe, and deserves all our attention.
I can foresee some problems with regard to its accession. While there are, of course, problems in Bulgaria itself, the biggest may well be in the European Union. The fact is that funding for its accession is not yet completely in place. After 2007, we will be talking about the financial perspective up to 2013, and I am surprised at the discussion that is being held in the Council and elsewhere, in which it is stated that we might be able to manage on 1% of the gross domestic product. If you look at all the forecasts that have been made, funding for Bulgaria’s accession is nowhere to be found.
I should also like to address a critical comment to the Commission, which was right in saying that it needs more money than 1%. If, however, we look at the proposals for agriculture, for example, we notice that those do not include a budget for agriculture in Bulgaria, while the development of the countryside in Bulgaria will play a key role in the development of that country itself. Anyone who loves the countryside, loves the country itself and actually does something for the future of that country. I am therefore interested to hear how the Council intends to fund this accession and how we can ensure in a correct and proper manner that Bulgaria becomes a truly European country in 2007.
I should like to finish off with another point. In the responses by the Confederal Group of the United Left/Nordic Green Left – which does, after all, comprise quite a few former Communists – I was struck by the fact that people have some difficulty with the major political changes in Bulgaria. To those people, I have this to say. The Bulgarians have a better grasp of politics than your group, and do you know why? They judge politicians by their actions, which may lead to major shifts. I am pleased to see that the Bulgarians, in terms of democratic thinking, are further advanced than many Members from the GUE/NGL Group.
– Madam President, I should like, now that accession negotiations have been concluded with Bulgaria, for us to start by highlighting and welcoming the huge efforts made by the Bulgarian people and the political forces in the country to push ahead with changes and reforms and incorporate the . The accession of Bulgaria and Romania will close the circle of enlargement opened with the ten new countries. It is a development of strategic importance which unites the Balkans and Europe and will contribute to peace, stability, cooperation and development in the area as a whole.
However, I should like to underline a number of crucial points both to the Commission and to the Presidency. During the next stage, Bulgaria will need to step up its efforts to apply the in four sectors which are of particular importance to the European Union and to Greece:
The first is the sector of environmental protection, nuclear safety, nuclear waste management and the quality of river water. Reactors 3 and 4 at the Kozloduy nuclear power station must close in 2006, in accordance with the commitment given by the Bulgarian authorities, and modernisation of nuclear installations with Community financing from the PHARE programme and from the European Bank for Reconstruction and Development must continue normally.
In the sector of labour relations and labour law, additional reforms are needed for Bulgaria to approach European standards and overturn social exclusion practices which affect Community – and especially Greek – undertakings in border regions, where there is a serious problem with relocations.
Furthermore, deficits are recorded in the three sectors of combating organised crime, trafficking in human beings and controlling external borders and combating illegal immigration.
Finally, I should like to draw particular attention to the fact that more efficient procedures and greater transparency in the sector of public procurement and public works are needed, as is the safeguarding of equal treatment of all Community undertakings, including Greek undertakings.
The European Commission must use the mechanisms provided for, with annual evaluation reports and safeguarding clauses, to monitor closely the efficient application of the and safeguard Community interests, even after the accession of Bulgaria on 1 January 2007.
. Madam President, I appreciate the positive remarks from Members of Parliament with regard to the accession of Bulgaria. Mr Posselt, Mr Maat, Mrs Dobolyi and others were clear on that issue. Members said that there are still a lot of concerns. That is true. That is precisely the reason why we have the framework, the procedure, with extra monitoring and an extra benchmark and, if necessary, an extra sanction, an extra safeguard for an extra year before the moment of accession.
With regard to the financial issue raised by Mr Maat and others, I do not think we need to be concerned. The financial consequences of accession are already covered in the so-called financial package for the years 2007-09. That is irrespective of the new financial perspective.
An important issue that was raised again today is the importance of having an individual approach to different countries. You know the formal position – one treaty for Romania and Bulgaria. It is important, and necessary, to differentiate. That is precisely what we want to do in the wording of the conclusions next Thursday or Friday in the Council, concentrating on the different chapters. If necessary we can differentiate at the moment of actual accession, because there is the possibility of postponing accession for a maximum of one year.
I thank the rapporteur, Mr Van Orden, for his adequate and balanced report. I really welcome its conclusions.
.  Madam President, I promise to speak slowly and unhurriedly. I wish to say thank you for the pertinent debate and those points of view expressed which, in the main, support the Commission’s recommendations. I will respond to just a couple of the most central issues.
I will speak first about the coupling of Romania and Bulgaria. It is true that a joint Accession Treaty is being drafted for these countries. On the other hand, as Mr Nicolaï very clearly explained, each is being treated according to a differentiated approach, especially now the process is in its last stages and the monitoring system and safeguard clause are ways of ensuring that each country is assessed according to the extent to which they are able to implement the reforms and commitments that need to be fulfilled before these countries can accede to the Union.
I would also like to emphasise that Bulgaria is not yet ready for membership either: much work is being asked of it, but, at the same time, Bulgaria has all the potential to fulfil its commitments to enable it to accede to the Union on 1 January 2007.
I will speak next about corruption, which has attracted much attention in speeches. That is quite right and I agree with those views expressed. Bulgaria has recently drawn up a determined strategy to act against corruption. It is particularly concerned with improving border controls, developing the work of the traffic police and the institutions in general, and countering corruption in Bulgaria’s administration. This is in fact the main focus of Sub-Programme 4 under the PHARE programme and it will also become much more obviously the main focus over the coming two years, in 2005 and 2006.
Thirdly and finally, I wish to talk about the status of minorities, and especially that of the Roma. In Bulgaria, new legislation against discrimination has recently been passed and has entered into force there. It took effect in January of this year and it is presently being implemented in conjunction with an anti-discriminatory action programme to improve the status of minorities. We are very closely monitoring this new legislation and the implementation of the action programme to support it. I am also pleased that other European organisations, such as the Council of Europe, in the building next to ours, is giving attention to this issue and working to strengthen the status of the Roma. We would all certainly have been present at the opening ceremony of the Council of Europe’s Roma Forum at 12 noon today, but at the same time we were debating, and you were voting on, the very important report on Turkey, so, unfortunately, we could not get there.
I wish to thank the European Parliament for its support and counsel, and I congratulate the rapporteur, Mr Van Orden, and Bulgaria, which hopefully will become an example to the entire Balkan region.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A6-0061/2004) by Mr Moscovici, on behalf of the Committee on Foreign Affairs, on Romania’s progress towards accession [2004/2184(INI)]. I should like to invite Mr Moscovici to take the floor, and to inform him that he may speak for five minutes.
– Mr President, the political context in which I am tabling this report has become clearer in recent weeks. Last week the Commission was able to close accession negotiations with Romania on the last two chapters, namely justice and home affairs, and competition. Moreover, legislative elections and then presidential elections have also been held in recent weeks, putting a different political party in power under conditions that have been recognised by all of the parties. This information obviously does not change the philosophy and general thrust of the report.
I wanted to draft and submit a balanced report to the House, that is to say a report that was both rigorous and clear, because Romania’s situation poses many problems. Yet I also wanted it to be a friendly report, because we all want Romania and Bulgaria to join and because this country has worked hard to prepare for accession.
On this basis, we are proposing that we both take note of Romania’s progress towards accession and also remain aware of its limits and shortcomings, and the extent of the work that remains to be done. These two aspects, the limits and the progress, are actually set out for each of the areas in question.
They are presented first with regard to the political criteria, and it is there without any doubt that the main difficulties lie. There are limits to the progress made; for example, the reform of the civil service does not go far enough, the use of emergency ordinances is not desirable and quite excessive, and as for legislative procedures, everyone knows that they are not perfect.
But over and above this limited progress, a number of problems, serious problems, remain as far as freedoms are concerned. I am thinking firstly of the freedom of information and expression, which is denied to a great many journalists. I am thinking of the judicial system, which despite initial improvements is unquestionably in need of further attention. I am thinking, of course, of corruption, which is still endemic in Romania, even at high levels. On all of these problems – freedom of expression, corruption, the judicial and police systems – I believe that the European Parliament has a duty to be absolutely uncompromising.
At the same time, we cannot ignore the fact that progress has undoubtedly been made. The Commission has recognised that Romania satisfies the Copenhagen political criteria; the country has embarked on public administration reform, and constitutional reform is also underway. The judicial system, as I have said, is starting to improve and we are also seeing progress on child protection – requested by our own Parliament, incidentally – even though it is possible to go further. Overall then, I believe that Romania has listened to the recommendations made by the Commission and Parliament, in particular those that were made at the instigation of the previous rapporteur, Mrs Nicholson.
We find the same problem with the economic criteria: there are limits to the progress made, macroeconomic stability is not yet guaranteed and poverty remains at quite excessive levels. At the same time, we have seen progress in the fight against social exclusion, in the fight against poverty and in the adoption of legislation on social protection.
The third and final area is everything to do with the . As I said at the outset, negotiations on this are complete. Moreover, I do not believe that it would be wise to reopen them, although I have read that the newly-elected president intends to do so. For my part, I think that the treaty should first be ratified and signed before it is renegotiated.
We need, however, to implement the legislation that has been adopted, in particular that relating to the free movement of goods and capital, financial control, the environment, industrial production, regional policy and issues of justice and home affairs. This assessment, which I hope is balanced, is the basis for the conclusions that I am recommending, and they are as follows: as things stand there is nothing to prevent a joint accession treaty – I repeat, a joint treaty – being signed for Romania and Bulgaria at the beginning of 2005 for accession in 2007. Clearly this is a political decision, but Parliament and the Commission need to keep a close watch on developments through all of the follow-up actions and other reports that we can table here.
A final word on the amendments tabled: we did a good job, in my opinion, in the Committee on Foreign Affairs, which enabled the report to be adopted by a very large majority. The remaining amendments to the report fall into two categories. There are those that improve the substance of the report, in particular on social protection, human rights, the disabled, the protection of children and young people, and recommendations on industrial policy, and I am obviously in favour of these. Then there are other amendments that call into question the existence of a joint accession treaty or which change the nature and balance of the report, which clearly I do not support.
This morning we made the historic decision to open negotiations with Turkey. I believe that concluding them with Romania and Bulgaria, and with Romania in particular, is, in contrast, a logical decision, and people would not understand if we did not do both of these things together.
. Mr President, it is a great pleasure for me to be able to inform you here formally that on 14 December 2004 the General Affairs Council also closed the negotiations with Romania. As I said when referring to Bulgaria, it is a new step towards a really reunited Europe based on mutually accepted principles of democracy and the rule of law.
I will elaborate briefly on the process of closing the last challenging chapters with Romania and focus on the monitoring system developed to ensure a proper start for Romania within the European Union.
The two remaining chapters, which have been regarded as the most difficult ones – competition policy, and justice and home affairs – were technically closed by the General Affairs Council on 14 December 2004. I believe we have been able to find appropriate solutions for all the issues raised in those final weeks through close and constructive cooperation between the Commission and the Council.
However, closing these two chapters means that the real work continues for the Romanians. Over the next two years Romania will have to make real and sustained efforts in order to be truly ready for membership. Good intentions are not enough: these must be matched by progress on the ground, in particular in the implementation of commitments.
The EU will of course continue to support the preparations at all levels: the Commission will enhance the monitoring of progress commitments undertaken in all areas of the . We learned from representatives of both governments that monitoring systems helped them very much in continuing, and even intensifying, the reforms needed.
On competition policy, this chapter is at the core of the internal market and European economic integration. The proper enforcement of EU competition rules is a precondition for creating a reliable business environment and requires appropriate administrative capacity. This is a long-term process.
It is for those reasons that competition discipline is also a key aspect of the Europe agreement. Other key aspects are legislative alignment and the institutional and administrative structures in Romania. What needs to be done to bring all legislation, including secondary legislation, into line with the requirements in the areas of antitrust and State aid, in particular in relation to fiscal aid?
The Romanian Competition Council should be given the powers, resources and the well-trained staff it needs to fulfil its role. This Council should prohibit any measures which would be in contradiction with the State aid and the Europe agreement.
Let me turn to the steel sector, which is a sensitive sector across the EU. Romania has asked for a prolongation of the so-called 'grace period' under the Europe agreement for restructuring the steel industry. Again, we only agreed to this now it is clear that Romania will abide by all the commitments and all the conditions set out in the EU's position. These commitments include drawing up a national restructuring programme as well as an individual business plan, capacity reduction and dismantling of the installations.
The European Union expects Romania to respect all its commitments and take all the necessary measures within the deadlines laid down in the EU's position. In this context, I should recall the safeguards we have at our disposal. In October 2005 the Commission will present to the Council a written report assessing Romania's progress in the area of competition policy. Any serious shortcomings observed in this report regarding Romania's obligations under the Europe agreement and/or the fulfilment of the commitments can form the basis for a recommendation by the Commission to invoke safeguards, in particular the one postponing Romania's accession by one year. Here the Council can decide by a qualified majority.
On this understanding, I have come to the conclusion that this chapter does not require further negotiations. Let me say that it is now in Romania's hands to ensure that it meets all its commitments in this chapter, allowing Romania's smooth integration into the European Union.
Turning to justice and home affairs, this is a chapter which is both extensive and complex. It is at the heart of our objective of maintaining and developing the European Union as an area of freedom, security and justice. It has a direct bearing on the lives of every EU citizen, and is therefore a key part of the which must be respected.
Negotiations on this chapter have been long and detailed. Romania has made a considerable number of firm commitments on all areas of the justice and home affairs . There are several areas to which particular attention should be paid, such as implementation of the Schengen action plan; ensuring a high level of control and surveillance at the external borders of the Union; implementing the reform of the judiciary; stepping up the fight against corruption to ensure that corruption cases are dealt with in a swift and transparent manner; making considerable progress in filling the large number of vacancies in the police forces; as well as developing and implementing a coherent multiannual anti-crime strategy. These issues have also been addressed in Mr Moscovici's report on Romania.
The Union will closely monitor Romania's implementation of all its commitments related to justice and home affairs, right up to the moment of accession in order to meet EU standards. This includes adhering to the planned legislative schedule and taking further measures to develop the institutional and administrative capacity of all Romanian law enforcement authorities and of the judiciary.
We believe that this should be possible if the necessary political effort, as well as the required financial and human resources, are deployed to this end. If, however, any serious shortcomings are observed in the fulfilment by Romania of its commitments and in particular any of the specific commitments listed in the EU position, this can form the basis for invoking the safeguard clause postponing Romania's accession by one year. Here again, the Council can decide by qualified majority.
The European Union will continue to monitor closely Romania's preparations and achievements, including the effective implementation of the commitments undertaken in all areas of the and in particular the areas of justice and home affairs, competition and the environment. To this end, the Commission will continue to submit annual reports on Romania's progress towards accession, together with recommendations if appropriate.
I welcome the statement in the report by Mr Moscovici that the European Parliament will monitor the developments in Romania as well and encourage the new Romanian Government to fulfil all the commitments made during the negotiations.
It is quite clear that the report adopted by the European Parliament in March 2004 has fulfilled its purpose as a wake-up call to the Romanian Government. That is how the Romanian Government has perceived it; and it has convinced it to intensify the accession strategy and policies. I was delighted to learn that Parliament, in its latest report about Romania, could subscribe to the recommendations of the regular report of the Commission.
Since then – and I paraphrase the wording of the Commission – we all have made every effort to meet the European Council objectives to bring the negotiations with Bulgaria and Romania to a successful conclusion in 2004, on the basis of its own merits, with a view to signing the Accession Treaty as early as possible in 2005, and we all expect Bulgaria and Romania to fulfil the economic and criteria and to be ready for membership on 1 January 2007.
– Mr President, ladies and gentlemen, I should like first of all to thank Mr Moscovici for tabling a report that is both balanced and in-depth. The Commission has always warmly welcomed the European Parliament’s constructive engagement in the process of Romania’s accession to the European Union. I should also like to thank the Council for its productive cooperation.
Mr President, your report of March 2004 was a real 'wake-up call' for Romania. Being tough and very demanding, it finally helped to bring about further progress in the accession negotiations. It led, with the Commission's impetus, to a series of reforms, which were listed in Romania’s famous 'To Do List', under which the Romanian authorities put greater emphasis on improving political and economic governance.
As Mr Nicolaï said, the Union will now finalise the accession negotiations with Romania on Friday. However, I underline that concluding the negotiations does not mean the end of the work. On the contrary, the two-year period to 2007 must be used by Romania to become a full-fledged Member State: plenty of hard work, commitment and especially delivery is needed. We will carry out an enhanced monitoring of compliance with the commitments entered into and of ongoing preparations in general.
For Romania and Bulgaria, we have agreed a new safeguard clause covering the period between closure of the negotiations and actual accession. This clause provides for the postponement of accession by one year if there is clear evidence that Romania will be manifestly unprepared to meet the requirements of membership. The Member States could then activate the suspension clause by unanimity, on the basis of the Commission’s recommendation.
Let me also point out that in the chapter concerning competition and state aids, the Commission was not able to propose a provisional closure of negotiations. However, the Council, due to earlier political commitments, chose to close the negotiations by the end of 2004. Moreover, in regard to justice and home affairs, the Council asked for more reassuring enforcement mechanisms. Therefore, in close cooperation with the Netherlands presidency, the Commission worked out a proposal for a reinforced monitoring mechanism linked to safeguard clauses in these two areas: justice and home affairs, and competition and state aids.
In these areas, the suspension clause can be activated by a qualified majority of the Member States, which gives it stronger credibility than if it were only activated by unanimity.
I would like to emphasise here that I fully endorse the provisions of this clause. Should the monitoring by the Commission show that Romania is not properly prepared for membership, we should not hesitate to recommend that the Council invoke this suspension clause. To be absolutely clear: the aim of this clause is not to penalise Romania, but to protect Romania and the EU Member States from any negative effects that Romania’s possible manifest unpreparedness for membership might entail.
Before closing, let me briefly touch upon the political situation in Romania. I know that Parliament is concerned about alleged irregularities in the parliamentary and presidential elections that recently took place in Romania. I am also aware of the assessments made by several Romanian NGOs. However, I would like to recall that the OSCE election assessment team stated that overall the administration of the Romanian elections 'seemed professional and efficiently organised'. I also note that the OSCE has assessed the overall conduct of the election as satisfactory in the second round. Moreover, both presidential candidates accepted the final results of the presidential elections. I trust – and this is important for the European Union as well as for Romania – that the new president-elect and the forthcoming government in formation will be determined to continue with the reforms that are needed for Romania to accede to the European Union. That is very much in the interest of Romania and Romanians.
Let me conclude by saying that I endorse the conclusions of the report by your rapporteur, Mr Moscovici, which are, in general, in line with the 2004 Regular Report. The Commission will continue to keep Parliament informed of Romania’s progress towards accession.
. Mr President, the Committee on Budgets would like to point out that the financial pre-accession aid granted to Romania in 2004 has amounted to EUR 825 million, which comes from the national PHARE programme and the SAPARD and ISPA instruments. I would also like to point out that the total volume of this aid is approximately equivalent to 1.4% of the country’s GDP.
As in the case of Bulgaria, the Committee on Budgets is pleased about the establishment in spring 2004 of the new funding framework for the accession of Romania. It is also pleased that, as for Bulgaria, the Commission has proposed restricting this package of aid to a period of three years in order that it may be adapted to the future political needs stemming from the new financial perspectives that are going to be approved. All of the financial aid will depend on these new financial perspectives, but from 2009.
Unlike what happened in the case of the report on Bulgaria, in this case the Committee on Budgets wishes to stress the need to make sustained efforts to enhance Romania’s administrative capacity with regard to the essential fields of customs, VAT and statistics on gross domestic product. This means having appropriate capacity to collect and control VAT and customs duties, and to calculate gross domestic product credibly, precisely and exhaustively, in accordance with the SEC 95 rules.
. Mr President, I would firstly like to congratulate the rapporteur, Mr Moscovici, on the excellent work he has done on this report on Romania. I would also like to thank him for his open attitude and his spirit of compromise.
Mr President, in the last two years, Romania has made very significant progress on its journey towards integration with the European Union. I naturally welcome this progress.
A decisive step has been the conclusion of the negotiations at the accession conference held yesterday. The closure of these negotiations is expected to be confirmed at the European Council this week, but it is clear that the work is not over.
In fact, Romania has important work to do before the accession scheduled for 2007 can take place. I am not only talking about the procedures necessary for full ratification of the Treaty; it must also intensify its efforts in a series of essential areas. To this end, it must carry out the reforms in the field of public administration, it must improve judicial administration and ensure that it is independent – a field in which it adopted an important legislative package a few months ago; it must enhance the fight against corruption, a serious problem which continues to affect the country. And efforts are also needed in the field of preserving the environment.
In short, the report which will be presented to plenary tomorrow specifies in detail many areas in which the Romanian authorities must continue to make efforts.
Mr President, my position and the report essentially consists of the following: on the one hand, an open and positive view of Romania’s accession to the European Union within the scheduled timescale. On the other hand, a demanding position in relation to the efforts Romania must make, which will require determination and perseverance.
I believe that this is the clear twin message that the Romanian authorities now in office following the elections of recent days must receive. Through this report, the European Parliament is saying yes to the integration of Romania, but it will be monitoring that country’s compliance with all of its commitments.
This Parliament must follow the efforts the Romanian authorities must make very closely. We are also counting on the information that the Commission must send out regularly to us in this regard, as the Commissioner has pointed out.
Finally, on this journey Romania still has to make towards accession, it can count on our vigilance, but, of course, it can also count on our assistance and our impetus.
. Mr President, ladies and gentlemen, I too should like first of all to congratulate the rapporteur on a very good and well balanced report. The report mentions both the positive and the negative aspects, the strong points and the weak points, which Romania will have to address.
On the positive side, the report clearly states that Romania meets the Copenhagen political criteria, that it has strengthened the stability of its institutions that guarantee State democracy and human rights, and that the situation has improved in the field of protection of human and ethnic rights, with regard to both the Hungarian minority and the Roma minority. On the positive side, Romania also fulfils the criterion of a functioning market economy and, moreover, has implemented and is continuing to implement a programme of structural reforms. If we look at the economic results, the economic statistics for Romania, we can see that the country has one of the strongest growth rates in the whole of Eastern Europe.
Naturally, Romania still has to make considerable efforts and make significant progress, however, before it can be accepted into the European Union. Both Mr Nicolaï and Mr Rehn have referred to certain aspects in detail. I should like to mention a few of them: the areas of justice and internal affairs, like everywhere in Eastern Europe, the fight against corruption and against organised crime, and also border controls. Problems also remain in the fields of economic competition, of state support and, of course, of protecting the natural environment.
In spite of everything, however, I believe that Romania is well on the way. It is up to Romania and Romania alone as to whether it will manage to eliminate all the weak points in the coming months. If it does succeed, I am of the opinion that the treaty should be signed in 2005 so that Romania, along with Bulgaria, can be accepted into the European Union in 2007.
. Mr President, it has been a pleasure to work with Mr Moscovici on this fine report. Indeed I enjoyed and valued his work in his earlier capacity as a minister. It is just as much of a pleasure to work with him as a rapporteur. I thank Mr Moscovici for this fine work.
I believe that President Iliescu – as he retires from his second and final term of office – and his government, as well as Prime Minister Nastase, have concluded their work on a high note. They should be proud of their successful achievement of the enlargement process for Romania.
It is easy today to damn Romania with faint praise, to say that she has done well but has a huge amount more to do. That may indeed be true, but let us recall the low position from which she has come and has advanced so rapidly. None of us would have dreamed five years ago, when the Helsinki Council declared Romania to be one of the 'regatta principle' countries, that she could have completed the chapters so rapidly and indeed so well.
All the chapters are closed. Of course, implementation must be high on the agenda of the new government and it will have to have very competent people to implement this matter. They have to apply the properly and respect the deadlines. A great deal of capacity-building has to happen. Administrative capacity is vital in applying the as well as ongoing training of staff.
However, let us remember what an enormous amount has been achieved. One of the ways in which we could help is by trying to stop the brain drain. Romania needs its young people very badly. We should do all we can to strengthen the position of higher education in Romania, to help the country offer jobs, training and workshops to young people. It would be very easy, as Romania comes ever closer to the Union, for us to be a magnet for her young people to leave the country. That would be a very great pity. It is those young people who will assist Romania in implementing the correctly and improving the absorption capacity for the funding that the Commission is putting in.
I congratulate the Commission too for the very dedicated work which colleagues and I have seen carried out over the last few years.
I have put forward one amendment, at which I would ask Mr Moscovici and other colleagues to look carefully. They have acknowledged that I have been concentrating in particular on the issue of children. While I understood and respected Mr Moscovici's support for Prime Minister Raffarin's request for an international commission to re-examine certain sensitive cases on humanitarian grounds where there have been problems with inter-country adoption, nonetheless, I wonder if colleagues might consider accepting my amendment to paragraph 17.
Mr Moscovici's report requests an international commission. That is one outside the European Union. My own amendment asks the Commission to take up this matter with the Romanian Government – which is right and proper – and also to report back to the government of Romania and – since I know that colleagues are concerned about this – to the European Parliament as well. Perhaps Mr Moscovici and I could discuss this. I am sure he would find that it is more in keeping with the spirit of the Treaty.
.  Mr President, ladies and gentlemen, let it be clear that this is not a debate between those in favour of Romania’s accession to the European Union and those who oppose it. My group does not have any fundamental objections to Romania’s membership either, not even on 1 January 2007.
This is a debate, however, between those who think that, except for a few loose ends, Romania is ready, and those, myself included, who think that it is not, and see that as a reason why we cannot give the go-ahead right now. I am, in all honesty, surprised at the position of some groups. The very same Members of this House who rightly attached great importance to human rights during the vote and discussions about Turkey, a country that is on the very threshold of negotiations, are, in the case of Romania, a country that is completing them, prepared to overlook just about anything where the same Copenhagen criteria are concerned. There are yet other Members in this House whose view of reality has, quite honestly, been somewhat clouded by the fact that members of their parties are probably involved in reprehensible affairs, or because they hope that, after the recent elections in Romania, everything will be very different overnight. Hope for improvement is fine, but we should not be naive. The problems in Romania are immense, so much so that there is no doubt in my mind that we cannot give them the green light.
I will give you two examples. Over the past few years, there has been no improvement in the situation of journalists and the media in Romania; indeed, it has changed for the worse. The number of attacks on critical journalists has increased and the criticism levelled at them was often connected to cases of corruption. All NGOs, all the organisations that we always praise so highly – Transparency International, the Open Society Institute, the OECD – all have one message: corruption is still rife in Romania and should not be underestimated. Of course, everyone here will state that corruption is to be combated, but how seriously can we take a party which has a majority in the Romanian parliament and a member of which – also a former minister – had to step down a few years ago on account of corruption, and is now vice-chairman of that same party and a candidate for the senate?
In my view, this, together with Amnesty International’s reports about the truly abominable treatment of psychiatric patients, can only lead to one conclusion, namely that Romania should wait for a little longer. That is why I should like to ask the Commission why it should not draft a separate report next spring, for example, on the aspects which everyone, including the rapporteur, worry about, namely freedom of the press, corruption, independence of the judiciary? The Commission does compile a report on possible problems concerning competition, but refuses to devote a fresh report to human rights problems. Why should state support be a stumbling block and human rights not?
To those who say – and that is also a comment with regard to the Commission and the presidency – that we still have the suspension clause at our disposal, which enables us to delay Romania’s accession by one year, I should like to state clearly that this suspension clause can only be invoked if there is a unanimous vote in favour of it. In other words, if one country in the Council refuses to cooperate, then it will not happen. What about qualified majority? Regrettably, that can only be applied to a number of specific areas, and freedom of the press is not one of them.
In my view, Parliament should not relinquish its power by giving the go-ahead now and, logically, doing the same thing in March. Parliament must take itself seriously. I would like to quote from a major Dutch newspaper: 'With friendliness that lacks honesty, Europe may become big, but it is growth without substance, greatness without inner strength’. The strength of the European Union is to be found in principles that apply universally, including to political allies.
.  Mr President, Romania has a long tradition of authoritarian and undemocratic government, Left-wing and Right-wing alternately. This tradition goes hand in hand with an intolerant attitude towards its ethnic minorities – Hungarians, Roma and Germans. A great deal of attention is always paid to major dam projects, enormous factories and monumental buildings, but not to vagrant children menaced by glue sniffing or prostitution, or to serious environmental pollution. In Rosia Montana, there is still the risk of a gold extraction project going ahead, which will use chemical substances capable of seriously polluting the soil and river water in the long term. In the cities, the monumental facades hide decay, neglect and poverty. Freedom of the press and independence of the judiciary do not meet European standards. In neighbouring Moldavia, which came under Russian rule in 1940, there was initial support for reunification, but, as Romania has little to offer at the moment, that support has now ebbed away.
At present, many Romanians look up to America and the dollar above all, and, to a lesser extent, to Turkey, which is regarded as a major economic partner and an example of a self-assured country. At international level, Romania is currently, like Turkey, a close ally of the United States, so much so that it is hindering cooperation with the International Criminal Court in The Hague.
Complaints about election fraud were lodged again recently. I do not expect the careless interpretation of parliamentary democracy to disappear following last weekend’s election of a president from the other side of the political spectrum, who is also likely to determine the composition of a new government. This new government will probably take the view that the previous government was too meek in its negotiations with the European Union and that it had allowed itself to be humiliated.
In its previous composition, this parliament was extremely critical about the possibility of Romania fulfilling in the short term the current EU criteria in terms of democracy, human rights and the environment. That is why it seemed certain that Romania would be joining later than Bulgaria, together with Croatia at the very earliest. I am surprised at the recent U-turn within the Committee on Foreign Affairs and the rejection of a number of critical amendments. The fear that Romania might be humiliated and the EU’s ambition for speedy territorial expansion now appear more imperative than solving problems. The Confederal Group of the European United Left/Nordic Green Left would like to welcome Romania to the European Union as quickly as possible, provided that, as is the case with Turkey, solutions have been found to the problems in the areas of democracy, human rights and the environment, and this is still a huge obstacle at the moment.
.  Mr President, as a former ship’s captain, the newly-elected President of Romania, Traian Basescu, knows a thing or two about choppy waters, which gives him a considerable edge, for the ship of state of his native country, where he will be taking the helm, is currently facing rough seas. Moreover, Basescu will be the first to admit this frankly. In an interview with the of 26 November, Basescu, who is at present the mayor of Bucharest, gave this explanation of why he is striving to turn his country round politically: ‘The problem is corruption which, in this country, has been elevated to a form of government’.
The report by Mr Moscovici is just as clear about Bucharest’s failings as it makes its way to Brussels, and we sincerely appreciate the way in which he has done this, quite rightly tracing Romania’s shortcomings in terms of all the accession criteria, including the political conditions. In the discussion of previous reports of this House about Romania as a candidate country, I asked for attention to be paid to violations of the freedom of the press. Unfortunately, this report mentions these violations again in Paragraph 8. It is as plain as day that there is physical aggression against investigative journalists, and that the government exerts pressure on financially weak media.
In his recent book ‘Threatened journalists, beaten journalists’, the author and journalist Malin Bot confirmed this depressing image. The book is an outright indictment of the prevailing press restraint in Romania. Mr Basescu and his political sympathisers therefore have their work cut out. Incidentally, in our regions, in Western Europe, we should take note of what Malin Bot has to say about the dubious role of Western publishers who have bought up many Romanian papers, and who, in his words, ‘do not come to Romania to defend democracy, but simply to make money’.
I hope that a new Romanian Government takes the European accession criteria entirely seriously from the word go. In the final analysis, it is not fair to blame them for the commitments that have not been complied with by the Nastase government. This list is long and weighty. Moreover, time goes on; it is fortunate, with the desired accession date of 1 January 2007 in mind, that the incoming President Basescu realises this all too well. That is why he deserves all our attention and support in this undoubtedly difficult period. This House expects the Commission to strictly enforce the security mechanism agreed upon with Bucharest.
To finish off, I should like to draw Bucharest’s attention to one paragraph in the Moscovici report: ‘calls on it to speed up the restitution of property and adopt legislation on the restitution of churches’. At the same time, I would ask the Council and Commission to closely monitor the implementation of this long drawn-out issue. The Dutch Presidency has already made a pledge to that effect to its own parliament. In a fine review in a German quality newspaper yesterday, I read a razor-sharp satire on the political degeneration of Romania under post-Communist rule. The author aptly parodied the title of Prime Minister Nastase’s campaign document entitled: ‘From Karl Marx to Coca-Cola’, claiming that a document entitled ‘From Karl Marx to Al Capone’ would be just as truthful. We very much hope that Romania, under President Basescu, will break this persistent political spell. The surprising outcome of the second round of the presidential elections appears to be an encouraging sign of this.
– Mr President, ladies and gentlemen, the New Italian Socialist Party wishes the incoming President Basescu all the best in his work.
The countless young Romanians who have supported him over recent months and are jubilantly filling the squares and streets of Bucharest and the rest of the country are, regardless of their political affiliations, pinning on him their hopes for change and for a different, new and better future.
Mr Basescu has a difficult and yet rather exciting task ahead of him: to steer his country on the new courses of modernisation, anti-corruption measures and full compliance with human and civil rights, as well as the permanent adoption of democratic structures. We hope – or rather, we are sure – that the end of that journey can only be the total integration of Romania into the political and socioeconomic bloc of the European Union.
While we note with satisfaction the goals that have been achieved, our task over the remaining two years will be to ensure that concrete, real and significant improvements are made in the many areas that still fall short of European standards.
I refer in particular to the qualitative leap that is urgently needed in the field of human rights, especially with regard to the requests of the Roma minority, which often suffers discrimination with the acquiescence of government authorities. The Roma make up 2.5 million citizens who live on the edges of society in totally unacceptable conditions.
I also refer to the requests and aspirations of the Hungarian minority, which consists of 1.5 million people; the treatment of the disabled; the shameful condition of the health infrastructure, especially those facilities housing patients with mental problems; the violent methods and actual physical abuse practised by the forces of law and order; a judicial system that fails to meet the criteria of efficiency and independence; as well as media that are still not entirely free.
On visiting the country, I was struck and disturbed by the many – too many – children wandering the streets alone. We must demand a concrete commitment from the government on this issue. It is a legal and moral obligation, not an option. Everything possible has to be done, then, to ensure that every child in Romania, as in Europe and the rest of the world, has the right to a peaceful, happy childhood and the right to smile with hope for the future.
Mr President, I have been a Romania-watcher for five years now, ever since I took up the case of a London constituent of mine, Prince Carol Mircea. He demonstrated clearly to me that the Romanian Government, through its Prosecutor General, had repeatedly intervened on one side – allegedly under instructions from President Iliescu – of the civil case against Carol's half brother, ex-King Michael of Romania.
I was therefore particularly delighted at seeing the independence of the Romanian justice system. Not only has Romania now abolished the Soviet-era right for the state to intervene in civil cases, but recently, when the previous government tried to circumvent the royal palace's property claim dispute by a bill of compensation in the Parliament, the Senate threw it out, citing the fact that it was before the Supreme Court. So, things are improving in terms of the independence of Romania's justice system. Clearly, Mr Basescu's victory in the presidential elections shows that Romania is also moving rapidly forward in reform terms. The surprise result definitely scotched all the allegations that the election would be stolen by cheating by the authorities.
Romania is far from perfect and the fight against corruption and organised crime will be priority number one for the new government. More work needs to be done on minority rights, including the large Roma population and the Hungarian population. Also let me make a plea against a rigid imposition of the moratorium against foreign child adoptions, as many families from countries as diverse as Italy and Israel have developed bonds with children in orphanages. It would be cruel and inhumane to terminate the process arbitrarily at this late stage. I welcome the Romanian Government's decision to establish an international committee to resolve this delicate issue.
As Vice-President of the Ukraine Delegation, I believe that outstanding disputes such as the issue of territorial claims by Romania over tiny Snake Island in the Black Sea, which is currently under Ukrainian control, need to be resolved before 2007. Here, the ownership of the exclusive economic interest zone is essential, as oil is believed to be present. Good relations with Ukraine, which is now establishing itself as a fully-fledged European democracy, are important for the future.
Another issue is the border area of the Danube Delta, where there are concerns that a Ukrainian-built navigable channel is upsetting the surrounding wetlands and hence also the unique local habitat for rare bird species. More distant is the whole issue of cooperating with and stabilising Moldova and the Transnistria question that goes with it. Interestingly, if Mr Yuschenko comes to power in Kiev on 26 December, the days for the Tiraspol regime of Transnistria are numbered, hence the Russians' desire to deny Mr Yuschenko victory. Has anybody investigated whether the Tiraspol regime may also have had a role to play in the poisoning of Mr Yuschenko?
I believe Romania will be ready to join the European Union by 1 January 2007 with Bulgaria. I welcome both as EU Member States, although I do not see the two as chronologically coupled automatically.
Lastly, of course, there are the safeguard clauses which allow date slippage if Romania falls short of its requirements under the ; but nevertheless I fully support the Moscovici report and look forward to Romania joining us in the 25 Member States by 2007.
– Mr President, ladies and gentlemen, I should like to congratulate Mr Moscovici on his very objective and well-balanced report. I fully agree with Mr Rehn and Mr Nicolaï, who I feel have expressed very objective opinions.
Romania’s accession is beneficial to Hungary for two reasons; on the one hand, good neighbourliness, and on the other, the issue of the minority Hungarian community, with more than half a million Hungarians living in Romania. That is why I can say that it is in our national interest for Romania to accede in two years’ time.
Ladies and gentlemen, I should like to thank the Nastase Government, which has done a great deal to bring about the historic reconciliation between Romania and Hungary. Today we have a strategic partnership. It is true that in all honesty much remains to be done, but considerable progress has been made over the last ten years.
I should like to stress three key issues that need to be resolved. The first is genuine decentralisation, and a real devolvement of power to the regions. The next is the protection of the environment, as clean rivers are a cross-border issue. Finally, there is the question of the minorities, the Roma and the Hungarians.
I do not wish to make the implementation of different forms of autonomy a prerequisite to Romania’s accession, but it would be helpful to open negotiations with the new government, namely tripartite negotiations between the Romanian Government, the Hungarian parliamentary party and the Hungarian Government, as was done in the case of South Tyrol and the Åland Islands in Finland. The European Union offers helpful precedents here. It would therefore be desirable to start the negotiations, and I fully support Romania’s accession without delay.
It is perhaps Romania that has the worst legacy of all the former communist countries. Ceaucescu and his associates destroyed the country, ruined its economy, fragmented its society and intimidated its citizens. The last fifteen years are far from being a success story as the postponement of reforms wasted several valuable years. I therefore hope that the newly-elected leaders, President and Government of Romania will set about facing the challenges before them with redoubled effort. There are two tasks that I especially would like to mention. The first one, where there are considerable deficiencies, is the social integration of the Romanian Romany minority comprising of over two million people, who are in a very difficult situation. The second one is giving a higher priority to environmental issues, since the state of the environment in Romania is far behind that of the other candidate countries. Regulations not only have to be adopted, but they have to be implemented as well. Let me remind you of the very dangerous mining project of Rosia Montana, threatening us with severe environmental disaster.
The road that leads to the completion of negotiations is long and rugged, and I congratulate Romania’s leadership on their success. From now on it should focus on adopting the . I hope Romania will fulfil the obligations and will become a member state in 2007. This is in our interest and in Romania’s interest. I therefore think that Mr Basescu’s demand that two chapters should be reopened for negotiations is highly risky. It jeopardises Romania’s accession in 2007, and delay is not in the interest of either Romania, or the European Union. Romania has made great sacrifices in order to be able to work towards becoming a member of the Union. I firmly believe that it is in our best interest that Romania joins as soon as 2007, and Romania must realise that several obligations simply must be fulfilled on the way. This is why I find this topic so crucial and ask the Commissioner and the Commission to continuously monitor Romania’s progress in this matter, as it is not only in our best interest but also in the interest of Romanian citizens.
Mr President, in the environmental sphere, Romania at present lags very far behind in terms of what is required by EU legislation. In spite of the fact that it has been given very long transitional periods where important environmental regulations are concerned, it has not implemented different legislation. Where, in a number of areas, such legislation has in actual fact been enacted, it has been so on paper but not in practice.
Last year, we sent a delegation from the Committee on the Environment, Public Health and Food Safety to the Department of the Environment in Bucharest. The delegation examined quite a few of the more controversial projects, and our view was confirmed: the pace of reform in the environmental sphere needs urgently to be stepped up.
There is a special project I think the Commission should keep a particular eye on over the next few years. It concerns Rosia Montana, a proposal to construct Europe’s largest gold mine in Romania. It is a project that will have huge environmental repercussions. Among other things, large quantities of cyanide will be used in this sensitive area. The issue is that of whether Romania will comply with current EU legislation, for example the provisions governing environmental impact assessments and the water directive. The issue is also that of whether Romania will successfully comply with the forthcoming new directive on waste from mines and its environmental repercussions. I should like to call upon the Commission to examine the Rosia Montana project particularly carefully to see if there really is successful compliance with the EU’s environmental requirements, which I consider to be minimum standards and ones with which compliance is also being demanded by the local population in the area.
– Mr President, ladies and gentlemen, I join in with the many positive comments made to the rapporteur, Mr Moscovici, regarding the balance of his report. While not ignoring any of the critical areas in the process of Romania’s preparation to join the European Union, the report shows a clear appreciation of the notable efforts made and the results – albeit still partial – achieved by Romania in that process.
This morning, with great aplomb, this Parliament gave the green light to the procedure for Turkey’s preparation to join the European Union. I am in favour of Romania’s accession for exactly the same reasons that have led me to express my strong hostility to Turkey’s entry. Romania is Europe; Romania has a civil and political society based on values which, despite their undeniable highs and lows, have to be regarded as perfectly comparable to the values on which the European Union is based.
Certain areas in which basic measures are still needed certainly deserve encouragement and support. They include the multiannual anti-crime strategy, the state aid issue (a subject particularly close to the hearts of us liberalists), the sensitive question of the return of property and churches, as well as the modernisation of a judicial system that does not appear to be compatible with a society such as Europe’s, which is characterised by systems that are not subject to direct influence and control by the state.
I have just listened to the speech by a spokesman for a political party that voted for the accession of Turkey, who repeated the harsh remarks made by NGOs about respect for human rights in Romania. I should like to have heard the same observations made about Turkey as well: in that case they would have been decidedly more justified.
It is, however, absolutely necessary to call the Romanian authorities’ attention to the urgent question of illegal immigration. One Member has referred to the children, who understandably had an emotional effect on him during a visit to Romania. I do not need to go to Romania, because you just need to drive around the streets of Turin, Milan, Genoa and Rome to see Romanian children exploited by criminal organisations. We have to put a stop to illegal immigration, and Romania has to defend its external borders and actively collaborate in stamping out this activity, which does no credit to the civilisation of Eugen Ionescu, Mircea Eliade and the many other great writers and thinkers of a civilisation that we feel is close to us and which we share.
Romania’s citizens have a place in the European Union, there is no question about it. One of the reasons why we mutually need each other is because through accession, the underlying principles of the Union, decentralisation and local self-government may help improve prospects for the future of the Hungarian minority there, including one and a half million people. The question is about fulfilling commitments: will Romania be able to adopt the that all Member States are obliged to fulfil? The Union seems to be more lenient towards Romania than it was towards those countries that joined in May. Mr Moscovici’s report critically examines how Romania has met the criteria so far. I would like to compliment him on his skill at compromise, as he included several of my proposed amendments into his report, making his arguments firmer. The report examines areas of severe deficit: the independence of judicial proceedings, the discriminatory legislation on election rights and the return of ecclesiastical goods.
Let me take this even a step further and point out some of Romania’s deficiencies in fulfilling the Copenhagen criteria, highlighted by the election-related abuse on November 28. As a Hungarian delegate, I feel obligated to list the temporary exemptions in the field of environmental protection that Romania asked for. Hungarians are apprehensive about these exemptions, as they would have a direct effect on the quality of water in Hungary and thus have requested that the Hungarian Government reopened chapters of environmental protection, which have just recently been closed. It is exactly because of the uncertainties of such commitments that I would like to emphasise how important it is to monitor strictly the period between signing the accession treaty and the actual time of accession. If necessary, the processes of the two candidate countries should be separated and they should receive individual performance-based evaluation. Regular progress checks are very important, and Parliament must also take part in this process, so that by the time Romania joins the Union, we can feel reassured and confident as to their preparedness. I belong to those who most sincerely hope that our doubts will be scattered by Romania’s positive performance in the near future.
Mr President, in my view, last Sunday's presidential elections have indeed demonstrated that democracy in Romania is very vibrant and is also working well. This has not always been the case, and so we have every reason to be gratified. Let us hope that the dynamic forces which have now been released will genuinely be channelled into driving forward the reforms and that the political process in Bucharest will not be obstructed. All we can do is hope.
I was a member of the Delegation to the EU-Romania Joint Parliamentary Committee from 1999 to 2004. If we compare 1999 and today, the country has obviously made substantial progress. Notwithstanding all the criticism in specific areas, it must be said that the previous government under Anastase achieved a great deal for Romania. Major progress has genuinely been made in many areas. However, we cannot ignore the fact that the Romanians still have a lot to do. Not enough has been done to achieve the standards that apply throughout the European Union. I can only repeat what many of my fellow Members have said: an independent judiciary – which means a judiciary which is independent of the executive and individual political forces – is in fact a prerequisite for Romania's cooperation within the EU. There is still some ground to be made up here. I also hope that corruption can be combated more effectively. Corruption is robbery at the expense of Romania's citizens, and the new President has pledged major anti-corruption measures which will hopefully target not only the 'small fry' but also the big fish. Corruption must be tackled irrespective of position or status, for it is theft from the Romanian people.
In my view, it would be quite wrong for Romania or the EU to create new obstacles at this point in time. The negotiations should be concluded, and I would like to thank Mr Moscovici, the rapporteur, for presenting such an excellent report. 2007 must be the date when we welcome Romania into the European family, and thus integrate it into European standards as well.
Mr President, let me be clear. I am very much in favour of Romania acceding, but all in good time and preferably in accordance with the agreements made. In order to complete the negotiations, it simply needs to fulfil the prescribed conditions and criteria, so it is quite beyond me why the Commission should, with a straight face, claim that Romania meets the Copenhagen political criteria, while at the same time it reports extensively on the influence the executive power exerts over the outcome of court cases and confirms that corruption is still rife and discrimination – including that against the Roma – is still very much on the agenda.
It appears that this House’s rapporteur, too, does not have any problem with stating in the first paragraph of his report that Romania meets the political criteria, while going on, later on in the report – and rightly so – to express his concern about a few crucial points. The rapporteur goes on to draw the conclusion – which I regard as improbable – that a satisfactory conclusion of the negotiations before the end of 2004 is both desirable and feasible.
My common sense leads me to a completely different conclusion, namely that Romania has not gone that far yet and, consequently, negotiations cannot be concluded satisfactorily before the end of 2004. We have tabled Amendment No 7 for that purpose. Our Amendments Nos 6 and 25 are also important; Amendment No 6 underlines that the progress of all candidate countries is dependent on the assessment of their own merits and that it is for this reason that the use of individual accession agreements as a basis for the accession of Romania and Bulgaria is recommended. Amendment No 25 does the necessary job of bringing paragraph 1 of the report back into line with reality.
I sincerely hope that we can count on your support so that we can get through to the European Council before it is too late, because it has just been confirmed again that the Council has now completed the formal negotiations with Romania. It follows that this debate and tomorrow’s vote are staged performances, but, before the accession agreement is signed in the spring of 2005, Parliament must give its express approval, and I do not see that as being by any means a . I would see it as a good thing if this House were to speak out clearly about the premature and artificial closure of the negotiations with Romania, if it were to be able to put a stop to the considerable arbitrariness in the enlargement process and if it were to keep to the agreements made. The working method that we now see in the process with Romania will, sooner or later, result in the erosion of our community based on the rule of law and in the weakening of the Union.
Mr President, the June List will welcome Romania and Bulgaria as Members of the European Union, just as we shall welcome Turkey, the countries of the Western Balkans and, in time, Ukraine and, hopefully, Belarus.
At the same time, we wish to warn of the problems that will be faced by the EU if we accept a large number of countries as Member States in the very short term – poor and economically undeveloped countries with limited experience of democracy and the rule of law and with large problems involving corruption. The EU is constructed for economically developed countries with stable democracies and only moderate problems with corruption.
The enlargement involving ten countries that has just been carried out and of which the June List was a sincere supporter is, already for its part, causing problems. Accepting poor countries such as Romania into an EU that continues to operate an absurd agricultural policy and a poorly managed structural policy and that is itself wrestling with difficulties in preventing waste and corruption in its own system would be dangerous for the future of the European project.
It might also prove dangerous for Romania. There would be a significant risk of a brain drain. Entering the EU’s agricultural system and being locked tightly into an economic structure without a future would also be a big disadvantage. The election that has just taken place was, however, a big success for democracy in Romania, but both Romania and the EU countries have reasons to wait and see and not to push for premature accession. It may be in the interests of both parties not to rush into full membership.
– Mr President, ladies and gentlemen, I thank the rapporteur, Mr Moscovici, for giving us a balanced report, which points out the advances made by Romania in recent years. Baroness Nicholson of Winterbourne did well to recall the position from which Romania started and the reasons that have made progress so difficult for that country. Even so, Mr Moscovici has also pointed out the limitations and shortcomings that characterise Romania’s situation today.
Some Members from countries that joined the European Union on 1 May this year have called for greater severity. I should like them to reread what was said in this Chamber before their countries joined, when we were looking at how far they had progressed on their path towards joining the Union. In all likelihood they still had considerable shortcomings at that stage but, even so, it was thought appropriate that they should be allowed to join at the agreed time.
In the case of Romania, we also have a safeguard clause, which was not provided in the other cases. I therefore believe it is only fair to give that country the chance to do its utmost over the next two years so that it can be ready when the time comes to actually join our Union.
There is no doubt that there are topics about which our fellow citizens are concerned, the most important of which is the inadequacy of the fight against organised crime. If we were to ask people in the streets of our countries to say how afraid they often felt of criminal gangs, we would surely be inclined to encourage the Romanian Government to do more in that direction. As Mr Leinen rightly recalled, the fight against corruption is widespread in the countries joining our Union.
I should also like to touch on the topic of children. This is a subject that I have addressed extensively in recent years, together with Baroness Nicholson. Child protection issues need to be placed at the heart of our thinking. I believe, however, that the proposal put forward by the rapporteur of having an international commission is a good solution. If we want to prevent those children from spending their adolescence and youth on the streets of our cities or shut up in institutions, we have to take into account the dozens of families that have already made contact with them and would love to be able to give them affection. Let us therefore welcome Mr Moscovici’s suggestion to that effect.
Lastly, Mr President, we need to consider the importance of stability. We shall see whether the outcome of the recent elections in Bucharest will lead to political stability. I believe that that is what we all wish for, because only with stability can there be any hope of seeing Romania ready to meet its commitments.
– Mr President, Commissioner, Mr Nicolaï, ladies and gentlemen, I should first like to congratulate Mr Moscovici on his excellent report, which is indeed, as he said, both honest and clear and does not ignore the shortcomings and failings that we can all still see in the case of Romania, like those associated with the freedom of the press, which is seriously deficient – and I am choosing my words carefully – the delays in ensuring that the judicial and police systems function independently and the corruption which is still all too prevalent.
Ladies and gentlemen, I started my career as a teacher of modern languages, and when I was marking exams or homework I realised that I would become increasingly harsh as I went on, and that I would be much tougher on the last papers than I had been on the first – to such a point that I would take another look at the first ones to make sure that I had been sufficiently fair. Listening to this debate and hearing what some Members have to say, and also recalling this morning’s debate, I wonder whether we are not experiencing something similar here, because it seems to me that we are becoming increasingly harsh with each enlargement.
Is this to say that there are no problems? Of course not. I mentioned them and our rapporteur has clearly indicated where they lie, and said that considerable improvements are essential.
Ladies and gentlemen, I am fairly well acquainted with Romania and have had the opportunity on several occasions to urge those in positions of authority from all political sides to speed up work on implementing the reforms and transposing the necessary legislation and regulation.
Like the majority of the members of my group, I will be voting in favour of the recommendations in the Moscovici report. I will be doing so not only because of my feelings for Romania, where I have many excellent friends, but also because, having visited the country as long ago as February 1990 and seen fresh evidence of the violence of the end of the previous year, I can fully appreciate how far it has already come.
We owe our friends understanding and friendship, but not weak or almost indifferent indulgence. This has always been my attitude towards Romania, and it remains my attitude today. My positive attitude remains fundamentally an attitude of vigilant friendship. I hope that Parliament will adopt the same approach.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I believe that more honesty is called for. I am most grateful to Mr Lagendijk for his demand in this respect, even though we have arrived at different conclusions for Turkey. He is absolutely right: we must demand honesty in relation to Romania as well.
In my view, this obviously means that we must dispense with a few of our dogmas. The first is that deadlines which have been mooted at some point in the past are now regarded as more sacred than the progress made or the realities of the situation. Let me be blunt. We will not do ourselves any favours if we abide by 1 January 2007 as a date for Romania's accession.
Secondly – and Mr President-in-Office of the Council, I am directing these remarks specifically to you, as we had the pleasure of discussing the budget, among other things, with you – we are talking about a period for which we still have no budget, as we have yet to adopt a new Financial Perspective to cover the period from 1 January 2007. If you cling to your second dogma, namely the figure of 1%, we will be unable to cope with this financial burden. We cannot argue that Europe is continually expanding and its agenda is becoming longer, while money is becoming increasingly tight. Please be honest and make it clear that there is no funding. We need to negotiate the Financial Perspective first, and then we will see whether everything adds up.
Thirdly – and again, let me be blunt – I have heard every speaker talk about the problems which we still have to overcome, not us, that is, but Romania, namely corruption, democracy and the rule of law. Just what do we mean when we talk about membership of the European Union? Is this not the precondition, as we learned today at noon? According to the majority of Members of this House, this is not the precondition for the opening of negotiations. I take a different view. Ultimately, however, before we are handed an accession treaty – and we have been told that this will be available within the next six months – everything has to be in place. We are deceiving ourselves if we proceed on the basis that monitoring processes and clauses which are built in but will never come into force because they require unanimity in the Council are enough to justify our confidence and convince us that everything will work out just fine.
That is why I am appealing to you, Mr President-in-Office of the Council, in relation to the drafting of the presidency conclusions on Friday. I realise that you have a problem in that you have little to show for your presidency. However, no one is reproaching you: during the six months in which you held the presidency, Europe was operating below par. We had the European elections, and then it took some time for the Commission to be appointed and confirmed in office. No one can blame the presidency for this. However, you are responsible for ensuring that we do not deceive ourselves every six months. That means that we should not claim, in Council documents, that significant progress has been made and improvements have yet again been achieved when this is not the case.
I therefore appeal to you to be honest when you draw up the presidency conclusions on Friday. I appeal to the House as well: let us take an honest vote on this issue tomorrow.
Mr President, we like to talk about a Europe of values. How does this fit with the decision to admit Romania to the European Union in just two years time unless by some chance there should be a deferral of just 12 months, which hardly seems likely given that we have heard today that the Council has overridden the Commission's concerns in closing chapters, a deplorable example of over principle of which the Dutch presidency should be ashamed.
One of my colleagues said that we are being too severe on Romania. How soft does she want us to be? On the Commission's own admission, Romania suffers from serious and widespread corruption; it has a judiciary which is neither efficient nor independent; it does not possess genuine media freedom; it cannot implement the at local and regional level; it fails to prevent money laundering; it permits the ill-treatment of prisoners in custody; it fails to enforce laws against child and sexual trafficking. Yet this is a country apparently now so close to meeting EU values that we are putting it on a certain course to accession. It is not surprising that the EU may stand accused of being unable to say 'no' to anyone when it sets its sights so low.
The Commissioner says, and I quote from his recent parliamentary answer: 'It seems likely that Romania's future progress will be accelerated by its accession to the EU'. However, neither he nor any of us know whether that will prove true. So far we have been lucky: membership of the European Union has tended to make bad apples wholesome but perhaps we will reach the point where the bad apples infect the rest. You only have to look at Lithuania, near the top of the world league for corruption, or to the United Kingdom, locking up people without charge or trial, to realise that Europe can very easily allow its values to be betrayed from within.
We do not have in place an effective mechanism for dealing with existing Member States that quietly reject the principles of good governance. Perhaps the Commissioner can take a lead in building such a mechanism.
I wish the new Romanian Government well. The results of last Sunday's election give hope for reform, although the result was no thanks either to the Commission or the Council, both of which played right into the hands of the former cynical government.
Romania's problems run deep. Once applicants are allowed through the EU door, the Commission is deprived of its best weapons to secure change. Instead of using the opportunity to apply maximum pressure to gain reform, we seem determined to set it on a conveyor belt to automatic accession. Romania should join the European Union, but it should do when it meets the values of the EU. It would be a grave mistake to set a date for accession now.
– Mr President, maybe Bulgaria and Romania are being wronged by our debating Turkey's accession prospects over the last few days in the European Parliament – and shall also be doing so in the European Union, at the European Council, in a few days' time. I believe that forecasts on the subject of Turkey are overshadowing both the expression and the weighting of our political word.
I should like to start by referring to a topical matter, the finalisation yesterday of the results of the elections in Romania. The new President has been named and the results of the election have been accepted by his fellow candidate, putting an end to any disputes relating to the electoral process.
Nonetheless, the new President will have to achieve the strong backing of parliament if he is to honour immediately the commitments which Romania has given to the European Union. Given the almost balanced presence of the main political forces in the Romanian parliament, cooperation amongst everyone and serious joint efforts will be needed for the successful continuation of European integration.
Ladies and gentlemen, by my reading, Romania has made significant progress, especially in such a short space of time, in coming into line with political and economic accession criteria. Nonetheless, we should not overlook the need for further radical reform, focusing on the efficient combating of corruption and changes in the public administration and in the judicial system, in the aim of securing truly independent justice. In addition, further measures need to be taken in the sectors of border controls, asylum and immigration policy and more drastic action to combat organised crime and corruption.
At economic level, it is considered necessary, , to safeguard macro-economic stability, rationalise the role of the state in the economy and introduce efficient regional and rural development policies and policies for greater regional integration and cooperation with the countries of south-eastern Europe. My personal appraisal is that, with the support of the European Commission and with the precondition, of course, of more intense effort, it is feasible that Romania will be able to comply more fully with the criteria and the values and principles of the Union and sign an accession agreement at the same time as Bulgaria.
Mr President, firstly I wish to thank my colleague, Mr Moscovici, for an excellent report, and one that takes account of different points of view. Candidate countries must be treated equally and fairly. Romania must fulfil the conditions imposed on it, just as the others did when they acceded to the Union. We are not striving for perfection here: none of the present Member States of the Union is perfect.
Problems have been mentioned here today relating to Romania’s home affairs and issues of justice. Mr Basescu, winner of the Romanian presidential elections, promised the Romanians in his victory speech an unsullied administration and an independent civil service. This promise must be taken seriously and must be fulfilled. We have to encourage Romania to bring about reforms.
I wish to emphasise the importance of promoting human rights in the future. Attention should not just be paid to the viability of public administration: human rights issues are at least as important, if not more so. Trafficking in human beings is something for which there must be zero tolerance, both in Romania and elsewhere in Europe. Unfortunately, even the credibility of the present Member States suffers on this issue. We cannot establish a margin of tolerance for trafficking in human beings: it has to be completely prohibited. Romania also needs support in its implementation of the new law on child protection.
Finally, I wish to express my thanks to Commissioner Rehn, as he has promised to keep Parliament very well informed. In my opinion, that is a very important point. Romania should be ready for membership, but the current Member States should also be ready to accept Romania as a member, and dialogue between the Commission and Parliament can only further that endeavour.
– Mr President, the Romanian people have just voted a different political party into power for the second time since the revolution. Does this not prove that democracy is working in this country, which has suffered under both dictatorship and communism?
That is why Romania cannot be compared to other countries, because the after-effects of this twofold oppression are still being felt. It will take several more generations before the insane decisions of a dictator and a secret police, the , cease to affect how people behave.
Our report does not mention the issue of the , which nevertheless presents a significant problem in terms of human resources. In fact, Romania has not yet emerged from this difficult period. Mr President, have we considered that the young people who were born after the dictatorship have not yet reached the age of majority? Where is this nation to find untainted, independent staff, who have not been close to the dictator, who have not belonged to the communist or been part of the to fill posts in these administrations and thus ensure that they are independent, which is what we require?
The progress made towards accession to the European Union should be considered from two different viewpoints: the desire of the political classes for change and the ability to achieve it in practice.
The proposal to delay Romania’s accession that has been made by the very same people who were in favour of Turkey this morning is something with which I have difficulty, and I actually find it extremely arrogant. It is only 15 years since the revolution in Romania, which could just as easily have led to a civil war. We must therefore hope that President Basescu succeeds in forming a coalition that has the national interest at heart, rather than the profile of the different political parties. Although President Iliescu and President Constantinescu, a one-time member of this European People’s Party, have not managed to put in place all of the necessary reforms, we must nevertheless acknowledge that they have brought relative institutional stability to the country.
Let us then, rather than playing the schoolmaster, have some respect for the efforts already made and accurately assess what remains to be done.
Mr President, 2007 will in any case be a great year for Romania because in 2007 a Romanian city, Sibiu, will share the title of European Capital of Culture with Luxembourg. This proposal was made by the Luxembourg Government, and was the subject of a joint decision by the Council of Ministers and the Commission.
The rich multicultural and multiethnic Romanian heritage will certainly enrich the culture of Europe, and Romania should also be seen from the point of view of its cultural riches and the potential of its population, which has been badly bruised by the madness of a dictator and the damaging effects of a totalitarian ideology.
Mr President, this morning I voted in favour of starting negotiations with Turkey. I am also in favour of Romania’s accession, and will seek to ensure that we do all we can to make this a reality. I believe that our rapporteur has drawn the right conclusions in his report, and I am grateful to him.
– Mr President, ladies and gentlemen, I thank Mr Moscovici for his excellent report.
With the accession of Romania and Bulgaria, the fifth round of enlargement will have been implemented, creating a larger, democratic Europe, which will take its place on the world political stage as a place of great promise and profound concerns, distinguished by being the Europe of citizenship. Europe is thus not just a free-market and free trade area with a single currency, but above all it has the ability and desire to peacefully export the model consisting of the rule of law, protection of minorities and human rights, sustainable development, as well as an economy and finances that are efficient and designed to promote cohesion.
That is what the spirit and the letter of the Constitutional Treaty and the Nice Charter affirm. We therefore welcome the successes and steady improvement that Romania has achieved in meeting the Copenhagen criteria in the various fields, as Mr Moscovici has indicated, emphasising, , its respect for its minorities, both Hungarian and Roma. Romania must, however, make rapid progress to fulfil all the accession commitments, especially in the area of the Community .
Structural measures are not enough to combat poverty. Corruption also needs to be fought through preventive measures and all laws need to be enforced. Lastly, we feel that the improvement of legislation on child protection and international adoptions is a positive step. Regarding the latter area, I would call on the Romanian authorities to find an immediate solution to the problem of adoptions hit by delays, which are depriving children of the families to which they are entitled.
In the name of that universal right, which is one of the strong points of the Constitutional Treaty, and in addition to the creation of an international commission to start work straight away, I call on the newly-elected Romanian authorities not to waste precious time and, for Christmas, to give those children the parents that already love them and with whom they can build a better future in a peaceful Europe.
. Mr President, I will be brief. I have heard many positive remarks, most of which I agree with. Of course, there were also many concerns expressed, many of which I also agree with.
There were some critical remarks, with which I do not agree, from Mr Ferber, Mr Lagendijk and others, that Romania is not ready to close the negotiations. I emphasise that we, as a presidency and as a Council, base our position on the assessment of the European Commission.
Romania is not ready for accession, which is why we feel it is important to have two more years to achieve the whole framework for the negotiations, as we discussed before, with extra guarantees and extra safeguards.
In response to Mr Lagendijk's remarks, we do not need unanimity in the Council for using this extra safeguard clause – the possibility of postponing the accession for a maximum of a year. No, precisely in the area of justice and home affairs which he mentions – as many members did – and also in the sensitive area of competition, we only need a qualified majority for using the extra safeguard clause.
The rapporteur, Mr Moscovici, Mr Meijer and others made some remarks about signals from Romania that the president-elect wants to renegotiate the results. The president-elect seems to have noticed critical remarks about the idea of reopening some chapters. We learned from Bucharest that Mr Basescu is emphasising the efforts to be made before January 2007, which leave no room for reopening the final results of the negotiations.
In a short reply to Mr Ferber about the financial consequences of accession, I repeat what I said about Bulgaria. The financial consequences are already arranged in the financial package for 2007-2009, irrespective of the new financial perspective.
Let me conclude with my compliments to Mr Moscovici. His report addresses all the important areas in a constructive and even-handed way.
. Mr President, I wish to join the President-in-office of the Council in thanking Mr Moscovici, and I would like to make one or two comments and reply to those questions that have been raised in this debate.
Firstly, Mr Tabajdi said he appreciated the Commission’s objectivity and impartiality. I thank him for this and I wish to stress that in future this should be a guiding principle in all enlargement policy. My view is that after last year’s major setback we shall now be proceeding gradually and steadily in terms of the enlargement of the European area of peace and democracy. Our negotiations with the candidate countries will be gradual, steady, careful and thorough.
In this regard, I understand in general the views expressed by Mr Ferber. It is a pity he did not have time to hear my reply. As Mr Ferber demanded honesty of the EU, that is to say ourselves, I agree that we should assess the effects of all decisions taken on enlargement and that we need to adhere to the criteria. It is for that very reason that we have proposed a safeguard clause in the chapters relating to justice and home affairs and competition. This safeguard clause may be adopted by qualified majority, which makes it credible, and it will encourage Romania to work and strive to achieve results.
Several speakers have also quite rightly given attention to the challenges that lie ahead for Romania, including improving the environment and the status of minorities as well as promoting the fight against corruption and crime. These are areas we continually monitor and will return to in detail when the Monitoring Report comes out next autumn. It is then that we shall evaluate the progress that has been made over the months to come. Romania’s new government will have a golden opportunity to demonstrate that it can genuinely fulfil its commitments and reform the country’s society and institutions.
Mr Davies and Mrs Jäätteenmäki pointed out that the current Member States also have much to do to develop the rule of law. One can only agree with this. These issues, however, do not fall within the competence of the Commissioner for Enlargement. Rather, it would be better to address these problems via the infringement procedure or present a case using the machinery of the European Court of Human Rights.
In conclusion, I wish to thank the rapporteur, Mr Moscovici. I agree with the view expressed by both him and Mr Szent-Ivány that it is in the interests of both the European Union and Romania that Romania is ready by 2007. This in the first instance depends on Romania’s willingness and ability to reform the country and its society. The Commission, for its part, will give all the support it can to ensure that Romania strengthens its efforts so as to pre-empt the use of the safeguard clauses referred to just now.
The debate is closed. The vote will be at 11.30 a.m. tomorrow.
The next item is questions to the Council (B6-0136/2004).
We shall consider a number of questions.
I should first like to clarify the following: according to our Rules of Procedure, when a Member who is scheduled to ask a question cannot be here, he or she must personally request a replacement to speak on his or her behalf. Accordingly, the Bureau cannot accept replacements by third parties, such as political group secretaries-general. The requests for replacement by the Members who asked Questions Nos 4 and 7, Mr Aylward and Mr Ryan, are therefore not accepted, and if at the time of the questions concerned those Members are not here, the questions will be deemed to have lapsed.
Before you answer the first question, Mr Nicolaï, I should in any case like to remind the House what Mr Vidal-Quadras told us this morning – that this sitting must finish today at 6.30 p.m., due to commitments that the Council’s representative cannot postpone.
Many businesses from the new Member States which import aluminium from Russia and the CIS have appealed to their MEPs for action be taken to drop or reduce the 6% duty, given that the economic situation in this branch of Polish industry has deteriorated significantly as a result, with higher production costs and higher product prices, leading to a fall in the competitiveness of Polish companies in the harsh environment of the European market. The option of buying duty-free aluminium from countries which have appropriate agreements with the European Union is unprofitable for small and medium-sized companies.
Will the Council take urgent action to protect Polish businesses threatened with closure?
. The Council would refer the honourable Member to the answer it gave to question H-0399/04, by Ryszard Czarnecki, during Question Time on 17 November 2004, in which it suggested that the honourable Member should put his question to the Commission.
– Mr President, Mr Nicolaï, I should like to inform you that I put my question to the European Commission, but regrettably I did not receive a satisfactory answer. With your permission, I should like to make known my dissatisfaction at the alarming muddle that exists with regard to this issue, as well as the bureaucratic hurdles, which may well be intentional. It is no easy task to identify exactly which body is competent to take decisions regarding aluminium imports from Russia and the countries belonging to the Commonwealth of Independent States. Poland has repeatedly applied to the European Commission for these customs duties to be reduced, yet unfortunately its applications have been rejected without adducing any clear or material reasons. This is why, Mr Nicolaï, I am appealing to you and asking you to take action on this issue, so as to help both Polish entrepreneurs and entrepreneurs from other countries.
. This issue, I repeat, is really the exclusive competence of the Commission, so I cannot answer the question.
On 29 October 2004, the Pyrenées-Mediterranean Euroregion was established, comprising Catalonia, Aragon, the Balearic Islands, Midi-Pyrenées and Languedoc-Roussillon, as an area of inter-regional cooperation on railway infrastructure, aeronautics, logistics, innovation and research, and with the stated intention of opening its doors to new regions.
The Euroregion does not have, nor will it have, any political content whatever, since this is alien to the very concept of the new legal entity created, whose efforts are directed towards the kind of cooperation described above.
What role will the European Union acknowledge this Euroregion as having, and more specifically, what involvement will the EU give it in joining up Community policies? What management and monitoring powers will the EU grant it with regard to Community funding already granted and to be granted to the regional promotion and development of the Pyrenées-Mediterranean Euroregion?
. The Council recalls that Council Regulation (EC) No 1260/1999, laying down general provisions on the structural funds, sets out the Community initiatives as one of the instruments of regional policy within the framework of the structural funds.
In the current programming period of 2000-2006 there are four Community initiatives. One of them is Interreg. This covers cross-border transnational and interregional cooperation intended to encourage a harmonious, balanced and sustainable development of the whole of the Community area. Interreg III has three sections dealing respectively with cross-border cooperation: the promotion of integrated regional development between bordering regions; cross-national cooperation, contributing to an integrated and harmonious territory across the European Union; and interregional cooperation to improve the policies and techniques of interregional economic development. Therefore, the Pyrenees/Mediterranean Euroregion could benefit from the support of this Community initiative, subject to the procedures established by the Commission.
The Council also recalls that the Commission has proposed the creation of an instrument called 'European groupings of cross-border cooperation'. This would be given a legal personality to overcome the obstacles hindering cross-border cooperation. This proposal is currently being examined by the preparatory bodies within the Council and also has to be considered by the European Parliament within the framework of the codecision procedure.
I would like to point out that there are more than a hundred Euroregions in Europe and that, in fact, through the impetus of INTERREG, the Community initiative which is right now going also to become an objective, they are of particular interest.
I would like to ask the President-in-Office of the Council whether he believes that Euroregions such as the Pyrenees-Mediterranean are fundamental, both in terms of promoting the disappearance of the borders which represent barriers to economic and social development, and in terms of giving substance to the principle of territorial cohesion, which is now enshrined in the European Constitution, which has been signed by the 25 representatives of the Governments of the Member States, and which therefore deserves every possible support from the Union?
Mr President, we have, on occasions, received complaints from the European regions that it is the Governments of the States that distribute the Cohesion Funds and also the regional element of the Structural Funds, and on occasions those regions of the same political colour as the Government of the State receive favourable treatment.
Mr Barnier, then Commissioner responsible for Regional Policy, announced to us an instrument which the regions could access directly without having to go through the Governments of the States. I do not know whether the initiative on European cross-border cooperation groupings, which is on the table in the Council and will also come to Parliament, is the instrument Mr Barnier was referring to.
Would the Council agree that the regions should have the possibility of accessing the funds directly without having to go through the Governments of the States?
. I tried to be comprehensive in my initial remarks, but I will add that Member States and regional and local authorities have experienced major difficulties in carrying out managing actions of cross-border cooperation, transnational cooperation and interregional cooperation within the framework of differing national laws and procedures. That calls for appropriate measures at EU/Community level in order to reduce the difficulties. Harmonious development of the entire Community territory and reinforced economic, social and territorial cohesion imply enhanced cross-border cooperation and the adoption of measures to improve the implementation conditions for cross-border cooperation.
One day after the presidential elections, the USA unilaterally and unexpectedly recognised FYROM as the 'Republic of Macedonia', totally ignoring the European Union and Greece. The result of this action is to undermine the dialogue being conducted on the basis of the 'interim agreement', under the auspices of the UN Secretary-General, to find a mutually acceptable name for FYROM.
Given that the European Union supports the process of dialogue on the basis of the 'interim agreement', what measures will the Council take to ensure the effective continuation of that dialogue to find a mutually acceptable solution to the problem?
. In reply to the honourable Member the Council stresses that it has not altered its position following the US decision to recognise the former Yugoslav Republic of Macedonia under its constitutional name.
At the first meeting of the Stabilisation and Association Council between the EU and the former Yugoslav Republic of Macedonia of September 2004, the Council noted that the differences over the name of the former Yugoslav Republic of Macedonia persisted and encouraged the search for a mutually acceptable solution, within the framework of United Nations Security Council Resolutions 817/93 and 845/93, by Greece and the former Yugoslav Republic of Macedonia. Indeed, in a joint press statement of the EU-Western Balkans Forum of November 2004, the foreign ministers of both the EU and the former Yugoslav Republic of Macedonia recalled the need for all participants to agree on finding mutually acceptable solutions and concluding agreements on outstanding issues with neighbouring countries.
– Minister, allow me to respond with a supplementary question: does the Council consider that this long-outstanding issue of the name might create problems in the desirable further of this country towards the European institutions? What further action does the Council intend to take in order to persuade the government of the FYROM to maintain during talks in New York a more constructive stand in the negotiations to find a mutually acceptable solution?
. That is more or less another question and I have nothing to add to what I have just said.
As the author is not present, Question No 4 lapses.
Could the Council indicate what efforts the European Union will make in the coming months to lobby the American Administration so that it complies fully with the political obligations of the Kyoto Protocol?
Can the Council indicate clearly what international efforts will be undertaken by the European Union to ensure that all countries in the world comply with the clear and unequivocal commitments of the Kyoto Protocol?
If the European Union is to become more competitive, access to new technologies must be available to all communities in Europe. The European Union is committed to implementing what is called the IDABC Programme, which is designed to promote the use of the Internet in public and government services. This is part of the pan-European eGovernment Services Initiative.
Can the European Council indicate what progress has been made in implementing this programme, which is such a central component to improving the availability of information technologies in Europe?
. The Council would like to inform the honourable Member that the implementation of the IDABC Programme falls within the remit of the Commission, which is assisted in this by the pan-European eGovernment Services Committee. The Council would also like to remind the honourable Member that the IDABC Programme decision will only enter into force on 1 January 2005 and thus the implementation of the programme as such has not yet started.
The Council invites the honourable Member to refer this matter to the Commission for more details regarding the preparation of the programme. The Council is aware of two studies launched by the Commission under the IDA Programme. One study aims to establish the needs and benefits to businesses and citizens of pan-European eGovernment Services in order to reinforce a properly oriented approach to the delivery of a pan-European service. The second one aims to identify future infrastructure services needed to support the pan-European eGovernment Services.
Likewise, in the preparation of the IDABC Programme, the Council also acknowledges the organisation of by Commission of a conference due to take place in Brussels on 17 and 18 February 2005, which will focus on the requirements for pan-European eGovernment Services for citizens and businesses and on the factors needed to implement them.
I thank the President-in-Office for his response. The reason I put the question to him was because when this was originally discussed as a programme, it came from the Council, and the Netherlands Government was one of the governments, together with the Irish Government, the Luxembourg Government and the Italian Government, which were putting it forward as a proposal that should be pushed at Commission level.
Following on from what you have said and what you know that the Commission is undertaking, are there any particular initiatives that the presidency wants to see carried forward from its presidency to the Luxembourg presidency to ensure that the role of this programme is fully implemented?
. Apart from these major actions, the IDA Unit is preparing to launch the programme fully during the first half of 2005. To that end, anticipated activities are being analysed and formats for work programme entries, project implementation plans, etc. are being developed.
Can the European Council indicate what measures have been taken to improve maritime safety and security in Europe since the Erika disaster, and can it clearly indicate what measures it is seeking to implement so as to improve maritime safety and security in the next few years?
. As the Council has repeatedly said, safety and security lie at the heart of the European Union maritime policy. Measures to improve them, as well as to protect the marine environment, represent the bulk of legislation adopted in this area in the five years since the disaster.
In its response to this and other similar incidents, the Council has consistently supported a dual approach: on the one hand, incorporating the provisions of international conventions into Community law and thus ensuring stricter compliance with the highest global standards and, on the other hand, adopting specific Community provisions wherever IMO standards are lacking or insufficient. In this way a comprehensive body of maritime safety legislation has been built up and is continuing to expand.
Amongst the specific measures adopted in the intermediate aftermath of the disaster, were firstly those under the Erika I package aimed at enhanced port state control to combat substandard shipping; stricter monitoring of the classification companies use to conduct safety checks on ships; and the accelerated phasing-out of single-hull oil tankers. Secondly, there were those under the Erika II package aimed at the establishment of a Community vessel traffic monitoring and information system and the creation of a European Maritime Safety Agency whose main role is to monitor the effectiveness of the EU maritime safety rules in general.
Other measures include those designed to improve the safety of ships other than oil tankers, such as passenger vessels, to ensure a minimum level of seafarers' training and to reduce pollution from ships. For improving security in the wake of a number of terrorist outrages, a regulation on enhancing ship and port facilities security was adopted earlier this year, incorporating the SOLAS ISPS measures into EU legislation and expanding them to include domestic traffic.
Currently under consideration by the Council are measures to implement the IMO International Safety Management Code within the Community, so penalties can be imposed for certain pollution offences and port security enhanced.
Finally, looking ahead, a new package of maritime safety measures is expected to be submitted for examination by the Council in spring 2005.
I would like to thank the President-in-Office for his reply. Could he give assurances therefore that in the future, depending on the financial perspectives, there will be provision for maritime safety measures from the Union in the coming years?
– Mr President-in-Office of the Council, the proposal for a directive to impose sanctions for marine pollution remained pending during the Dutch Presidency because certain countries expressed disagreement, including Greece. I am aware of the fact that Greece proposed certain amendments in order to accept this directive. Can the Council describe to us the content of these amendments which were tabled by the Greek Government?
. The last question was a more or less new question. This first question is also on another issue. We will be having many discussions on the financial perspectives and this is one of the many issues we will discuss. As you know, the Council has not decided anything on the new financial perspectives. We have only taken an overview of the so-called building blocks and these building blocks reflect the different positions of the Member States to the Commission's proposals.
As the author is not present, Question No 7 lapses.
Can the Council indicate what funds have been disbursed by the European Union with a view to halting the cultivation of drugs in Afghanistan for the year 2004 and what funds the European Council envisages that it will disburse in this specific policy area over the next two years?
Following the adoption by the Council of the Regulation on Administrative and Legal Cooperation for Consumer Protection, does the Council have any plans to coordinate progress on Member State cooperation on stamping out cross-border fraud and rogue traders operating dishonest prize draws, misleading marketing and similar cross-border crime?
. Mr President, the adoption of the regulation of the European Parliament and the Council on cooperation between national authorities responsible for the enforcement of consumer protection laws – the so-called Regulation on Consumer Protection Cooperation – does not, as such, have any bearing on law enforcement cooperation between Member States. Member States' police and judicial authorities are already actively cooperating in the fight against all types of crime. The Council has adopted various instruments on cross-border cooperation in the fight against crime, notably in the context of mutual recognition and enforcement. These instruments, in principle, have a general scope and are not limited to specific types of crime.
That answer illustrates why I asked the question. This kind of crime affects citizens from across the European Union; it is an accelerating form of crime. Members in this House will know of people who have been scammed, very often vulnerable European citizens – the elderly, for instance. Will the presidency recognise that there are certain forms of crime which are naturally cross-border issues? For example, I represent London, where much of this crime takes place, but people are being scammed across the EU. I should like to ask the Council to take seriously a form of crime that is not being dealt with across borders. There is too little cooperation between Member States on this kind of growing crime and we know that our European citizens expect us, as parliamentarians, to question you on how effective you can be in solving this kind of cross-border issue.
I want to reinforce the points just made by my colleague. As an MEP I receive many letters from concerned constituents who have been defrauded by people operating in other Member States of the European Union, particularly through fraud through fax machines, sending false contracts and falsely announcing prize-draw winners. A lot of these are based in Luxembourg, which will hold the next presidency of the EU. Frankly it brings the EU into disrepute when we are told that there is nothing that can be done about this situation. If citizens are to gain any advantage from EU cooperation, it should be precisely in tackling these sorts of problems.
. We understand the problem and I take note of your remarks. Unfortunately I have nothing to add to what I said before.
In Darfur, hundreds of people are dying each day from hunger, disease and continued violence, which shows no signs of abating. 70 000 people have already lost their lives and hundreds of thousands of lives are still at risk. Innocent civilians continue to be attacked and the number of displaced people is growing as people flee the violence. The civilians live in constant fear of attack and rely on humanitarian assistance for food, water and means of survival.
The ongoing violence and insecurity is seriously hampering the humanitarian effort, preventing access to many areas, thus augmenting the suffering and further risking the lives of these innocent people.
In light of the seriousness of this situation, what is being done by the Council to ensure that this crisis is placed and remains high on the agenda of the EU? What is the Council doing to ensure that the Sudanese Government is heeding international law and the agreements signed with UN agencies?
. From its outset, at the beginning of the year, the Darfur crisis has been one of the absolute priorities on the EU agenda. Throughout the year the European Union has been at the forefront of international efforts to contain and resolve the conflict in Darfur, to stop the massive human rights violations taking place there and to prevent an already very serious humanitarian situation from deteriorating further.
Member States and the Community have contributed to the humanitarian relief efforts with more than EUR 325 million. The Union has also strongly supported the African Union's leading role in addressing the crisis. The EU has thus played a key role in support of an AU-led ceasefire monitoring mission and is now actively supporting the deployment of the expanded mission.
Almost 60 per cent of the total cost of the expanded AU mission is financed by a contribution of some EUR 80 million from the peace facility, and several Member States are providing additional financial and logistical support for the mission as well as planners and military observers.
The Council has repeatedly, most recently on the occasion of its meeting on 22 November, confirmed its readiness to continue to provide support for the deployment of the mission in terms of financing, logistics and material, as well as personnel if requested.
The Council considers that the deployment of the expanded AU mission in Darfur, together with the EU-led negotiations between the parties to find a political solution for Darfur, offers an opportunity for a comprehensive solution to the Darfur conflict.
In parallel to these efforts, the EU has contributed to the pressure from the international community on all parties to guarantee free and unconditional access for humanitarian aid and to ensure the security of the civilian population. The Council is closely monitoring compliance by all parties with the demands expressed by the EU and the rest of the international community and the commitments it has undertaken with the UN. To this end, the EU collaborates closely with the UN Secretary-General's Special Representative for the Sudan and actively takes part in the work of the Joint Implementation Mechanism that evaluates the implementation of the joint communiqué which consists of the commitments of both the Sudanese Government and the United Nations.
In line with Resolutions 1556 and 1564 of the UN Security Council, the Council has also on several occasions reiterated its willingness to take appropriate measures, including sanctions, if no progress is achieved on the commitments made by the Sudanese Government.
Mr President, I thank you for your outline of the situation in the Sudan. Just today we have had news from the relief agencies operating out of Ireland that the situation is worse, not better.
I should like to ask you to indicate when we might actually implement sanctions, as opposed to just threatening them. Over half a million people are now in dire circumstances in the Sudan. It may have gone from the headlines, but the problem is still there.
. I agree. As you may know, last Monday the Council also discussed the situation in Sudan and we are seriously concerned about the deterioration of the security and humanitarian situation in Darfur. The Council therefore called on all parties to abide in full by their commitments. We also encouraged them to conclude the negotiations between the Government of Sudan and the SPLMA before the end of the year.
The Council will continue to monitor the situation in Darfur and will consider taking appropriate measures, which could include sanctions in accordance with UN Security Council Resolutions 1556 and 1565 if no tangible progress is achieved in this respect. Hence the situation is and remains high on the agenda of the European Union.
A tragic event recently took place in Sweden when a truck-driver who had just left the ferry in Trelleborg severely under the influence of alcohol drove against the flow of traffic and five people in two oncoming vehicles were killed. Different approaches to alcohol and different blood-alcohol level limits in different European countries make it more difficult to deal with drink-drivers and to prosecute them, especially in the case of cross-border traffic.
In 2001, on a proposal from the Commission, the Council decided to recommend that all Member States introduce a maximum blood-alcohol level of 0.2 promille for professional drivers. The recommendation was adopted instead of a directive on a common upper limit for drivers. Which countries have introduced that upper limit to date? Is the Council of Ministers re-evaluating its recommendation and what is the outcome of the follow-up at Community level provided for in that recommendation?
. The Council would like to point out that, from a general point of view, in the conclusions that the Council adopted after its meetings of 4 and 5 April 2001 on a recommendation from the European Commission on the maximum permitted blood-alcohol content for drivers of motorised vehicles, the Council encouraged the Commission to monitor closely and evaluate the effects of its recommendation for a period of three years, paying specific attention to the proposals in the recommendation on legal blood-alcohol content and, if appropriate, submit new legislation in that respect. Up until now, the Council has not been informed of the outcome of such an evaluation.
That being so, the Council underlines that these conclusions do not call specifically for the introduction of a maximum permitted blood-alcohol content of 0.2 mg for professional drivers. Furthermore, the Council would like to inform the honourable Member that it does not have any information on how many Member States have introduced the aforementioned BAC levels so far.
However, the Council would like to draw the honourable Member's attention to the Commission recommendation of 6 April 2004 on enforcement in the field of road safety, which, in Recommendation 6, calls for an intensified application of random breath testing with an alcohol screening device as a leading principle for surveillance of drink driving.
The Council wants to ensure the honourable Member of its strong and ongoing commitment to improving road safety and to tackling all potential sources of road accident fatalities. In this context it refers to the Council conclusions on road safety from June and December last year, both of which explicitly refer to stricter enforcement, in particular seatbelt use, speeding and drink driving.
In the light of this ongoing commitment the Council had an exchange of views during its meeting on 9 and 10 December 2004 and adopted the Council conclusions on road safety, in which it agreed on the need to focus road safety policies in four important areas, namely enforcement and best practices, vehicle safety, improving safety on European roads and funding road safety.
In this context the Council underlined that, with regard to road safety enforcement, priority should be given, notably, to driver behaviour that causes high accident risks or could have severe consequences such as driving under the influence of alcohol.
Mr President, I wish to thank the Council for its answer, but I am clearly unhappy to hear that the issue is falling into a black hole between the Commission and the Council. There is every opportunity in this case for the Council to take the initiative. We know that approximately 10 000 people die on the roads each year because of driving under the influence of alcohol. We also know that commercial driving is an important area when it comes to getting to grips with drink-driving. That is why this recommendation is important, and I see no reasons why the Member States should not take these initiatives.
The conclusions also include a paragraph about follow-up, which would permit further discussions about enabling alcohol screening devices to be introduced into cars. This is a technical invention with which industry too works. I should like to hear whether discussions are being conducted in the Council about the possibility of introducing alcohol screening devices into vehicles.
. I am sorry my answer did not satisfy the honourable Member. I thought I had explained the many actions and things we, as a Council, have done to show our commitment to this issue. We have to put our formal position into effect, as well as the formal position of the Council towards individual Member States. As I tried to explain before, the matter is now in the hands of the Commission and we await its evaluation and proposals.
The EU's aspiration to transform itself into the most competitive economy in the world (Lisbon Agenda) calls for a significant increase in funding for European research policy. Research spending is strategic for the EU in the sense that it constitutes investment in its survival in a fiercely competitive international environment. However, the declared intention of developing an ambitious European research policy is difficult to reconcile with the restrictions imposed by the Stability and Development Pact (SDP), which prohibits Member States' public expenditure from overshooting a budget deficit of 3% of GDP.
If the Member States are to have an incentive to set aside 1% of GDP for public funding of research policy, that percentage should not be included in calculating the ceiling of 3% of GDP laid down by the SDP. Does the Council agree that public spending on research constitutes top priority strategic expenditure for the EU and, as such, can justifiably be excluded from the criteria under the Pact? The argument that such a decision will pave the way for a host of other exceptions (e.g. military spending) is not tenable since the strengthening of research is an established European strategic goal which has no analogy with any other national or European objectives
. The Council notes that increasing overall expenditure on research is indeed a central element in the Lisbon strategy and one of the keys to making the EU more competitive in the global economy.
The Council and Member States have repeatedly committed themselves to achieving average research and development expenditure of 3% of GDP by 2010. The recent Kok report once again highlighted the need to make good the under-performance in relation to this target.
Notwithstanding this general statement, the Council does not share the honourable Member's view that it is the Stability and Growth Pact which is preventing Member States from achieving the Lisbon objective. Perhaps more fundamentally, the Stability and Growth Pact should be used as a tool to encourage national expenditure on individual budget components over and above others.
Firstly, it is clearly possible to fund research while respecting the Pact. This is a very important point that leads on to the second point that the Pact is not the factor limiting investment in research. Research funding is rather a matter of national priorities.
Thirdly, I would note that the level of R[amp]D expenditure is not solely dependent on public finance. The target covers privately-funded R[amp]D as well, which can be encouraged by a number of means in addition to public expenditure. The key to reaching the 3% target is the two thirds of R[amp]D spending that should be privately funded, not the one third that should come from public funds.
Finally, I would like to recall that the Pact is a framework for the management of budgetary policies at global level, with a view to ensuring the sustainability of public finances over the longer term. All expenditure has to be paid for, even if in the longer run we would hope that investment would have positive returns. When the Ecofin Council discussed the Pact on 16 November 2004 and this precise issue was raised, there was a broad majority of Member States against pursing the possibility suggested by the Member and excluding certain categories of expenditure from deficit calculations.
In the analytical assessment of the reasons for an excessive deficit, the Council will always take into account the type of expenditure and the likely long-term impact. But the Council does not share the honourable Member's assessment regarding the exclusion of R[amp]D expenditure from deficit calculations.
– Mr President, I might have agreed with everything Mr Nicolaï said if I did not believe that we cannot achieve the Lisbon objectives unless research makes a great deal of progress. Thus, if the reply concerned any other subject, I would agree with you. However, I regret that I must disagree because research is the cornerstone of Lisbon.
. Only two EU Member States have already reached the Lisbon goal of 3% of GDP spent on R[amp]D – Finland and Sweden. They have achieved this by running budgetary surpluses. It is clearly possible to fund research while respecting the Pact. That is an important point.
Second, even Germany and France with their well-known budgetary problems have already achieved rates of 2.5% and 2.2% respectively. Again, it appears that the Pact is not the factor limiting investment in research. It would appear to be a matter of national priorities.
That brings us to the end of Question Time. We are also coming the end of the Dutch Presidency. I believe that this is the last time that you will be with us for questions to the Council, Mr Nikolaï, and I should like to offer you my best wishes and thanks for your work with Parliament during your Presidency. I wish you every success at the end of this period, particularly during the next few days, which, I have no doubt, will be extremely demanding.
Questions Nos 12 to 31 will be answered in writing.
Firstly, I must inform you that, following the invitations for the presentation of the candidatures for the post of European Ombudsman, the deadline for which was 30 September of this year, four candidatures have been presented, of which two will be put forward, namely, those of Mr Nikiforos Diamandouros and Mr Giuseppe Fortunato. The candidates appeared before the competent committee on 29 November and the election will take place on 11 January next year, according to the procedure laid down in our Rules of Procedure.
The next item is the debate on the report by Mr McMillan-Scott on the proposal for a Council regulation amending Regulation (EC) No 976/1999 laying down the requirements for the implementation of Community operations, other than those of development cooperation,which, within the framework of Community cooperation policy, contribute to the general objective of developing and consolidating democracy and the rule of law and to that of respecting human rights and fundamental freedoms in third countries.
.  Mr President, ladies and gentlemen, at my hearing before the European Parliament some weeks ago, I spoke out in favour of developing the closest possible working relations between the Commission and the European Parliament on human rights and democratisation. I would like to renew this voluntary commitment wholeheartedly today.
The European Parliament is an extremely important partner for the Commission in this area of work, and so I am keen to follow in the footsteps of my predecessor, Mr Patten, in pursuing a comprehensive and regular dialogue with you on shared issues and concerns.
The purpose of today's decision is to safeguard the legal basis for the continued existence of the European Initiative for Democracy and Human Rights beyond the end of the year. This necessitates what I hope will be Parliament's positive vote on the Commission's longstanding proposal to extend Regulation (EC) No 976/1999 for a further two years. There are just two weeks to go before the Regulation expires, creating the risk that no funding will be available for projects and programmes under the European Initiative in the coming year.
It will only be possible for the Council to adopt a positive decision before the Regulation expires if the European Parliament votes in favour of the draft resolution proposed by the Committee on Foreign Affairs today. In my view, this is in everyone's enlightened interest; it is also in the political interests of the three institutions involved in the legislative process, and, above all, it is in the practical interests of those whom the projects supported by the European Initiative for Democracy and Human Rights are intended to benefit, namely civil societies and citizens in numerous countries around the world.
The European Initiative is a well-functioning instrument: this is borne out by the statistics on the use of its budget funds as well as by almost all the human rights organisations which pay tribute to the Initiative and its valuable work. It is widely regarded as a successful instrument which provides direct support for civil society in many third countries where human rights violations and, above all, a lack of democratic development are endemic.
The Initiative supports numerous innovative and relevant projects, such as the abolition of the death penalty, torture prevention and rehabilitation of torture victims, the advancement of the rights of women – an issue which is especially dear to me – as well as campaigning for the rights and interests of children, indigenous people and other marginalised groups, and strengthening international law. This focuses, for example, on the International Criminal Court. It also aims to foster freedom of expression and promote democratic development through election observation missions.
I believe that the European Initiative for Democracy and Human Rights is a vibrant expression of our shared values and, above all, the European Union's identity in the world. I agree with the House, Mr President, that the Initiative must be effective and well-managed. The Commission will therefore scrutinise with attention and interest all the proposals put forward by this House which aim to achieve greater efficiency, the simplification of procedures and the effective use of resources.
To this end, let me give you my assurances that a meaningful, open and, above all, regular dialogue will take place between Parliament and the Commission. I believe that this dialogue will offer us the opportunity for joint discussion of the political and objective priorities of the European Initiative for Democracy and Human Rights. After all, Parliament's and the Commission's priorities are largely identical; they include, for example, the need to support the European Union's Neighbourhood Policy via the Initiative or to reinforce democratic development in a number of countries. It is therefore important, in my view – and this applies both to my own and the working level – for us to focus on the same priorities, examine the needs arising in our Neighbourhood Policy together, and set the best possible priorities on a joint basis.
As parliamentarians, you have acquired particular expertise which I would like to draw on. Your support for the democracy movement in Ukraine or the forthcoming EU Election Observer Mission to Palestine, the West Bank and Gaza are eloquent examples, and all I can say is that I believe we will work well together here.
Let me conclude, Mr President, ladies and gentlemen, by expressing my hope that Parliament and the Commission will agree on the modalities for this further dialogue as swiftly as possible in order to develop genuinely fruitful cooperation in this field in everyone's interest. I look forward to our positive cooperation, and I gladly put my services at your disposal.
. Mr President, I thank the Commissioner for her opening remarks. I am very pleased to see in the Chamber Mrs Morgantini, the chairman of the Committee on Development, Mrs Flautre, the chairman of the Subcommittee on Human Rights, the shadow rapporteur and my co-rapporteur on the Committee on Development, Mr Fernández Martín.
There were two regulations, one of which has already been adopted by this House. The one we are dealing with now is that covering third countries.
Twelve years ago I was rapporteur and, as Mr Patten has described me, 'father' of the European initiative for democracy and human rights, which proved to be instrumental in helping the transitional ex-Soviet bloc countries. It was considered by many as the European Union's flagship scheme for democracy promotion. It gave meaning to the preamble to the Maastricht Treaty concerning the EU's foreign policy priorities.
In its initial phase it was administered by a small foundation based in Brussels, with both the European Parliament and the Commission playing an active role in the allocation and supervision of projects. At its height in 1997, the initiative was financing and administering around 1 200 projects. In 1999 I visited some of them in Belgrade, including key pro-democracy media, such as Radio B92. The same year the initiative was taken in-house by the Commission.
I have been concerned for a long time that the initiative has become bureaucratic and safe and that the European Parliament, as the only democratically elected institution, should once again play a greater role.
Although the initiative currently has a budget of some EUR 137 million, it lacks visibility and effectiveness. I am all the more convinced of this following meetings on the ground and discussions with more than 30 organisations. Most recently, I spoke to the Association of Belarusian Journalists – currently here to receive the Sakharov Prize – as well as the Eurasia Director of a US pro-democracy agency. They were not even aware of the existence of the European democracy initiative.
This is a very valuable programme and one that needs to be made more effective. An important point to make is that unlike routine EU assistance, the European initiative does not require the host government's consent. In a country such as Belarus, not to speak of Tunisia or Iran, in which operating through government channels is difficult and often impossible, this cannot be underestimated.
In a paper on the EU security strategy in 2003, Javier Solana outlined the importance and sensitivity of Europe's new neighbourhood. The resulting policy invites our neighbours to the east and south to share in the peace, stability and prosperity that we enjoy in the European Union. It aims to create a 'ring of friends' around the borders of the new enlarged European Union. Sadly, the only visibility of the EU's democracy activities in the new neighbourhood seems to be short observation missions by Members of the European Parliament, such as those undertaken recently in Ukraine. I believe that all significant elections in the new neighbourhood should be the subject of full EU observation missions.
There is a feeling in Brussels that democracy cannot be exported and that change must come from within. However, the United States National Endowment for Democracy has shown since 1982 that the two can be combined. It operates as an independent expert agency, using NGOs on the ground, and is much respected for its programmes and methodology. As well as the United States activities, the Westminster Foundation, for example, or the German and other NGOs have higher visibility and much less bureaucracy than the European initiative.
I recently put together a document detailing the European Parliament's pro-democracy activities, both within the EU and externally. As Members, we participate in a myriad of interparliamentary delegations, consultation committees and informal groups. Valuable work is being done, but the work is fragmented. The same can be said about the European initiative. To my mind, our involvement should be coordinated in a democracy centre, based in this House, mandated to act as a research unit, an oversight body on all the EU's pro-democracy activities. To take an example, the website of the State Department's Bureau for Democracy, Human Rights and Labor boasts that the United States has overseen the transition of 87 countries to democratic states. Is this a statistic that the EU wishes to leave in the hands of the United States alone? Last weekend's G8 Conference in Rabat – and I am delighted that the Commissioner was present – co-financed by the European Union, further developed plans for the Forum for the Future, first introduced at the Sea Island Summit in June 2004, to promote democracy in the Middle East and North Africa. Despite the financial contribution of the European Union to such an important event, it is the Americans rather than the European Union who are leading this activity. We recognise that the United States programme essentially echoes the principles of the Barcelona process and now the European Neighbourhood Policy.
In 2005, the United Kingdom will take over the presidency of both the G8 and the European Union. I sincerely hope that there will be a greater focus on the 250 million Arabs who want democracy, as illustrated by the 2002 United Nations Development Report, as well as the manifestly failing countries to our east.
Lastly, while I do not propose that the European Parliament should reject the regulation or the associated budget lines for any longer than strictly necessary, I find the response from the Commission – the letter from the Commissioner relating to the new arrangements on this programme, which does not reference working level contacts – and the Council – which is still using a working party consisting of development ministers – to the concerns I and others expressed about the democracy initiative to be lacking in substance and completely unfitted to the needs of our time and the needs of millions of unfree people on our doorstep.
. Mr President, Commissioner, I would like to welcome you on the occasion of your first speech in a debate on human rights. You will always be welcome.
Mr McMillan-Scott has gone over this Regulation, a regulation that clearly demonstrates all our virtues – our many virtues – and also many of our problems. It is a modest regulation in terms of its budget, but very ambitious in terms of its objectives; we all agree on the need to approve it but, nevertheless, we have spent a year and a half – perhaps much more – dealing with procedural and bureaucratic issues which have nothing to do with the fundamental issue, which is to approve it on time and properly so that the Commission may have an instrument allowing it to maintain the Regulation.
It has been a very complex process. At the end of the last term in office we approved a regulation similar to this, by means of co-decision, relating to third countries. And now we are approaching the entry into force of the necessary extension, which begins on 1 January and ends at the end of 2006.
The Commission and the Council are well aware that this regulation is highly valued by Parliament. I would point out that the budget line that provides for its funding – as Mr McMillan-Scott has just said – under the heading ‘European Initiative for Democracy and Human Rights’, was created on the initiative of this Parliament – many of us who were present at that time are still here – and the Commission points out in its explanatory statement the full validity and the proper application endorsed by the impact assessment, which stresses the positive results concerning the development of the capacity of the NGOs specialising in human rights and concerning civil society organisations.
The rapporteur has considered it appropriate to restrict himself to producing a report that expresses support for the Commission’s proposal, modified by the Council with the clarifications and explanations it has thought it appropriate to include, but I would point out that a Regulation, with the same content and an identical purpose, for which I myself was rapporteur, was approved at first reading by means of co-decision and that we in the Committee on Development were entirely flexible and raised certain reasonable and simple issues so that it could be approved at the end of the last term in office.
What we have reiterated now in the amendments that in the end have not been voted for are very simple things which at that time we found it difficult to make understood. Parliament wishes to be informed and to know the results and the progress of the application of this project and wants these programmes to provide funding, as the Commissioner has pointed out, for peace missions and missions of electoral observers. Furthermore, it would like the Commission to present, on an annual basis or at intervals it considers appropriate, an analysis of the progress and results of the application of this project.
I suspect that the agreement reached at the end of the last term in office by means of co-decision, with the Committee on Development responsible for the main report, has been modified unilaterally. I hope that this will now be corrected, on the basis of the application of the Regulation, which provides the Commission with the funds necessary for the application of an effective instrument, as this one is, for promoting democracy and human rights.
. – Mr President, Commissioner, ladies and gentlemen, promoting democracy and human rights in the world should be one of the priorities of the EU’s external relations.
We feel empowered by our own, widely-held understanding of the concept of the human race and of every human being, and also by the knowledge that the democratic world is also a freer world, a world that can be fairer, a world capable of building justice in freedom and, consequently, a more peaceful and safer world. By firmly committing ourselves to the European initiative on democracy and human rights, we are promoting democracy, peace, the human race and security, all at the same time. We must never lose sight of this, as we fine-tune the instruments that we establish and as we administer the resources that we allocate directly to this action area.
After a number of years’ experience, I should like to make some observations. Firstly, Parliament should be more involved in programmes specifically developed and supported in this field. The amendments that have been proposed to the regulation will address this question sufficiently, provided, of course, the Commission accepts them in the right spirit and makes a broad and extensive interpretation of the new guidelines, thereby taking relations with Parliament to a more open and closer level. This is what we are calling for. It is also necessary, however, to express our opinion on other issues that concern us more.
Firstly, are we going to dilute these instruments into more and more areas, more lines and more themes, or are we first going to set out a clear strategy, and then concentrate on a guideline that drives us forward and on fundamental priorities? I believe that the latter is the right way. The concept of human rights is increasingly broad and also sometimes more vague. There is also the temptation to use those instruments for anything and everything. This to my mind would be the wrong way; it would reduce the effectiveness of what we do and lead to a waste of scant resources, or to the duplication of instruments.
There are many other instruments for policies on cooperation and development with third countries, but these instruments of the European initiative for democracy and human rights are highly political and should be focused primarily on promoting democracy and that fundamental nucleus of civic and political rights, freedom of conscience and religion, freedom of expression and debate, the separation of powers and the rule of law, freedom of organisation and activity of political parties and civil society, the opportunity to hold free and fair elections and the vitality of open and plural societies.
We must also be capable, however, of setting out priorities as regards the regions of the world or countries with particular strategic impact on the actions that we support, for various reasons: firstly, because the country concerned is our immediate neighbour and therefore our most immediate security is at stake; secondly, because these are situations that can have a positive snowball effect at local level, in terms of establishing democracy and stability; thirdly, because in those areas of the world with particularly knotty problems we can find the weak spot that can be unravelled into democratic transformation; fourthly, because there are special historical links and cultural ties that bring us together; and fifthly, because our help can make all the difference in the short term and can have an instantly positive impact.
To conclude, we must also ask ourselves if we are going to take the path of increasing bureaucracy and officialdom in carrying out these policies, or will we be able to make those instruments more agile? This, more than anything, is what I ask of the Commission; that it be capable of taking risks and that it set out the most adventurous, most daring and most incisive lines of action. Bureaucracy and officialdom would lead to those instruments being totally unused for one simple and intuitive reason. We cannot rely on dictators to encourage and promote democracy in their countries. We must therefore be more agile and must know how to take our help to exactly where it is needed, exactly where it is lacking and exactly where it will make a difference.
. – Mr President, ladies and gentlemen, I should like to welcome the Commissioner on behalf of our group.
Let me come straight to the point. This evening Parliament is being asked to approve the extension of the specific human rights and democracy programme for two years. Our group has no objection in principle. During the recent months of dialogue with the Commission, however, we have placed some political conditions on our assent: that is to say, we want a clear signal from the Commission that you represent to commit to a structured dialogue with Parliament.
It is not a question of our claiming management responsibilities that do not fall within this Parliament’s remit, but rather of claiming the power to carry out a political evaluation of this measure and, more generally, of all initiatives relating to the development of democracy and action on human rights. We ask to be able to carry out an evaluation of the priorities of the initiatives and an evaluation of their quality and the degree to which they have succeeded in advancing democracy in real terms. In other words, Commissioner, this Parliament is asking to be involved in defining the guidelines for our actions and in judging the effectiveness of the results we obtain.
In recent years, many questions have remained unanswered and a great deal of information either has not arrived or has been supplied in a highly summarised form. We do not know the extent of the funds actually spent through this programme, which projects have been concluded, where they were carried out or with what concrete results – because in some countries the funds have been frozen – or indeed what is being done to unfreeze the funds.
We do not want to break the sacred rules of comitology, but it is a question of finding a for a relationship that is not just based on a verbal expression of good will. Commissioner, we appreciate your offer of collaboration, and our willingness to extend the life of this programme should be interpreted as an act of trust. It is important to make it clear that Parliament must not be regarded, as it often is, as a notary who is called in to formally approve the accounts but who has to confine himself to that alone. That is not in the interests either of Parliament or of the Community institutions.
In this regard, we believe that this programme should be streamlined and speeded up as much as possible. Greater responsibilities should be given to local non-governmental organisations on the ground, and more emphasis should be placed on microprojects and on certain campaigns that in the past have made some headway in the difficult area of democracy in some countries. We have to work a little harder on democracy, as we have neglected it up to now while focusing our operations on the area of human rights.
Naturally, it is also necessary to develop a capacity for dialogue, for which, Commissioner, Parliament will place our trust in you and give you our vote. We hope, however, that from tomorrow this will become a daily dialogue – not just a formality but a dialogue of substance – to assess the decisions that have been made and to define the objectives that we set ourselves.
– Mr President, Commissioner, ladies and gentlemen, perhaps we should start with the very timely question posed quite rightly by Mr Fava regarding the dialogue between our institutions. It is a recurring theme, which by the way makes this late sitting at this late season of the year worthwhile. On this subject, Commissioner, we have heard you say and we have read – and you also said in your hearing – that you wanted to maintain a dialogue that people can describe as they see fit, but which I in any case understood to be regular, relevant, open and prolonged, or, in short, structured.
This proposal, the offer of dialogue, is clearly one that Parliament will jump at, because, as you know, the Members of this House are eager to have the opportunity to engage in in-depth discussions about the direction and ongoing monitoring of this initiative and to receive information about programming. Ladies and gentlemen, the ball is in our court and I am sure that the Commission would be delighted to see a proposal emanate from our ranks, from our committees and groups, in short from our Parliament, so that this dialogue can get underway very quickly, because it is urgently needed, with a group of Members who are well-motivated and have some expertise on this issue, and there is no shortage of such people in this institution.
Let us return to the initiative. I think that we need to reiterate the extent to which it brings added value to all of the actions that the European Union might undertake on democracy and human rights. It has perhaps not been said often enough that it is the only means at our disposal to support, against the will of governments that are often autocratic or dictatorial, civil society, activists and NGOs working in conditions that are often extremely complicated. It is the only instrument that enables us to act in this way, and it is extremely precious.
In addition, I would add that the aid that is given to NGOs in this way is perceived on the ground as being neutral, that is to say that the European Union is not providing these grants in a bid to dominate or take over and is not perceived as doing so, contrary to the claims made when American agencies work on the ground, with such claims very often heard in Maghreb, in any case. It is a very precious asset, made possible by the quality of the European Union’s intervention.
Of course there is still room for improvement. One of the issues, and we all know of many examples, is that some NGOs cannot, for one reason or another, be supported under this initiative. The governments of third countries which do not wish to see democratic movements develop in their midst are not lacking in resources or imagination. We have cases of legal NGOs being granted support under the initiative and then being quite simply banned from receiving the grant by a political decree or by direct censure. All of the decisions have been taken, but these NGOs are prevented from benefiting from the funds granted to them. We have other examples of associations which quite simply do not legally exist. In such cases we have to resort to subterfuge, and we therefore need the ability to be flexible and find ingenious solutions on the ground to achieve our goals.
I should like to conclude by saying that this debate would serve no purpose if we were not already thinking beyond 2007. And there, as other Members have rightly done, I would draw attention to the fact that we will need to work within this Parliament to ensure that this precious asset, that we can always improve, is able to endure beyond 2006. That is what is at stake in the debates that we are going to have to hold at various different levels within this Parliament.
. – Mr President, ladies and gentlemen, I too should like to welcome the Commissioner and I particularly appreciate the fact that she is a woman.
I fully agree with the need to extend the implementing arrangements relating to human rights, development and democracy. I congratulate Mr McMillan-Scott and I especially share the opinion of Mr Fernández Martín – in line with the vote I cast in committee – particularly on the amendment specifically calling on the Commission to produce an annual report setting out the programming and to report back to Parliament on the implementation.
I have, however, in the words of Mrs Ferrero-Waldner, seized upon the Commission’s willingness to collaborate and also to hold a serious and in-depth dialogue not only on the general guidelines but also on project execution. I truly hope, amongst other things, that this dialogue will also take place directly with the Committee on Development, which I chair, since the issues of human rights, the empowerment of women and democracy are in fact closely linked to the question of development.
I should like to say to my very likeable fellow Member Mr McMillan-Scott that I understand his frustration and I agree about this precious project, as Mrs Flautre put it. In fact, parents cannot always bear to see their children grow up.
Quite frankly, I would not want to emulate the United States, because their actions have very often led to the rise of dictatorships – I am thinking of the Pinochet regime, for example. I believe the great plan for democratic development in the Middle East has already been repudiated by many in the Middle East because it is seen as an act of power and not as genuine help.
I should therefore like us to retain our own individual character and also to value the important work that we are doing. We do not actually want to export democracy, but we want democracy to grow and to have the ability to grow, and we can provide the tools for that purpose. Through visiting conflict zones and seeing the huge number of projects, I have realised that the ability to act without going through the authorities is fundamentally important.
The questions of torture, training and recovery, as well as the question of the empowerment of women have been extremely important. I think we really need to continue along this path, but obviously in the knowledge that there are many limitations and many shortcomings, including in the area of finance. I should not like us to confine ourselves to election observation missions, which very often cannot actually be taken very seriously if you consider that they only last one day. I should really like us to continue operating along lines whereby our aid and our actions can truly be a tool for helping democracy to grow and not for imposing our values.
– Mr President, ladies and gentlemen, I am delighted to say that Mrs Ferrero-Waldner is the right person in the right place. This cannot be said of all her colleagues, but that is no fault of hers.
The European Parliament’s role is becoming ever more important within the EU institutions, and its authority is becoming ever greater amongst the public in the Member States. After 25 years as a directly-elected body, Parliament’s importance is now at its height. Yet we should not derive satisfaction from the strengthening of Parliament’s role as a result of battles of competence or procedure within the European Union. To a greater extent than previously, the European Parliament’s role must be to promote democracy in the world and to provide information on values and standards. These values and standards ensure that, although our societies and political systems are not ideal, there are fewer wars and more dialogue on our continent, less violence and more compromise, and less institutional aggression and more international and institutional cooperation.
This is not a matter of promoting European values. It is a matter of informing people about a style of politics based on a search for the common good and on widening participation in government at every level. This is the role of both the European Union and the European Parliament today. Is EUR 100 million too much to spend on promoting democracy in the world? It is undoubtedly not enough, yet even a sum five times greater would still be much cheaper than going to the expense of repairing the effects of a lack of democracy. It would cost a great deal more to provide assistance to the victims of civil and international wars that break out because politicians in many countries do not understand the meaning of democracy. They only know it as a notion found in foreign language phrase books. If more than EUR 100 million were to be granted, it would of course be necessary to monitor both our own institutions and the organisations receiving the funding.
In conclusion, I should like to offer my sincere thanks to Mr McMillan-Scott, the rapporteur, for his work. I hope the House will continue to work together on this issue, regardless of political divisions, and that it will work towards the goals referred to by Mrs Ferrero-Waldner and the rapporteur.
Mr President, I join with others in welcoming the new Commissioner to this debate. We look forward to working with her and, indeed, we look forward to the Commission's plans in 2005 and 2006 on this budget line, the legal base for which we expect to confirm tomorrow. I support the fact that this is a budget line that reaches the grassroots and that civil society in the countries has a priority in receiving the monies. I also support the fact that the Commission is planning to make conflict prevention a permanent priority for this budget line. Surely democracy is the best instrument of conflict prevention in our world.
I support what the Commission has done in terms of improving the contacts and support from its own delegations in third countries for projects under these lines, and also their plans to extend funding for micro-projects, in particular for local NGOs in third countries who are most valued by us in this Parliament.
If I have a word of criticism, it is that every year the Commissioner's predecessor used to speak about human rights and then come in with a preliminary draft budget that cut this line – last year from EUR 127 million to EUR 105 million. Perhaps the Commissioner will choose not to do that in forthcoming years. Indeed, as Mrs Flautre has said, I hope that, whilst there are proper objectives for simplification of the budget, this particular line has symbolic importance and will be maintained in the medium and long term.
I also draw to her attention the increasing demands from international organisations, like the ad hoc tribunals for Yugoslavia and Rwanda and the International Criminal Court. However, if these are to be funded from this budget line there must be a significant increase or NGOs will fail. I oppose the attempt to reduce the priority given to projects worldwide under this budget line and refocus on near Europe. That is a mistake: human rights are universal in our world.
Finally, I express my respect for the rapporteur, Mr McMillan-Scott, and his sincere interest in this budget line; but I am pleased that he withdrew his amendments, which I believe represented micro-management of this budget line. The Commission's commitment to structured dialogue, as it put it, is one that we should welcome, and, with my colleagues on Parliament's Subcommittee on Human Rights, I very much look forward to engaging with the new Commissioner on that.
.  Mr President, ladies and gentlemen, many thanks for this debate. Firstly, let me say to the Vice-President, Mr McMillan-Scott, that if he had not already invented this interesting procedure, we would have to invent it now. I am absolutely convinced that it is a good thing, for I have always been highly committed to human rights. In other words, you can count on the fact that you are dealing with someone who really believes in what they are doing.
Let me say again that there will be genuine dialogue, not only at my level but also at working level. I would like to reiterate this point unequivocally. I do not agree that all we have done is observe elections. I can cite a host of examples demonstrating that this is not the case. We need only think of Ukraine, where a variety of projects is under way. Let me cite a few examples to show you that we really cannot view the situation in such narrow terms. The Commission is already providing support here: for example, it has given EUR 300 000 to the European Centre for Common Ground, EUR 334 000 to the International Helsinki Federation for Human Rights: Improving the Human Rights Situation in Ukraine through Legal Aid Provided by NGOs, EUR 787 000 to the European Roma Rights Center: Defending the rights of Roma in Ukraine, EUR 685 000 to the Kharkiv Human Rights Protection Group, and so on. These are just a few of the projects. Let me turn to another region of the world which is very important to you and, indeed, to me, namely the Southern Mediterranean, the Arab region, although this does not only include the Arab countries, it also includes Israel, of course. One example is the project entitled Palestine: Democratization from the Grassroots, Media and Networking as a Tool for Community Development, which is important in that it focuses primarily on civil society.
Let me reiterate: I am particularly pleased – and I think this is a fortunate coincidence – that I was able to present seven action plans recently to the Commission and again here in Parliament on Monday. The Commission and the Council have adopted the proposals and everyone spoke about them in very positive terms. Why? Because these action plans will enable us to bring our values, namely human rights and everything with which they are associated – namely the rule of law, human rights and democracy – to these countries, such as Ukraine, as soon as free and fair elections have taken place there. After that, the implementation begins. However, they also focus on a poor yet important country like the Republic of Moldova, where we also need to take action. Belarus is a separate case which I will come back to in a moment. Then, of course, there are the major countries in the Middle East which are ready for this process, notably Jordan, Morocco, Tunisia, Palestine and Israel. The presentation of these seven action plans at this time offers a really good opportunity, in my view, to work together with and on these countries. Naturally, the action plans also offer opportunities for us to present our priorities alongside the countries' own priorities and promote democracy and human rights.
I would like to outline some of the campaigns which we are carrying out within our human rights programme. I admit that they do not amount to a massive sum, but it is still considerable, and I believe that there is a great deal that we can discuss in detail.
Campaign 1 is entitled 'Promotion, justice and dignity'. This targets criminal justice, supports universal abolition of the death penalty, and supports the work of international mechanisms which monitor and report on respect for human rights and related international treaty obligations.
Campaign 2, which is especially dear to me, is entitled 'Fostering a culture of human rights': human rights education, training, monitoring and awareness-raising by targeting advancement of rights of marginalised or vulnerable groups – that means the rights of women and children – including female genital mutilation, trafficking of women, human rights defenders; torture prevention and rehabilitation of torture victims, programmes of higher education and training for professionals, support for human rights dialogues. So, on the whole, it is a very important campaign.
Campaign 3 is entitled 'Promoting democratic process'. This is essential for all these societies, especially for the Middle East or the broader Middle East, which I will come to later. So there is a lot of development of participatory democracy, fostering informed pluralistic discourse with civil society, targeting freedom of association, freedom of expression, independent press, broadcasting, unimpeded access to the Internet, and election observation missions.
Campaign 4 is entitled 'Advancing equality, tolerance and peace', embraces the issues of racial discrimination, xenophobia, rights of minorities, indigenous peoples.
Then there is the selection of regions and countries and matching them with each of the four campaigns. All that is foreseen for 2007, and in the next financial perspective there will be only six finance regulations, four of which are very important ones: enlargement, development, good neighbourhood policy and stability. In all of them, democracy and human rights are in the mainstream, which is a real achievement on the basis of which we can work. There is thematic programming here.
Returning to Belarus, which we spoke about in the Council recently, I explained that I wanted to work specifically with the NGOs. We then received an invitation from Lithuania to hold a workshop there. So we will have three phases: firstly, two phases in the Commission, and then we will confer with Parliament. Then there is also an invitation from Lithuania, because Lithuania, Poland and many of these countries know where we have to start with NGOs. You are right: we can only work with civil society there, because we cannot work with governments at this stage.
On the broader Middle East, I was very interested in this new possibility for cooperation. It is true that we have been working for ten years with the countries of the Middle East, the southern basin of the Mediterranean. The United States is now doing something similar. It is a good initiative, because the more we can work in parallel and thus bring more democracy and easier access to democracy to the region, the better.
I now turn to some other more formal questions. According to the information I have, for reasons of juridical coherence, the Council has now reintroduced the amendments tabled by Parliament when Regulations (EC) Nos 975/1999 and 976/1999 were at the drafting stage. I hope this information is welcome to the Members who raised this.
In order to work better with NGOs it was essential to have deconcentration, as we call it. That means that we have given a lot of responsibility to the delegations, that are also in a much better position to conduct a survey on what NGOs are doing. This is also why we will follow developments much better. I hope that there will be better control because I know that while, on the one hand, we should have a speedy means of action, on the other hand we also have to be very careful and to control things properly. This is what I wanted to say. Indeed, it is an offer of dialogue on my part. I thank you for taking it. We are not perfect, but there is a positive offer and I hope that Parliament will take it in this positive spirit to work together for the major values of our European Union – that is, human rights.
. Mr President, as the Commissioner will find, the European Parliament always has the last word.
I am pleased that the Commission is beginning to examine the possibility of doing some work in Belarus. I mentioned Belarus, and also Tunisia and Iran: two other countries where nothing is happening. I am grateful for the good will and the commitment of the Commissioner in her new post, and we welcome her into it. I also welcome her commitment to establish some working-level cooperation between Parliament and the Commission.
I advise the Commission that this week the European Parliament, through the good offices of the Human Rights Subcommittee, is commissioning a study by independent experts into the operation of this programme. It is something I asked for last year from the Commission, but it was unwilling to give it. This will be completed by February.
May I make one final remark, since I know the Commissioner was in Rabat at the weekend and we are dealing with a vast and important agenda: the process of reform in the Middle East. When I began working on this report, the funds available from the European Initiative on Democracy and Human Rights to the entire Middle East were four per cent of the total. Given the circumstances of the last three years, that was an extraordinarily low figure. I am pleased the Commission is now adjusting that, and we need to refocus the programme. Notwithstanding what Mr Howitt said, we have strategic objectives and strategic priorities. I am pleased to see the Commission is now beginning to focus on those.
I thank the Commissioner for her words and for her commitment, and we look forward to working together constructively and practically, but on the basis of equal interest in the development of democracy, particularly in our neighbourhood.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the report by Mr Papadimoulis on the proposal for a Council decision amending Decision 1999/847/EC as regards the extension of the Community action programme in the field of civil protection.
. Mr President, I am pleased that Parliament supports the Commission's proposal for the extension of the Community action programme on civil protection for the years 2005 and 2006. I very much appreciate the efforts that have gone into this report, in particular the work of Mr Papadimoulis, the rapporteur.
Before I go into detail on this report, I think it is worth recalling the work done under the auspices of this action plan since its adoption in December 1999. The objectives of the civil protection action programme are to help to ensure better protection for people, the environment and property in the event of natural or technological disasters across the Community. The action programme has funded a range of useful projects, exchanges of experts and workshops that build invaluable cooperation and also mutual assistance between the Member States' civil protection services.
The action programme supports and supplements efforts at national, regional and local levels. Emphasis has been put on major projects concerning prevention, information of the public, crisis management, disaster medicine and networking among the different volunteer associations active on the ground.
In recent years we have seen major disasters. You will recall the floods in central and eastern Europe in the summer of 2002, the oil spill, also in the same year, the unprecedented heatwave and devastating forest fires in southern Europe in the summer of 2003. This year we were shocked by the violent terrorist attack in Madrid and saddened by the earthquakes in Iran and Morocco. These events clearly illustrated the need for further action to strengthen prevention and preparedness measures and also to enhance our ability to respond rapidly and in solidarity as a European Union.
The Commission believes that major progress has been made in recent years in the contribution and role of the EU in civil protection. The rapporteur has rightly highlighted some issues in the report, and these are both valuable and constructive remarks that we will take into account in our future work.
I would like to react immediately to a number of points. The report recommends 'better sharing of information on available resources, expertise and successful strategies and practices at national level'. The Commission agrees that our database of resources should be further upgraded and contain more data on responsive capacities, associated costs and available equipment. The Commission is currently working with Member States on these issues.
The report argues for an improved operational framework for volunteers and for the establishment of guidelines for their work. This is a helpful suggestion and echoes the emphasis that the Commission is now putting on the work on this subject, which was and will remain a priority for financing in 2005.
Let me turn to the issue of financing assistance during emergencies. This is an issue of concern to us, but depends on having a sufficient level of funding available. For the time being the budgetary resources available only permit financing of experts who travel to the scene of disasters to assess needs for assistance. Additional financing depends at present on the donating and receiving Member States. I should like to add that there is also, as you know, the possibility to use the EU Solidarity Fund to provide compensation to a country suffering severe damage from a disaster.
Finally, the report asks the Commission to provide a report on the programme in 2006. We have no difficulty in accepting this request.
With these remarks, I reiterate my thanks to the rapporteur and to Parliament as a whole for this thoughtful and constructive opinion.
May I add that my colleague, Commissioner Dimas, sends his apologies for not being here. He is in Buenos Aires and asked me to replace him.
. – Mr President, Commissioner, ladies and gentlemen, the debate on this report comes, as the Commissioner noted, after a series of major natural disasters in recent years which raise the question of the need to strengthen the Community action programme: floods, heat-waves, forest fires, earthquakes, serious pollution incidents from toxic waste or oil spills, such as that from the , as well as serious industrial accidents and also terrorist attacks.
My country, Greece, is currently experiencing immense anxiety as the result of the hijacking of a bus with several hostages whose lives are in danger. These dangers and these disasters have many victims and cause ever greater economic losses; they disrupt the economies of the countries affected, hitting in particular the poorest and most vulnerable sections of the population. That is precisely why action also needs to be taken by governments, preventive measures need to be strengthened and response capacities need to be extended.
The Community response to this problem is the Community action programme in the field of civil protection. This programme expires in a few days, on 31 December 2004, and we need to approve this proposal which I have prepared, in order to avoid a gap until such time as the new programme is prepared. That is why I support the Commission proposal to prolong this programme for the next two years, just as I support the Commission proposal on the necessary increase in the budget for the action programme in the field of civil protection from EUR 1.5 million annually, which was the amount in 2004, to EUR 2.4 million annually for the next two years. You may say it is not a big increase. I agree, but it is absolutely essential in order to finance increased needs due to enlargement and to finance the action programme to combat marine pollution which has been decided in the meantime.
Unfortunately, it would appear that the Council of Ministers does not have the same perception as we have in the European Parliament and in the Commission, and the Council also needs to understand that the decisions which we take in order to do certain things also need the money necessary for their implementation. Otherwise, we shall not be consistent in our obligations towards the citizens and it is precisely at times of natural disasters that those who voted for us and sent us here need to see the European Union and the European Parliament by their side. This programme therefore needs to proceed and, at the same time, certain points in it need to be improved on the basis of experience obtained to date.
In studying the problem, I have identified seven sectors in which improvements are needed in practice, because on paper the system looks good, but on the ground experience to date has shown that it has serious shortcomings.
One, better sharing of information on available resources, expertise and successful strategies at national level. The database, its data and the capacity for fast communication and coordination need to be improved, in other words the computer database needs to be upgraded.
Two, more training for intervention teams. Experience has shown that more regular training is needed for better cooperation and interoperability.
Three, better communication, coordination, in-time information systems for the prompt information of the public and links with other networks.
Four, funding: not simply increasing funding but safeguarding speedier response with the release of the source of funding and concentrating all the appropriations needed under one heading.
Five, strengthening social partnership with a more active involvement of civil society and local authorities. Increasing the number of volunteers.
Six, empowerment of research and development of emergency systems for a more efficient management of disasters.
And seven, implementation of the principle of subsidiarity and reinforcement of the drawing up of national plans for emergency coordination, a sector in which numerous Member States have serious shortcomings.
For the reasons which I have described to you and so as not to be too longwinded, because it is already quite late, I call on the European Parliament to approve this report with the greatest possible support, as did the Committee on the Environment, Public Health and Food Safety, which approved my report almost unanimously.
. – Mr President, ladies and gentlemen, I agree with Mr Papadimoulis’s report regarding the absolute necessity of extending the Community action programme for the two-year period of 2005-2006 in order to facilitate cooperation, especially cross-border cooperation, on the exchange of expertise and mutual assistance among Member States in this field.
Cross-border cooperation and a cooperation culture are fundamental, because the security of the countries in the European Union is closely linked to what happens on their borders. To that end, we must invest heavily in volunteers. In addition, we agree on the seven areas that need to be strengthened, in view of the deficiencies revealed at the level of individual nations. The European People’s Party also believes that the Commission ought to evaluate the implementation of the current programme before it ends and prepare a report to be submitted to the European Parliament and the Council.
I would point out that the Community action programme is being extended to the years 2005-2006 without Parliament having been sent the mid-term report or the final report provided for by Decision 1999/847/EC establishing a Community action programme in the field of civil protection for the period from 1 January 2000 to 31 December 2004. To date we have not even received any justification for the delay. That is a very serious failing, because it violates Parliament’s prerogative to give its opinion and forces it come to a decision without seeing any qualitative or quantitative information on the actions taken or the results achieved.
Our confidence in the new Commission, however, leads us to hope that these reports will be forwarded by the requested date of 30 June 2006, precisely for the purpose – and in the hope – of promoting full cooperation between the European Parliament and the Commission. Those documents should give us an evaluation of the extent of the Community action programme in the field of civil protection, together with the actions planned under the other two ongoing Community programmes, which will provide Parliament’s Committee on the Environment with useful suggestions for inclusion in the single action programme that we hope the Commission will put in place for 2007-2013.
. – Mr President, Commissioner, ladies and gentlemen, happily we all agree on this issue and, consequently, I also share what has been said by previous speakers.
We feel that it is crucial to extend this action programme and we also deem it important that in the two years concerned, 2005 and 2006, the Commission can make an accurate assessment of the current programme and can prepare a new and more ambitious instrument of action, taking account of the Financial Perspectives for 2007-2013 and any needs identified in the meantime. New problems require new solutions.
We also, therefore, endorse Mr Papadimoulis’s report – and I compliment him on his work – and we naturally support the Commission’s proposal to extend the programme. We do feel, however, that, bearing in mind the programme’s objectives and its enlargement to ten more countries, funding should be stepped up even further. The importance of civil protection continues to grow. Persons and property must be protected and this is an area that requires greater resources.
In recent years, as has been pointed out in this House, a number of natural disasters and criminally-motivated disasters have occurred, which have affected both the people and the economies of the countries concerned. Such was the case of the accident, the floods in the South of France, the terrorist attack on Madrid and the forest fires in Spain and Portugal. Coming from Portugal as I do, I am particularly sensitive to this issue, as you will understand.
As I have said, greater funding would be desirable so that we can better prevent and remedy situations of this nature. In Portugal alone, for example, in 2003, 400 000 hectares of forest were burnt and approximately 170 000 hectares in 2004. It is therefore essential that the next action instrument provides for greater financial support. The environment is priceless and our forests cannot continue to disappear. We have an obligation to preserve them so that we can leave them to future generations. We cannot forget that the Earth does not belong to us, it has been borrowed for our children. We must therefore step up measures aimed at prevention and cure. As far as prevention is concerned, there must be greater EU involvement, in conjunction with national, regional and local administrations, along with technical and financial support, to prevent these disasters, which occur year after year.
Prevention is better, and indeed more effective and cheaper, than cure. With regard to restorative measures, coordination and monitoring must be stepped up, particularly in terms of reforesting the areas affected by the fires. It is worth remembering that the restoration of the Mediterranean forest has taken almost a hundred years. There are sectors in which we cannot make savings. As for civil protection, making savings might mean becoming irredeemably poorer and our collective future being severely compromised.
. – Mr President, Commissioner, ladies and gentlemen, I shall say straight away that I am in favour of extending the Community action programme on civil protection by two years. To me it seems not so much a free choice as a mandatory solution, without any alternatives.
We have reached the end of the current programme without a lasting, concrete solution to the problem. That very fact shows just how marginal the subject of civil protection in Europe is. I feel I have developed some modest experience in this field, as I chair the civil protection committee in Catania, the province of Italy most exposed to seismic and volcanic risk, and also because I coordinated the emergency measures for the Italian Government during the terrible eruption of Mount Etna in the summer of 2001.
Over the years I have come to the conclusion that civil protection is not just an agreeable topic for a round table or a pleasant, convivial get-together, but is a subject that is indissolubly linked to people’s safety and, as you know, safety is a physiological right before it is a constitutional right.
I believe I can say that the European Union is seriously and scandalously dragging its feet in this area. The subject was first addressed only five years ago with a number of initiatives that appear good in theory but in practice suffer from serious deficiencies – as was pointed out by the rapporteur himself, whose work I admire. In fact, the approach seems schizophrenic not only at a logistical level but also because of the inadequate financial cover.
Commissioner, what results have the information monitoring centre, the solidarity fund and the Community mechanism achieved in terms of risk forecasting and prevention, rather than of emergency and post-emergency management? What qualitative results have they had on European Union territory? Can we find out what their effect has been? Can we have a detailed report? Will people understand that a disaster may not always coincide with the borders of an individual state, thus becoming a supranational problem, as the oil slick from the demonstrated? How can civil protection capabilities in Europe be allowed to remain fragmented among the areas of responsibility of the environment, health, territory, agriculture and internal affairs?
A European civil protection agency needs to be set up, something I asked the Commission to do two years ago. Apart from the fact that an operational structure can undoubtedly increase involvement, especially in Member States that are less sensitive to the problem, such a solution would have the advantage of operating above the territorial level to develop and harmonise procedures and methods for analysing and mitigating the risk of natural and technological disasters, and it would establish a proper task force.
In conclusion, I believe we need to promote the action of civil protection volunteers and to support it with structured training, equipment and funds, so that it can become an essential resource for dealing with emergencies and natural and other disasters. I hope that the Commission will find the strength, the will and the courage to work with Parliament in this area.
– Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur for his clear and specific comments on the Community action programme in the field of civil protection. His proposals on integrated management and more efficient operation of the relevant mechanism and the extension of the programme, which we support, are also to the point.
Over recent years, all of us in the European Union and the world at large have experienced disasters with the broadest, direct consequences on the lives of a large number of our fellow men and on society and the economy as a whole. In response to these events, we adopted the Community action programme. As we all recall, we were overtaken by events and reacted after them. Let us take proper stock today, quantitatively and qualitatively, and let us look with the experience we have acquired at how we can improve the existing mechanism in all its functions and at all stages, from prevention to combating of disasters and the restoration of and return to social life. This relates both to the monitoring mechanism and to the Solidarity Fund.
The rapporteur proposes better exchange of information and best practices, more training for intervention teams, mobilising volunteers and better coordination between the agencies involved at European, national, regional and local level. As far as increasing the budget is concerned, it is necessary but, at the same time, the procedure also needs to be simplified.
I trust that the issue we are debating tonight will receive the assent of the Council, because it is a very important issue. It not only resolves daily problems, but is also of major symbolic importance. The citizens feel the European Union in their lives with this sort of intervention. European nationality thus acquires a specific and deeper meaning. This sort of programme brings European institutions, national and local agencies and local authorities into direct cooperation, something in which we are lagging behind, both at national level and in terms of coordination between the European Union and the national agencies.
To the outside world, this sort of programme gives the European Union visibility and, more importantly, projects an efficient and humane face, something which, listening to you on the previous report Commissioner, you intend to make a reality.
Mr President, I wish first of all to welcome the proposal by the rapporteur, Mr Papadimoulis, to extend the action programme in the field of civil protection.
Coming from a country which has benefited in the past from EU funding in order to cope with natural disasters, I fully appreciate the importance of the programme. Indeed, as a former minister in my own government, I visited Brussels in 1995 seeking assistance to alleviate the effects of substantial flooding throughout the length and breadth of Ireland. I succeeded in obtaining considerable financial assistance.
I note the increase in the budget from the action programme in the field of civil protection for 2005 and 2006 but, like other speakers who have contributed to this debate, when I examine the increase I note that it is a mere EUR 0.9 million for each of the years 2005 and 2006. I read the report in some detail and the justification for the increase is 'EU enlargement'. When one considers the fact that we are increasing the size of our Community and welcoming the accession of 10 new Member States to our Community, in real terms the so-called increase is actually a decrease; that is without factoring in inflation.
I would like to see an emergency fund – I know you mentioned the Solidarity Fund – for civil disasters, where direct aid would be given to the regions of the new accession states, in the same way as Ireland was helped in the past. These states have freed themselves from the iron grip of Moscow. They all qualify for Objective 1 status; their economies are still largely embryonic. Just as Ireland found itself in civil disasters, these new countries will inevitably find themselves in situations where natural disasters will occur. I fundamentally believe that we should set aside each year a substantial fund to assist such countries by way of direct relief aid.
I commend the rapporteur for his systematic approach and recommendations. He went through each area in detail. Prevention, where possible, is desirable; preparedness is vital; protection, emergency measures and recovery are all essential. I believe the scheme that he has prepared is excellent, but it is totally underfunded. We cannot foresee earthquakes, floods or forest fires – they are natural disasters.
In conclusion,
I am not speaking Swahili, it is my own native tongue, Irish, which unfortunately is the only official language not included in the Community.
A happy Christmas and a happy New Year to each and every one of you.
. Mr President, I have listened very carefully to what has been said. First I wish to thank you all – the rapporteur and all the Members of Parliament who have spoken – for your support for this programme for civil protection, which we all feel is important. I also thank you for your cooperation.
In answer to the question about how will this go forward, I can tell you that there will be no problem, there will be a prolongation. Coreper discussed the Commission proposal on 15 December, and it will go as an 'A' point – that is, one where there are no problems – to the Environment Council before Christmas.
Let me also say that, in the meantime, the Commission intends to present a proposal for a new legal instrument with a view to its entry into force in January 2007. That means that this new proposal will be based on the provisions of the new constitutional Treaty for greater possibilities to develop European cooperation in the field of civil protection; and thus we will be working particularly in the field of prevention that you all mentioned, but also in the field of response.
The next two years will be a transitional period to prepare in the best possible way the venue for the new Treaty, which will include many of the items and elements mentioned here. You all spoke about prevention and nearly all of you mentioned the importance of contributions of volunteers and also of social partnership and the question of financing, which depends on the financial regulations. Again, we are ready to make the preparations, and in the next few months the Commission will come up with a proposal. I hope that my colleague Commissioner Dimas will then be able to discuss this very closely with you.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.